ICJ_046_SouthWestAfrica_ETH_ZAF_1962-12-21_JUD_01_PO_09_FR.txt. 575

OPINION DISSIDENTE DE M. VAN WYK
[Traduction |

La juridiction de la Cour est fixée aux articles 36 et 37 de son
Statut. On sait que les paragraphes 2 à 5 de l’article 36 n’entrent
pas ici en ligne de compte car seul le premier paragraphe de l’arti-
cle 36 est applicable en l’espéce; ce paragraphe est libellé comme
suit: ..

«1. La compétence de la Cour s'étend à toutes les affaires que les
parties lui soumettront ainsi qu’à tous les cas spécialement prévus
dans la Charte des Nations Unies ou dans les traités et conventions
en vigueur. »

Il ne s’agit en l'espèce ni d’une affaire soumise à la Cour par les
parties, ni d’un cas spécialement prévu dans la Charte. L'article 37
dispose notamment que, lorsqu'un traité ou une convention en
vigueur prévoit le renvoi à la Cour permanente de Justice interna-
tionale, la Cour internationale de Justice constituera cette juri-
diction. La conséquence juridique de cette disposition est que
la Cour n’est compétente en l'espèce que s’il existe un traité ou
une convention en vigueur prévoyant spécialement le renvoi à la
Cour internationale de Justice ou à la Cour permanente de Justice
internationale.

Ce qui précède indique clairement — et c’est un fait connu — que
la juridiction de la Cour repose sur le consentement (voir l'affaire
relative à l'Usine de Chorzdw, C. P. J.I., Série A, n° 9, 26 juillet 1927,
p. 32; et l'ouvrage de Rosenne, International Court of Justice, 1957,
pp. 260, 318-320) ; et en l’espèce le consentement doit être incorporé
dans le traité ou la convention en vigueur. On ne saurait présumer
ce consentement (voir Incident aérien du 27 juillet 1955, C. I. J.
Recueil 1959, p. 142). Sir H. Lauterpacht, dans son ouvrage The
Development of International Law by the International Court, 1958,
page gi, en énonce comme suit la règle:

 

« La Cour ... a souligné à maintes reprises la nécessité d’user d’une
extrême prudence pour affirmer qu'il y a compétence, et celle-ci doit
être abondamment prouvée. De nombreux arrêts montrent que la
Cour garde « présent à l'esprit le fait que sa compétence est limitée,
qu'elle est invariablement fondée sur le consentement du défendeur
et qu’elle n’existe que dans la mesure où ce consentement a été
donné ». Il convient de ne rien faire qui puisse créer l'impression
que la Cour, par excès de zèle, s’est déclarée compétente alors que
compétence ne lui avait pas été conférée. »

Voir aussi Manley O. Hudson, The Permanent Court of International
Justice 1920-1942, page 660.

Les demandeurs affirment que la Cour est compétente pour
trancher les questions soulevées dans leurs requétes et leurs mé-

260
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 576

moires en vertu des dispositions de l’article 7 de la déclaration de
Mandat pour le Sud-Ouest africain, à la lumière de l’article 22 du
Pacte de la Société des Nations et de l’article 37 du Statut de Ia
Cour, ainsi que de l’article 80, paragraphe 1, de la Charte des
Nations Unies. Ce qui signifie que les demandeurs prétendent que
ces dispositions constituent les termes de traités ou conventions en
vigueur renfermant le consentement du défendeur à ce que les pré-
sentes affaires soient soumises à la Cour par les demandeurs.

Il convient donc de définir le sens et l’effet juridique de l’article 7
de la déclaration de Mandat à la lumière de l’article 22 du Pacte
de la Société des Nations, ainsi que le sens et la portée juridique des
susdites dispositions du Statut de la Cour et de la Charte des Nations
Unies. La Cour devra le faire conformément aux principes d’inter-
prétation applicables en droit international, en vertu de l’article 38
du Statut de la Cour qui énonce:

«I. La Cour, dont la mission est de régler conformément au droit
international les différends qui lui sont soumis, applique:

a) les conventions internationales, soit générales, soit spéciales,
établissant des règles expressément reconnues par les Etats en litige;

b) la coutume internationale comme preuve d'une pratique
générale acceptée comme étant le droit;

c) les principes généraux de droit reconnus par les nations civi-
lisées ;

d) sous réserve de la disposition de l’article 59, les décisions
judiciaires et la doctrine des publicistes les plus qualifiés des diffé-
rentes nations, comme moyen auxiliaire de détermination des
règles de droit.

2. La présente disposition ne porte pas atteinte à la faculté pour
la Cour, si les parties sont d'accord, de statuer ex aequo ef bono. »

L'article 59 mentionné dans l’article 38 d) dispose qu’une décision
de la Cour n’est obligatoire que pour les parties en litige et dansle cas
qui a été décidé. Il s’ensuit que les « décisions judiciaires » mention-
nées à l’article 38 d) comprennent les décisions de la Cour. Il n’y a
pas de parties aux avis de la Cour et, d’après l’article 59, ces avis
ne sont pas obligatoires. Il s'ensuit que les avis de la Cour, même
s'ils ont trait aux questions juridiques actuellement examinées, ne
représentent qu’un moyen subsidiaire de déterminer les règles de
droit international. Les principes généraux de droit reconnus par
les nations civilisées doivent toujours prévaloir lorsque ces principes
sont en conflit avec toute opinion énoncée dans des décisions an-
térieures de la Cour.

Il est certain que tous les contrats, y compris les traités et
conventions dans le domaine du droit international, tirent leur
effet du consentement mutuel des parties:

261
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 577

Réserves à la convention pour la prévention etlarépression du crime. de
génocide, avis consultatif, C. I. J. Recueil 1951, page 15: Page 21:
«Il est bien établi qu’un État ne peut, dans ses rapports convën-
tionnels, être lié sans son consentement. On peut également

considérer comme un principe reconnu que toute convention multi-
latérale est le fruit d’un accord librement intervenu sur'ses clauses... »

Page 26:

«… aucun Etat ne peut être lié par une réserve à laquelle il n’a
pas consenti... » .

Pages 31-32, opinion dissidente de M. Guerrero, sir Arnold McNair,
MM. Read et Hsu Mo: :

« Le consentement des parties forme Ja base des obligations con-
ventionnelles... Il est de fait qu’au cours des cent dernières années,
dans de nombreuses conventions multilatérales négociées soit par un
groupe d’Etats, soit par la Société des Nations, soit par les Nations
Unies, les parties sont convenues de créer de nouvelles régles
juridiques ou de déclarer des règles déjà existantes, en sorte que
cette activité a souvent été qualifiée de «législative» ou de « quasi
législative»; mais ce fait ne saurait faire oublier que la base juridique
de ces conventions — l'élément moteur essentiel qui assure leur mise
en vigueur — se trouve dans le consentement mutuel des parties. »

Voir également J. H. Ralston, The Law and Procedure of Inter-
national Tribunals, Revised Edition, Stanford, Stanford University
Press, 1926, page 6.

C'est le fondement du principe fondamental universellement
reconnu, applicable à l'interprétation de tous contrats, y compris
les traités, conventions et autres accords internationaux, selon
lequel il faut s’efforcer d'établir la véritable intention commune des
parties au sujet de l'accord en question tel qu'il existait au moment
où cet accord a été conclu.

Cette règle semble aller de soi et est reconnue par tous mais,
étant donné son importance vitale en la matière, elle mérite
d’être examinée à fond.

Au Royaume-Uni, la règle est énoncée par Chitty, dans Contracts,
22me édition, 1961, page 583, dans les termes suivants:

« L'objet de toute interprétation des termes d’un accord écrit est
d’y découvrir l'intention des parties à cet accord. »

L'article 1156 du code civil français dispose:

_ «On doit dans les conventions rechercher quelle a été la commune
intention des parties contractantes, plutôt que de s'arrêter au sens
littéral des termes. » -

_Des règles du même genre existent dans tous les systèmes juri-
diques auxquels j'ai pu me référer à savoir, Belgique, code civil,
article 1150; Pays-Bas, Burgerlijk Wetboek, article 1379; Italie,

262
AFF, S.-O. AFRICAIN (OPIN, DISS. DE M. VAN WYK) 578

article 1362 du code; Allemagne, Bürgerliches Gesetzbuch, article 133;
Suisse, code d’obligations, article 18; Grèce, article 173 du code;
Hongrie, article 265 du code; Espagne, article 1259 du code;
Pologne, article 108 du code; Egypte, code civil mixte, article 199;
et code civil indigène, article 138; Brésil, article 85 du code; Chili,
article 1560 du code. D’abondants précédents prouvent que la
méme régle s’applique en matiére de droit international:

« Affaire du droit d’asile( Colombie-Pérou), arrêt du 20 novembre 1950,
C. I. J. Recueil 1950, page 266»: opinion dissidente de M. Read,
page 320:

«Tl existe cependant un principe de droit international véritable-
ment universel. Ce principe est également reconnu à Lima et à
Londres, à Bogota et à Belgrade, à Rio et à Rome. C’est le principe
suivant lequel, en matière d’interprétation d’un traité, l'intention
des parties doit prévaloir. »

« Affaire relative aux droits des ressortissants des Etats-Unis d’ Amé-
rique au Maroc, arrêt du 27 août 1952, C. I. J. Recueil 1952,
page 176»: aux pages IgI-192:

« Entendue de l’une ou l’autre façon, cette thèse n’est pas compa-
tible avec l’intention des parties aux traités dont il s’agit ici. C’est
ce que montre tout à la fois la rédaction des traités particuliers et
l’objet général qui se dégage de l'examen des traités conclus de
1631 à 1892 par Je Maroc, avec la France, les Pays-Bas, la Grande-
Bretagne, le Danemark, l'Espagne, les États-Unis, la Sardaigne,
l'Autriche, la Belgique et l'Allemagne. Ces traités montrent que les
clauses de la nation la plus favorisée avaient. »

J. H. Ralston, The Law and Procedure of International Tribunals,
Revised Edition, Stanford, Stanford University Press, 1926,
page 27:

« Ainsi qu’il ressort manifestement de tous ce qui précède, c’est
l'intention des parties qui commande et les principes posés ne sont,

après tout, que des moyens de déterminer, aussi scientifiquement que
l’objet le permet, quelle a été l'intention des parties. »

G. Schwarzenberger, International Law, Second Edition, Londres,
Stevens and Sons, 1949, volume 1, page 208:

« L'interprétation d’un traité international a pour but d’en vérifier
le sens, c’est-à-dire l'intention des parties contractantes. Comme
Pa déjà souligné la Cour permanente d’Arbitrage dans l’affaire de
l'Île de Timor (1914), «ici encore et toujours, il faut rechercher
Vintention réelle et concordante des parties au moment où elles ont
contracté ». »

H. Lauterpacht, Restrictive Interpretation and the Principle of Effec-
tiveness in the Interpretation of Treaties, The British Year Book of
International Law, volume XXVI, 1949, pages 48-85 : à la page 83:

263
AFF, S.-0. AFRICAIN (OPIN. DISS, DE M. VAN WYK) 579

« C’est l'intention de l’auteur de la règle juridique en question —
qu'il s'agisse d’un contrat, d’un traité ou d’une loi — qui est le
point de départ et le but de toute interprétation, Le juge a le
devoir d'utiliser tous les moyens possibles — y compris les règles
d'interprétation — pour découvrir l'intention des parties; d'éviter
de recourir aux règles d'interprétation comme un moyen facile de
remplacer la recherche active et indépendante des intentions; et de
ne pas négliger toutes les indications possibles, si difficile que soit
leur examen et quels que soient les risques d'abus auxquels elles se
prêtent, qui seraient susceptibles de révéler ou de rendre claire
l'intention des auteurs de la règle à interpréter. »

H. Lauterpacht, The Development of International Law by the Tnter-
national Court, Londres, Stevens and Sons, 1958, page 227:

«... le principe fondamental de l'interprétation à savoir qu'il faut
donner effet à l'intention des parties ».

G. G. Fitzmaurice, The Law and Procedure of the International Court
of Justice 1951-1954: Treaty Interpretation and Other Treaty Points,
The British Year Book of International Law, volume XXXIII,
1957, pages 203-293: a la page 204:

« À Vexception de ceux qui poussent à l’extrême la conception de
l’école téléologique, nul ne conteste sérieusement que le but de

l'interprétation du traité est de donner effet aux intentions des
parties. »

À travers les âges les juristes ont élaboré des règles auxiliaires
d'interprétation pour aider à déterminer l'intention commune des
parties à un accord et, ces règles étant fondées sur la logique, le
sens commun et une longue expérience, il n’est pas surprenant
qu’elles soient, au fond, les mêmes dans presque tous les Etats
civilisés. I] n’est pas surprenant non plus que les tribunaux inter-
nationaux les aient adoptées sans y apporter de modifications
importantes. Elles visent à aider la Cour à apprécier la qualité des
témoignages admissibles — y compris évidemment les instruments
en question eux-mêmes — touchant l'intention des parties. Dans la
mesure où les témoignages de ce genre logiquement pertinents pour
la recherche de l'intention des parties à un accord sont parfois
exclus par l’application de certaines règles de droit, comme par
exemple celle de l’estoppel, il peut se faire qu’une conclusion fondée
sur un témoignage admissible amène des résultats assez artificiels.
C'est ainsi qu'une partie qui a signé un instrument mentionnant
son assentiment à l'accord qui fait l’objet de cet instrument doit
être considérée comme en ayant accepté les termes, et ne saurait
être admise à prétendre qu'elle a signé négligemment cet instrument
sans l’avoir lu ou sans l’avoir suffisamment étudié. Ces considérations
ne peuvent en aucun cas fournir une excuse valable pour ne pas
définir l'intention des parties dans toute la mesure raisonnable du
possible,

264
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 580

Il convient également de ne pas oublier que les parties font
souvent délibérément usage de termes généraux qui puissent
s’appliquer à toutes les situations possibles, prévisibles ou non, et
il s’ensuit que, lorsque surgit une situation non prévue par les
parties auxquelles sont applicables les termes employés par ces
parties, on doit estimer qu'il y a-eu de leur part commune intention
à cet égard.

Les règles auxiliaires d'interprétation indiquent prima facie l’in-
tention probable des parties. Il faut bien se rappeler que leur unique
fonction est d’aider la Cour à déterminer la véritable intention
commune des parties. Dans son livre The Law of Treaties, 1961,
page 366, lord McNair remarque trés justement:

« Les nombreuses maximes et formules qui se sont cristallisées et
qui abondent dans les ouvrages et ailleurs ne sont que de simples
guides prima facie pour découvrir l’intention des parties. Elles
doivent toujours céder devant la preuve contraire de l’intention des
parties dans un cas donné. Si on leur permettait de devenir nos
maîtres au lieu d’être nos serviteurs, ces’ guides risqueraient de
conduire à des erreurs. »

Des droits contractuels peuvent se diviser, entre autres, en droits
personnels et en droits réels mais, qu’ils soient personnels ou réels,
ces droits ne peuvent jamais englober des éléments qui ne soient
pas inclus dans l'intention commune des parties. Un traité ou une
convention peut créer une institution internationale ou définir le
statut d’un territoire, mais sa signification et son effet dépendent
en premier lieu de l'intention des parties contractantes. On peut
donc énoncer la règle suivante: l'existence, la mesure et la signifi-
cation de droits et d'obligations découlant d’un traité sont détermi-
nées conformément à l'intention commune des parties à l'instrument
en question et, en déterminant cette intention commune, la Cour
invoque l’aide des règles d'interprétation acceptées. Dans l'affaire
relative à Certaines dépenses des Nations Unies (avis consultatif du
20 juillet 1962, p. 157) on lit ce qui suit:

« Dans les affaires précédentes où la Cour a dû interpréter la
Charte des Nations Unies, elle a suivi les principes et les règles
applicables en général à l'interprétation des traités, étant donné
qu'elle a reconnu que la Charte est un traité multilatéral. »

Ces règles seront appliquées à l'interprétation du Pacte de la
Société des Nations, de la déclaration de Mandat pour le Sud-Ouest
africain et de la Charte des Nations Unies; il convient donc mainte-
nant de traiter des plus importantes de ces régles.

Puisque les parties 4 un instrument écrit ont pour but d’énoncer
leur accord en un langage écrit exposant clairement leur intention
à eux-mêmes et aux autres, il s’ensuit que la méthode la plus efficace
pour découvrir cette intention commune, lorsqu'il s’agit d’un
accord écrit, est de la rechercher dans. le sens ordinaire, normal,
naturel et non restrictif des termes de l’instrument dans le contexte

265
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 581

où ils se présentent. Voir Halsbury, Laws of England, 3™¢ édition,
volume 11, page 632; Cheshire et Fifoot, Law of Contracts, 5me édi-
tion, page 1056.

En ce qui concerne les statuts, la régle est la méme — voir
Maxwell, Interpretation of Statutes, rime édition, page 3. La où les
termes d’un instrument signifient quelque chose dans leur contexte,
il ne devrait pas y avoir de raison de douter qu'ils expriment
l'intention commune des parties et l'interprétation n’est pas réelle-
ment nécessaire.

Une règle analogue a été appliquée par la présente Cour et par
sa devancière:

Acquisition de la nationalité polonaise, C. P. J. I., Série B n° 7,
15 septembre 1923, page 20:

« Le devoir de la Cour est nettement tracé. Placée en présence
d’un texte dont la clarté ne laisse rien à désirer, elle est tenue de
l'appliquer tel qu'il est, sans qu’elle ait à se demander si d’autres
dispositions auraient pu lui être ajoutées ou substituées avec avan-
tage. »

Compétence de l’Assemblée générale pour l'admission d'un Etat aux
Nations Unies, avis consultatif, C. I. J. Recueil 1950, page 4:
à la page 8:

«La Cour croit nécessaire de dire que le premier devoir d’un
tribunal appelé à interpréter et à appliquer les dispositions d’un
traité est de s’efforcer de donner effet, selon leur sens naturel et
ordinaire, à ces dispositions prises dans leur contexte. Si les mots
pertinents, lorsqu’on leur attribue leur signification naturelle et
ordinaire, ont un sens dans leur contexte, l’examen doit s’arréter là.
En revanche, si les mots, lorsqu’on leur attribue leur signification
naturelle et ordinaire, sont équivoques ou conduisent à des résultats
déraisonnables, c’est alors — et alors seulement — que la Cour doit
rechercher par d’autres méthodes d’interprétation ce que les parties
avaient en réalité dans l’esprit quand elles se sont servies des mots
dont il s’agit. Comme l’a dit la Cour permanente dans l'affaire
relative au Service postal polonais à Dantzig (C. P. J. I, Série B
n° II, p. 39):

« C’est un principe fondamental d’interprétation que les mots
doivent être interprétés selon le sens qu’ils auraient normalement
dans leur contexte, à moins que l'interprétation ainsi donnée ne
conduise à des résultats déraisonnables ou absurdes. »

Quand la Cour peut donner effet à la disposition d’un traité en
donnant aux mots dont on s’est servi leur sens naturel et ordinaire,
elle ne peut interpréter ces mots en cherchant à leur donner une
autre signification. »

Voir également Interprétation des traités de paix (deuxième phase),
avis consultatif, C. I. J. Recueil 1950, page 221, à la page 227;
Affaire du droit d'asile (Colombie/Pérou), arrêt du 20 novembre 1950,

C. I. J. Recueil 1950, page 226; à la page 279;
266
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 582

Affaire relative aux droits des ressortissants des Etats-Unis d’ Amérique
au Maroc, arrêt du 27 août 1952: C. I. J. Recueil 1952; page 176:
à la page 180;

Affaire de V Anglo-Ivanian Oùl Co. (compétence), arrêt du 22 juillet

1952, page 93: à la page 104.

La où le contexte indique que l’on n’avait pas l'intention d'utiliser
les mots dans leur sens ordinaire, ces mots devraient être interprétés
en harmonie avec le contexte. Voir Halsbury, Laws of England,
3me édition, volume 11, pages 388-389. L’intention des parties de-
vrait donc être déduite de l'instrument dans son ensemble plutôt
que de quelques termes particuliers qui y figurent.

Tl ressort de ce qui précède que, lorsque les mots ou les termes
d’un instrument peuvent être interprétés de deux façons, on peut
prendre en considération le but en vue duquel ils ont été utilisés
tel que le révèlent l'instrument ou d’autres preuves admissibles,
afin de trouver le sens dans lequel ils ont été employés; et que,
lorsqu'une interprétation est compatible avec ce qui semble avoir
été l'intention des parties alors que l’autre interprétation est in-
compatible, la Cour donnera effet à cette intention apparente. La
Cour préférera toujours une interprétation qui rend un accord
valable et effectif à une interprétation qui le rend nul et sans effet,
à condition que la première puisse être considérée à juste titre
comme n'étant pas incompatible avec l'intention des parties. Ce
principe est énoncé dans la règle ut res magis valeat quam pereat ;
voir Halsbury, Laws of England, 3™¢ édition, volume 11, page 391;
Craies’ Contracts, General Principles, 21% édition, page 152; Burger-
lijk Wetboek, article 1380; Code italien, article 1357; Code civil
francais, article 1157. Aux Etats-Unis la règle est énoncée comme
suit par Williston, dans Contracts, huitième édition revisée, volume 3,
section 620:

« Règles secondaires : On interprétera si possible le texte écrit de telle
manière qu’il soit effectif et raisonnable. Une interprétation qui rend
le contrat ou l'accord licite sera préférée à celle qui le rendrait illicite;
une interprétation qui rend le contrat ou l'accord valide et son
exécution possible sera préférée à celle qui le rendrait nul ou qui
rendrait son exécution impossible ou dénuée de sens; une inter-
_prétation qui rend le contrat ou l'accord juste et raisonnable sera
préférée à celle qui conduirait à des résultats nuls ou déraisonnables...
Toutefois le simple fait que les parties ont fait un marché impré-
voyant n’aménera pas la Cour à faire des implications ou des
interprétations artificielles. La Cour ne rédigera pas un nouveau
contrat pour les parties sous le couvert de l’interprétation. »

Ce principe a été reconnu par la Cour permanente de Justice
internationale dans l'affaire relative à l'Usine de Chorzôw, Série A

n° 9, page 24:
267
AFF. S.-O. AFRICAIN (OPIN, DISS. DE M. VAN WYK) 583

« Il convient de s’attacher, non seulement à l’évolution historique
des conventions d’arbitrage et à leur terminologie, ainsi qu’au sens
grammatical et logique des mots employés, mais aussi et surtout
à la fonction qui doit, selon la volonté des Parties contractantes,
être attribuée à cette disposition. La Convention de Genève prévoit
de nombreuses voies de recours pour assurer l'observation de ses
dispositions, et cela de différentes manières selon les objets dont
traitent les divers titres, parties ou autres subdivisions de la Con-
vention. L'article 23 contient ce règlement pour les articles 6 à 22
qui constituent la plus grande part du titre III de la Première
Partie. »

Voir également affaire du Défroit de Corfou, arrêt du g avril 1949,
C. I. J. Recueil 1949, page 4: à la page 24; et Réparation des dom-
mages subis au service des Nations Unies, avis consultatif, C. I. J.
Recueil 1949, page 174: aux pages 179 et 183. Dans l'affaire de
VInterprétation des traités de paix [deuxième phase), avis consultatif,
C. I. J. Recueil 1950, page 221, on peut lire ce qui suit:

Page 229:

« On ne répare pas les conséquences d’un manquement à une
obligation conventionnelle en créant une commission qui ne serait
pas celle que les traités ont eue en vue. La Cour est appelée à inter-
préter les traités, non à les reviser.

Le principe d'interprétation exprimé par la maxime ué res magis
valeat quam pereat, principe souvent désigné sous le nom de principe
de l'effet utile, ne saurait autoriser la Cour à entendre la clause de
règlement des différends insérée dans les traités de paix dans un sens
qui, comme il vient d’être exposé, contredirait sa lettre et son
esprit...

L’inefficacité en Voccurrence des clauses établies pour assurer le
règlement des différends n’autorise pas une telle généralisation. »

Pages 229-230:

«... En réalité, chacune des parties ayant normalement intérêt à
procéder à la désignation de son propre commissaire et devant en
tout cas être présumée respectueuse de ses obligations convention-
nelles. Le fait qu'il en a été autrement dans le cas présent n'autorise
pas la Cour à sortir de son rôle judiciaire sous prétexte de remédier à
une carence à laquelle les traités ont omis de pourvoir. »

Dans Vaffaire de l’Anglo-Iranian Oùl Co. il est indiqué:

« J'ai le devoir d'interpréter la déclaration et non de la reviser.
En d’autres termes, en essayant de rechercher le sens de ces mots,
je ne saurais négliger les mots dont on s’est effectivement servi, leur
donner un sens différent de leur sens naturel et ordinaire, ni ajouter
des mots ou idées qui ne figurent pas dans la déclaration. »

Dans The Law of Treaties, 1961, lord McNair remarque ce qui suit
à propos de cette règle, à la page 383:

«La règle de l'effet utile doit signifier quelque chose de plus que
le devoir d’un tribunal de donner effet au traité. Tel est le devoir

268
AFF, S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 584

évident et constant du tribunal. C’est pour cela qu'il est là. Dans
l'esprit de la partie intéressée, la règle doit certainement signi-
fier: «si vous (le tribunal) n’interprétez pas le traité de la ma-
nière que je soutiens devant vous être correcte, ce traité manquera
son but ». Mais c'est là une pétition de principe parce que, nous
l'avons vu au chapitre précédent, le tribunal a le devoir de vérifier
et de donner effet à l'intention des parties, telle qu'elle s'exprime dans
les termes employés par elles à la lumière des circonstances contem-
poraines. Beaucoup de traités manquent leur but — et cela est
normal — en raison des termes employés et c’est à bon droit que les
tribunaux hésitent à intervenir et à modifier ou à compléter les
termes du traité. »

Ce qui précède montre clairement que la règle de l'effet utile ne
s'applique que lorsqu'une disposition est obscure. Elle ne permet
pas que l’on s'éloigne des termes d’un instrument et, lorsqu'il est
impliqué qu’un terme est en accord avec des principes énoncés plus
loin, elle ne permet pas de lire dans un traité des stipulations que
le texte même n’énonce pas expressément.

Étant donné que le but de l'interprétation est d’élucider l’inten-
tion existant au moment de l’enregistrement de l’accord, les mots
ou les passages doivent recevoir la signification qui était la leur au
moment où l'acte en question a été conclu. Dans l’affaire des
Minquiers et Écréhous, arrêt du 17 novembre 1953, C. I. J. Recueil
1953, page 47, M. Carneiro, juge, remarque à la page 01:

« Je ne considère pas le traité de Paris comme un traité de limites.
Ainsi on commettrait la même erreur que, très sagement, on a recom-
mandé d'éviter: on ne doit pas apprécier un acte avec des concepts
qui ne lui sont pas contemporains. »

La prochaine question à considérer est de savoir dans quelle
mesure on peut admettre une preuve extrinsèque pour aider à dé-
terminer l'intention des parties relative à un accord enregistré par
écrit. Il est clair que la preuve des circonstances environnantes est
admissible pour identifier les parties ou l’objet d’un contrat (voir
Phipson, pp. 637-638).

En ce qui concerne les autres preuves extrinsèques toutefois, la
règle générale est qu’un instrument doit être interprété tel quel. La
Cour n’aura donc pas à considerer les travaux préparatoires qui
ont précédé la rédaction d’un instrument ni la conduite ultérieure
des parties si le texte par lui-même est clair. Là où se présentent des
points obscurs, la Cour tiendra compte de la preuve extrinsèque qui
pourra l’aider à déterminer l’intention des parties et, dans ce cas,
elle tiendra compte des travaux préparatoires ainsi que de la conduite
ultérieure des parties. Dans Conditions de l'admission d’un Etat
comme Membre des Nations Unies (art. 4 de la Charte), avis consulta-
tif, C. I. J. Recueil 1948, la Cour a observé:

« La Cour considére le texte comme suffisamment clair; partant,
elle estime ne pas devoir se départir de la jurisprudence constante de
la Cour permanente de Justice internationale, d’aprés laquelle il n’y

269
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 585

a pas lieu de recourir aux travaux préparatoires si le texte d’une
convention est en lui-même suffisamment clair. »

Voir également Compétence del’ Assemblée générale pour l'admission
d'un Etat aux Nations Unies, avis consultatif, C. I. J. Recueil 1950,
page 4: à la page 8; et l'affaire Ambatielos ( bremière phase), C. I. J.
Recueil 1952, page 28: à la page 45.

Il se semble pas que la pratique de la Cour soit de faire retrancher
du dossier toute preuve concernant les travaux préparatoires qu’elle
pourrait considérer comme inadmissible. Ou bien il ne sera pas fait
mention de cette preuve, ou bien on s’appuiera sur elle pour confir-
mer une conclusion à laquelle on est arrivé sans son aide. Voir à ce
sujet Hudson, The Permanent Court of International Justice, 1920-
1942, page 660, et Hogg, Minnesota Law Review, volume 44, n° x,
novembre 1949, pages 28-35.

Il semble que, lorsque des travaux préparatoires sont soumis à
la Cour, on ne saurait reprocher à cette dernière de considérer que
les termes d’une disposition donnée sont clairs et non ambigus et
que, même s’ils ne sont pas considérés comme clairs et non ambigus,
les travaux préparatoires confirment l'interprétation de la Cour.

La preuve de linterprétation que les parties donnent à des actes
écrits après leur conclusion n’est admissible qu’en cas de doute.
Dans son livre The Law of Treaties, page 21, lord McNair remarque:

« Nous nous trouvons là sur un terrain solide et nous avons affaire
à une pratique judiciaire que l’on peut sans crainte qualifier de
règle, à savoir que lorsqu’il y a doute quant à la signification d’une
disposition ou d’une expression figurant dans un traité, la conduite
pertinente des parties contractantes après la conclusion du traité
(que l’on appelle parfois « construction pratique ») possède une haute
valeur probante sur l'intention des parties au moment de la con-
clusion du traité. C’est à la fois du bon sens et du bon droit. »

Aux termes des règles générales énoncées dans l'affaire de la
Compétence de l Assemblée générale pour l'admission d’un Etat aux
Nations Unies, avis consultatif, C. I. J. Recueil 1950, page 8, citées
plus haut, on ne peut admettre qu’une telle preuve soit capable
de contredire des dispositions claires et non ambiguës. Cette règle
a été énoncée comme suit dans l'affaire relative au Paiement en or
des emprunts fédéraux brésiliens émis en France, C. P. J. I., Série A
n®% 20-21, arrêt n° 15, page IIO:

« On cherche à appliquer le principe bien connu selon lequel,

lorsqu'un contrat est ambigu, on peut, pour établir l'intention des
parties, recourir à la manière dont il a été exécuté. »

Dans Certaines dépenses des Nations Unies, page 180, sir Percy
Spender remarque:

«Quoi qu’il en soit, la conduite ultérieure ne peut fournir un
critère d'interprétation que lorsque le texte est obscur; encore

270
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 586

est-il alors nécessaire de rechercher si cette manière d’agir elle-même
ne permet qu’une seule conclusion (affaire des Emprunis brésiliens,
C. P. J. L, série A/B nes 20-21, p. 119). Indépendamment même du
cas où, en raison de son comportement, une partie ne peut faire état
d'une interprétation déterminée — situation qui n'est pas celle dans .
laquelle nous nous trouvons —, elle n’est guère en mesure d’infléchir
le sens d’un texte dépourvu d’obscurité ou de donner à son sujet un
critère d'interprétation. »

Voir également l'affaire concernant le Paiement de divers emprunts
serbes émis en France, C. P. T.T., série A n°5 20-22, page 58; l'affaire
du Détroit de Corfou, arrêt du 9 avril 1940, C. I. J. Recueil 1049,
page 25; et l'affaire du Droit d'asile, C. I. J. Recueil 1953, pages
323-324.

Les principes majeurs d’interprétation susmentionnés, dans l’ap-
plication qu'en a faite la Cour jusqu’en 1951, ont été résumés par
sir G. G. Fitzmaurice dans le British Year Book of International Law
1951, XXVIII, page g; et, dans le British Year Book of International
Law 1957, XXXII, page 33, il a formulé à nouveau ces principes
à la lumière des travaux de la Cour pendant la période 1951-1954
comme suit:

«I. Principe de l'interprétation selon le texte réel

Il faut interpréter les traités essentiellement tels qu'ils sont et
sur la base de leurs textes réels.

Il. Principe du sens naturel et ordinaire

Sous réserve du principe VI ci-dessous, lorsqu'il est applicable,
les termes et les phrases particuliers doivent recevoir leur sens
normal, naturel et non forcé, selon le contexte où ils figurent.
Ce sens ne peut être écarté que par la preuve directe que les
termes employés doivent s'entendre en un sens autre que le sens
naturel et ordinaire, ou si cette interprétation devait conduire à
des résultats déraisonnables ou absurdes. Ce n'est que si les
termes employés sont fondamentalement obscurs ou ambigus
qu'on peut recourir à des moyens extérieurs d'interprétation
tels que des considérations tirées des circonstances contempo-
raines ou des travaux préparatoires.

Ill. Principe de l'intégration

Il faut interpréter les traités comme un tout et par référence
à leurs objets, à leurs buts et à leurs principes déclarés ou
apparents.

Sous réserve des principes suivants :
IV. Principe de Veffet utile (ut res magis valeat quam pereat)

Il faut interpréter les traités par référence à leurs objets et à
leurs buts déclarés ou apparents. Il faut interpréter les dispo-
sitions particulières de manière à leur donner leur poids et leur
effet le plus ample compatible avec le sens normal des mots et
avec les autres parties du texte et de manière à pouvoir attribuer
une raison et un sens à chacune des parties du texte.

27
271
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 587

V. Principe de la pratique ultérieure

Dans l'interprétation d’un texte, il est permis et il peut être
souhaitable de recourir à la conduite ultérieure et à la pratique
des parties au sujet de ce traité comme fournissant la preuve
la meilleure et la plus sûre tirée de la manière dont le traité a été
interprété en pratique pour démontrer quelle en est l’inter-
prétation correcte. :

Note à ce principe : lorsque la pratique a amené une modification
ou une évolution dans le sens du traité au moyen d’une revision
de ses termes par la conduite des parties, il est permis de donner
effet à cette modification ou à cette évolution à titre de revision
agréée mais non pas comme interprétation des termes primitifs.»

On peut ajouter 4 présent aux principes ci-dessus, en se fon-
dant sur certaines déclarations faites au cours de la période 1951-
1954, un VI™e principe majeur qui est le suivant :

«VI. Principe de la contemporanéité
Les termes d’un traité doivent étre interprétés selon le sens
qu'ils possédaient ou qui leur aurait été attribué compte tenu
de l'usage linguistique courant au moment où le traité a été
conclu. »

Un accord peut être considéré comme soumis à une condition
implicite ou inexprimée quand il ressort de l'accord même et des
circonstances dans lesquelles il a été conclu que les parties ont eu
sans doute une intention qu’elles ont omis d'exprimer. A cet égard,
l'objectif que les parties se proposaient d’atteindre peut revêtir une
certaine importance. Il convient cependant de se souvenir que
l'objectif que les parties se proposaient doit être déterminé lui-même
par l'interprétation. Il convient aussi de signaler que le principe
d'interprétation majeur est que l'intention des parties réside dans
le sens des mots effectivement employés; et que dans tous les
systèmes juridiques les tribunaux prennent garde de n’accepter
aucune déduction envisagée qui ne repose sur les motifs les plus
puissants. A cette fin, des garanties ont été fixées afin d'éviter que
ne soit invoqué un effet plus grand que celui qui est inhérent à
l’intention découlant des termes exprès employés par les parties,
entendus à la lumière des circonstances. Pollak, dans Contracts, 12m
édition, page 195, observe:

« L'interprétation doit porter non pas sur une intention conjec-
turale mais sur une intention manifeste, et l'on ne saurait prendre .
en considération l'intention supposée que les parties n’ont pas fait
figurer sous la forme qu’elles ont manifestement choisie, sauf dans
des cas exceptionnels. »

Dans leur Law of Contract, 3me édition, page 129, Cheshire et Fifoot
déclarent ce qui suit touchant les termes implicites:

« Il est évident que cette doctrine est très commode et elle a été
souvent citée — hommage peut-étre douteux — par certains con-
seils qui s’en sont servi comme d’un expédient désespéré dans une

272
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 588

affaire difficile. Les tribunaux ont reconnu toutefois les dangers
d’une excessive souplesse et en ont fixé les limites. Fondée sur l’inten-
tion présumée des parties, il ne faut pas que cette interprétation
contredise ou déforme les termes exprès de l’accord. Il ne faut pas
non plus qu'elle ne soit utilisée que pour donner au contrat, aux
yeux des gens raisonnables, quelque chose de plus séduisant. C’est
aux parties et non aux juges qu'il appartient de déterminer la
nature de leurs engagements. La doctrine ne saurait être invoquée
que si une obligation clairement entendue comme telle, risque de ne
pas porter effet à moins qu'une lacune évidente ne soit comblée; et
même en pareil cas, les juges se borneront au minimum indispensable
pour sauver le contrat de la caducité. Le critère que le tribunal ap-
pliquera pour prendre une telle mesure a été défini à peu près dans
les mêmes termes par plusieurs juges.

« Une condition ne peut être déduite », déclare L. J. Scrutton,
« que si elle est indispensable, pratiquement, pour assurer I’ effica-
cité du contrat, c’est-à-dire, s’il s’agit d’une condition dont on
peut affirmer qu’au moment où le contrat a été conclu, si quelqu'un
avait dit aux parties: « Qu’arrivera-t-il en pareil cas? » toutes
deux auraient répondu: « I] est bien évident qu'il arrivera ceci ou
cela; nous ne nous sommes pas donné la peine de le dire parce que
cela va de soi. » »

Dans K. C. Sethi v. Pariab Mull Rameshewar of England, Law
Reports 1950, volume I, page 51: à la page 59, L. J. Jenkins fait
observer ce qui suit:

« Il me semble, quant aux conditions implicites, qu’une chose est
évidente. Je ne pense pas que le tribunal puisse lire une condition
dans un contrat si, en examinant la question du point de vue de
l'efficacité pratique, il ne ressort pas à l’évidence que les deux
parties souhaitaient que ladite condition prit effet, encore qu'elles ne
Veussent pas indiqué en termes exprès. »

Voir également Crates, Statute Law, 5me édition, page 103.

Lord McNair, dans The Law of Treaties, page 436, a défini la règle
comme suit:

« On ne saurait admettre des conditions implicites qu’avec la plus
grande circonspection car si on les admettait trop facilement elles
présenteraient une sérieuse menace à l’inviolabilité du traité. Néan-
moins, comme l’objet principal de l'interprétation d’un traité est de
donner effet à l'intention des parties en utilisant les termes dont
elles se sont servies, il est raisonnable de s’attendre à ce qu'il y ait
des circonstances (comme il arrive dans le domaine des contrats de
droit privé) dans lesquelles il est nécessaire de présumer une condition
implicite pour donner effet à cette intention. »

Dans Vaffaire relative aux droits des ressortissants des Etats-Unis
d'Amérique au Maroc, arrêt du 27 août 1952, C. I. J. Recueil 1952,
page 176, la Cour a remarqué:

Page 196:

« Les buts et l’objet de cette convention sont indiqués dans le
préambule, qui s'exprime en ces termes: «la nécessité d'établir sur

273
AFF. S.-O. AFRICAIN (OPIN, DISS. DE M. VAN WYK) 589

des bases fixes et uniformes l’exercice du droit de protection au
Maroc, et de régler certaines questions qui s’y rattachent... ». Dans
ces conditions, la Cour ne saurait adopter une interprétation par
implication des dispositions de la convention de Madrid qui dépas-
serait la portée de ses buts et de son objet explicites. De plus, cet
argument entraînerait dans les dispositions de la convention des
modifications radicales et des additions. Dans son avis sur l’inter-
prétation des traités de paix, deuxième phase (C. I. J. Recueil 1950,
p. 229), la Cour a dit: « La Cour est appelée à interpréter les traités,
non à les reviser. » »

Page 198:

« Une interprétation de l’acte, tirée de ce qu’impliqueraient ses
dispositions et selon laquelle il instituerait ou confirmerait une
juridiction consulaire, reviendrait 4 transformer en droits nouveaux
et autonomes, fondés sur l’acte même, les droits conventionnels dont
jouissaient alors la plupart des douze Puissances. Ces droits con-
ventionnels, dénonçables parfois avec un court préavis — ceux des
Etats-Unis, par exemple, l’étaient avec un délai de douze mois —,
auraient été changés en droits dont les Puissances eussent pu jouir
pour un temps indéfini, le Maroc étant incapable d’y mettre fin ou
de les modifier. Ni les travaux préparatoires ni le préambule ne
donnent la moindre indication d’une pareille intention. La Cour es-
time qu’elle ne saurait déduire par ce procédé qu’un changement
aussi fondamental que celui que comporterait l’admission de cette
thése se soit produit dans le caractére des droits conventionnels
alors existants. »

Et page 199:

« Dans certains cas, cette interprétation de l’acte aboutit à des
résultats qui peuvent ne pas paraitre absolument satisfaisants. Mais
c'est une conséquence inévitable de la façon dont la conférence
d'Algésiras a traité la question de la juridiction consulaire. La
Cour ne peut, par voie d’interprétation, tirer de l’acte une régle
générale qu'il ne contient pas au sujet de la pleine juridiction
consulaire. D’autre part, la Cour ne peut négliger les dispositions
particulières entraînant un recours limité à la juridiction consulaire,
qui figurent en fait dans l’acte et qui sont encore en vigueur pour
autant qu'il s’agit des rapports entre les Etats-Unis et le Maroc. »

Voir également Certaines dépenses des Nations Unies (article 17,
paragraphe 2, de la Charte), avis consultatif du 20 juillet 1962,
tirage spécial, page 13; et The Law and Procedure of the Interna-
étonal Court of Justice: Treaty Interpretation and certain other
Treaty Points, The British Year Book of International Law, vol.
XXVIII, 1051, pages 1-28; à la page o.

L’objet et le but des parties 4 une convention peuvent revétir
une importance considérable lorsqu'il s’agit de choisir entre deux
significations possibles d’un texte ambigu ou d’établir si un point
particulier peut ou non être tenu pour nécessairement admis par
accord tacite. Mais, comme on l’a déjà relevé, le but premier de

274
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 590

l'interprétation est de rechercher l'intention commune des parties
et il ne faut jamais perdre de vue que la règle de l’efficacité ne joue
à cette fin qu’un rôle auxiliaire. Elle ne peut suppléer à l’absence
d’accord ni prendre le pas sur le sens naturel et clair d'un texte ou
sur d’autres indications traduisant l'intention commune de manière
irréfutable. A la page 383 de The Law: of Treaties, lord McNair
observe:

«La règle de Veffet utile doit signifier quelque chose de plus que
le devoir d’un tribunal de donner effet au traité. Tel est le devoir
évident et constant du tribunal. C'est pour cela qu'il est là. Dans
l'esprit de la partie intéressée, la règle doit certainement signifier:
«si vous (le tribunal) n’interprétez pas le traité de la manière que
je soutiens devant vous être correcte, ce traité manquera son but ».
Mais c’est là une pétition de principe parce que, nous l’avons vu au
chapitre précédent, le tribunal a le devoir de vérifier et de donner
effet à l'intention des parties, telle qu'elle s'exprime dans les termes
employés par elles à la lumière des circonstances contemporaines.

Beaucoup de traités manquent leur but — et cela est normal — en
raison des termes employés et c’est à bon droit que les tribunaux hé-
sitent à intervenir et à modifier ou à compléter les termes du traité.»

De ce qui précède, 47 ressort clairement que la Cour ne peut
recourir à une interprétation par implication lorsqu'elle est inutile
(Réparation des dommages subis au service des Nations Unies, avis
consultatif, C. I. J. Recueil 1949, p. 174: aux pp. 182, 184, 108),
dépasserait la portée des buts et de l’objet explicites de la conven-
tion, entraînerait dans les dispositions de celle-ci des modifications
radicales ou des additions (Droits des ressortissants des Etats-Unis
d'Amérique au Maroc, arrêt du 27 août 1952, C. I. J. Recueil 1952,
aux pp. 196, 199) ou en violerait les dispositions expresses, claires
et non équivoques (Compétence de l’Assemblée générale pour l'admis-
sion d'un État aux Nations Unies, avis consultatif, C. I. J. Recueil
1950, p. 4: à la p. 8).

Il doit être manifeste que les parties seraient tombées d’accord
sur le point envisagé s’il avait été soulevé en temps opportun. Hogg
(op. cit., pp. 59-60) relève:

« I ne suffit pas, pour embrasser un cas où les parties n’ont pas
disposé sur un problème particulier comme elles l’auraient pu faire

si ce problème avait été évoqué, de rapporter vasuement la preuve
d'une intention générale. »

Il est évident que la Cour ne peut insérer dans une convention
une clause qui aurait dû à son avis y être introduite par l’une des
parties.

Si l’on peut sans aucun doute considérer que les parties à une
convention ont voulu qu’une clause implicite sorte des effets, celle-ci
doit pouvoir être aisément rédigée avec clarté et précision. Si en
revanche, après examen attentif de la convention, des circonstances
de l'espèce et de tous autres moyens de preuve admissibles, la
rédaction de la clause implicite envisagée engendre des difficultés ou

275
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 591

des hésitations, il est manifestement déraisonnable de préter aux
parties l'intention de contracter sur la base de cette clause. Voir
Rapp Maiester v. Raonovsky, 1943, WLD 68, aux pages 74-75.
Lorsque les faits pertinents démontrent en outre que l'une des
parties n’aurait sans doute pas accepté cette clause, eût-elle été évo-
quée, il ne se justifie manifestement pas de conclure qu'elle y a impli-
citement adhéré. De même ne saurait-on conclure à l’existencé d’une
telleintention lorsque les parties en démontrent l’inexistence par
leur conduite ultérieure.
Les règles d'interprétation ne permettent le recours à ce que l’on
a appelé la méthode téléologique que dans les limites décrites ci-
dessus. Sous sa forme extrême, cette méthode implique que la Cour
est habilitée à ignorer ou à modifier les termes d’une convention
afin d'atteindre un objectif donné, réel ou supposé, mais ce d’une
autre façon que celle qui a été prescrite et voulue par les parties.
Cette méthode contredit pourtant le principe fondamental selon
lequel l'interprétation doit tendre à établir l'intention commune
des parties et n’a de toute manière été consacrée ni par cette Cour
ni par celle qui l’a précédée. Aucun tribunal ne peut modifier ou
accroître les obligations assumées par les parties. Si la Cour était
fondée à s’écarter des dispositions d’un traité ou d’une convention
ou à les modifier, elle exercerait des fonctions législatives que ne lui
reconnaissent en fait ni son Statut ni l’une quelconque des sources
du droit international mentionnées à l’article 38 de son Statut.
Ainsi que sir Gerald Fitzmaurice l’a justement relevé dans son
article, déjà cité, du British Year Book of International Law, 1957,
XXXIII, page 208:
«La Cour a clairement établi que l’accomplissement d’une telle
fonction ne peut à son avis rentrer dans le cadre normal de l’inter-
prétation. »

Comme l’a dit la Cour dans l'affaire de l'Interprétation des traités
de paix, C. I. J. Recueil 1950, page 221; à la page 220:
«La Cour est appelée à interpréter les traités, non à les reviser. »

Dans The International Court of Justice, page 63, Rosenne observe
notamment au sujet de la Cour:

«En tant que tribunal, il lui appartient donc d’interpréter les
traités internationaux et non de les reviser; elle outrepasserait
ses fonctions judiciaires si elle revisait un traité sous prétexte de
corriger une carence dont l'éventualité n’est pas prévue par celui-ci
ou si ses conclusions entraînaient, dans les dispositions du traité,
des modifications radicales ou des additions. La Cour est tenue
d'agir ainsi même si les conséquences n’en semblent pas entièrement
satisfaisantes. »

Avant de traiter des dispositions du Pacte et de la déclaration
de Mandat, j’exposerai sommairement les points d’histoire perti-
nents qui leur sont antérieurs.

276
AFF, S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 592

En juillet 1915, le Sud-Ouest africain allemand se rendit aux
forces armées sud-africaines qui l’occupèrent militairement jusqu’à
la fin de la guerre, puis durant les négociations de paix. Furent de
même occupées par l'Australie l’ancienne colonie allemande de
Nouvelle-Guinée, par la Nouvelle-Zélande celle de Samoa, par le
Japon les îles allemandes de l’océan Pacifique au nord de l’Equateur
et, par la Grande-Bretagne, la Belgique et la France, les diverses
autres possessions allemandes en Afrique.

Pendant la guerre, des accords avaient été conclus entre certaines
des Principales Puissances alliées afin d'obtenir, en cas de victoire
des alliés, la reconnaissance de leurs prétentions respectives sur les
divers territoires occupés par l'Allemagne. En mars 1917, le cabinet
de guerre de l’Empire britannique décidait que le défendeur serait
autorisé à annexer le Sud-Ouest africain allemand et que l’Australie
et la Nouvelle-Zélande seraient respectivement autorisées à annexer
la Nouvelle-Guinée allemande et le Samoa allemand. W. Wilson,
président des Etats-Unis d’Amérique, était résolument opposé a
l'annexion d’anciennes possessions ennemies dont il réclama, dès
Vouverture de la conférence de la paix, qu’elles passent en vertu
du Pacte de la Société des Nations sous l’autorité et le contrôle
exclusifs de la Société, qui pourrait à sa discrétion déléguer ses
pouvoirs et habiliter un intermédiaire à agir « comme son agent ou
mandataire ».

Dans une publication éditée en 1018, The League of Nations, a
Practical Suggestion, le général Smuts proposa la création d’un
système de Mandat applicable aux territoires appartenant autrefois
à la Russie, à l'Autriche, à la Hongrie et à la Turquie, mais estima
que ce système ne pourrait s'étendre aux « colonies allemandes dans
le Pacificque et en Afrique ». .

Le sort des colonies allemandes fut débattu durant le mois de
janvier 1919 par le conseil dit «des Dix », composé des chefs de
gouvernement et ministres des Affaires étrangéres des Etats-Unis
d'Amérique, du Royaume-Uni, de France, d’Italie et du Japon. Y
assistaient des représentants de la Nouvelle-Zélande, de l'Australie
et de l’Afrique du Sud qui défendirent énergiquement le principe
de l'intégration des territoires leur ayant été respectivement attri-
bués par la décision du cabinet de guerre de l’Empire britannique
évoquée ci-dessus. Ils étaient soutenus par le premier ministre bri-
tannique et par le représentant de la France, qui recomman-
daient également l’annexion des territoires occupés. Une impasse
s’ensuivit, mais un compromis fut ensuite négocié qui devait en
définitive donner naissance à l’article 22 du Pacte de la Société des
Nations, dont la terminologie peu juridique s'explique précisément
par le fait qu’il est le fruit d’un compromis. Que cette disposition
résulte d’un compromis ressort clairement du passage suivant des
Foreign Relations of the United States, Paris Peace Conference I9I9,
volume 3, page 785:

277
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 593.

« M. Lloyd George annonça qu'il avait remis un document .., à
chaque représentant des Grandes Puissances. Ce document ne re-
présentait pas les vues réelles des Colonies mais elles l'avaient
accepté afin d'arriver à un compromis. »

A quelques modifications près, les dispositions de ce document
devinrent l’article 22 du Pacte. La seule adjonction importante fut
celle du paragraphe 9 qui instituait une Commission permanente
des Mandats.

L'article 22 est ainsi conçu:

«1, Les principes suivants s’appliquent aux colonies et territoires
qui, à la suite de la guerre, ont cessé d’être sous la souveraineté
des États qui les gouvernaient précédemment et qui sont habités
par des peuples non encore capables de se diriger eux-mêmes dans
les conditions particulièrement difficiles du monde moderne. Le
bien-être et le développement de ces peuples forment une mission
sacrée de civilisation, et il convient d’incorporer dans le présent
Pacte des garanties pour l’accomplissement de cette mission.

2. La meilleure méthode de réaliser pratiquement ce principe est
de confier la tutelle de ces peuples aux nations développées qui, en
raison de leurs ressources, de leur expérience ou de leur position
géographique, sont le mieux à même d’assumer cette responsabilité
et qui consentent à l’accepter: elles exerceraient cette tutelle en
qualité de Mandataires et au nom de la Société.

3. Le caractère du mandat doit différer suivant le degré de
développement du peuple, la situation géographique du territoire, ses
conditions économiques et toutes autres circonstances analogues.

4. Certaines communautés, qui appartenaient autrefois à l'Empire
ottoman, ont atteint un degré de développement tel que leur
existence comme nations indépendantes peut être reconnue provisoi-
rement, à la condition que les conseils et l’aide d’un Mandataire
guident leur administration jusqu’au moment où elles seront capables
de se conduire seules. Les vœux de ces communautés doivent être
pris d’abord en considération pour le choix du Mandataire.

5. Le degré de développement où se trouvent d’autres peuples,
spécialement ceux de l'Afrique centrale, exige que le Mandataire
y assume l'administration du territoire à des conditions qui, avec
la prohibition d'abus, tels que la traite des esclaves, le trafic des
armes et celui de l’alcool, garantiront la liberté de conscience et de
religion, sans autres limitations que celles que peut imposer le
maintien de l'ordre public et de bonnes mœurs, et l'interdiction
d'établir des fortifications ou des bases militaires ou navales et de
donner aux indigènes une instruction militaire, si ce n’est pour la
police ou la défense du territoire et qui assureront également aux
autres Membres de la Société des conditions d'égalité pour les
échanges et le commerce.

6. Enfin, il y a des territoires, tels que le Sud-Ouest africain et
certaines îles du Pacifique austral, qui, par suite de la faible densité
de leur population, de leur superficie restreinte, de leur éloignement
des centres de civilisation, de leur contiguité géographique au
territoire du Mandataire, ou d’autres circonstances, ne sauraient

278
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 594.

être mieux administrés que sous les lois du Mandataire, comme une
partie intégrante de son territoire, sous réserve des garanties prévues
plus haut dans l'intérêt de la population indigène.

7. Dans tous les cas le Mandataire doit envoyer au Conseil un
rapport annuel concernant les territoires dont il a la charge.

8. Si le degré d'autorité, de contrôle ou d'administration à exercer
par le Mandataire n’a pas fait l’objet d’une convention antérieure
entre les Membres de la Société, il sera expressément statué sur ces
points par le Conseil.

9. Une Commission permanente sera chargée de recevoir et
d'examiner les rapports annuels des Mandataires et de donner au
Conseil son avis sur toutes questions relatives à l'exécution des
mandats. »

Aux termes de l’article 119 du traité de Versailles, l'Allemagne
avait renoncé, en faveur des Principales Puissances alliées et asso-
ciées, à tous ses droits et titres sur ses possessions d'outre-mer.
Il s'agissait entre autres du Sud-Ouest africain allemand, de la
colonie allemande de la Nouvelle-Guinée et de la partie allemande
de Samoa.

Après que l’article 22 du Pacte de la Société des Nations eut été
adopté par la Conférence de la paix, deux événements distincts au
moins, sans compter la ratification du traité, devaient se produire
avant l'entrée en vigueur du Mandat pour le Sud-Ouest africain:
1) les Principales Puissances alliées et associées devaient, aux termes
de l’article 22, paragraphe 2, confier la tutelle des peuples du Sud-
Ouest africain à un Etat qualifié; 2) ou bien le degré d'autorité, de
contrôle ou d'administration à exercer par le mandataire ferait
l’objet d’une convention entre les Membres de la Société, ou bien
il serait expressément statué sur ces points par le Conseil aux
termes de l’article 22, paragraphe 8, du Pacte de la Société des
Nations. Le Pacte de la Société des Nations a été ratifié et est entré
en vigueur le 10 janvier 1920. Les Principales Puissances alliées et
associées avaient alors déjà décidé de confier au défendeur le Mandat
pour le Sud-Ouest africain. Ayant à toutes les époques pertinentes
consenti à accepter ce Mandat et répondant à toutes les autres
qualifications nécessaires prévues aux paragraphes 2 et 6 de l’arti-
cle 22, le défendeur était un État qualifié. Les Membres de la Société
n'ayant pas agi aux termes de l’article 22, c’est le Conseil qui a
statué le 17 décembre 1920 sur le degré d'autorité, de contrôle ou
d'administration à exercer par le défendeur, dans une déclaration
que l’on appelle communément le Mandat et dont voici le texte:

« MANDAT POUR LE SUD-OUEST AFRICAIN ALLEMAND
Le Conseil de la Société des Nations :

Considérant que, par l'article 119 du Traité de Paix avec l’Alle-
magne signé à Versailles le 28 juin 1919, |’ Allemagne a renoncé,

279
AFF, S.-O, AFRICAIN (OPIN. DISS. DE M. VAN WYK) 595

en faveur des Principales Puissances alliées et associées, à tous ses
droits sur ses possessions d'outre-mer, y compris le Sud-Ouest
Africain Allemand;

Considérant que les Principales Puissances alliées et associées ont
convenu qu’un mandat soit conféré à Sa Majesté Britannique pour
être exercé en son nom par le Gouvernement de l’Union de l'Afrique
du Sud, conformément à l’article 22 du Pacte de la Société des
Nations, sur le territoire du Sud-Ouest Africain Allemand et ont
proposé que le mandat soit formulé ainsi que suit;

Considérant que Sa Majesté Britannique, agissant pour le Gou-
vernement de l’Union de l'Afrique du Sud, et en son nom, s’est
engagée à accepter le mandat sur ledit territoire et a entrepris de
l'exercer au nom de la Société des Nations, conformément aux
dispositions suivantes;

Considérant que, aux termes de l’article 22 ci-dessus mentionné,
paragraphe 8, il est prévu que si le degré d’autorité, de contrôle ou
d'administration à exercer par le Mandataire n’a pas fait l’objet
d’une Convention antérieure entre les Membres de la Société, il sera
expressément statué sur ces points par le Conseil;

Par la présente, confirmant le mandat, a statué sur ses termes
comme suit:

Article I

Le territoire sur lequel Sa Majesté Britannique assume, pour le
Gouvernement de l’Union de l'Afrique du Sud (ci-après dénommé
le Mandataire) et en son nom, l’administration, sous le régime du
mandat, comprend l’ancien protectorat du Sud-Ouest Africain.

Article 2

Le Mandataire aura pleins pouvoirs d'administration et de légis-
lation sur le territoire faisant l’objet du mandat. Ce territoire sera
administré selon la législation du Mandataire comme partie inté-
grante de son territoire. Le Mandataire est en conséquence autorisé
à appliquer aux régions soumises au mandat la législation de l’Union
de l’Afrique du Sud, sous réserve des modifications nécessitées par
les conditions locales.

Le Mandataire accroîtra, par tous les moyens en son pouvoir, le
bien-être matériel et moral ainsi que le progrès social des habitants
du territoire soumis au présent mandat.

Article 3

Le Mandataire veillera à ce que la traite des esclaves soit interdite;
à ce que le travail obligatoire ne soit autorisé que dans le cas de
travaux publics essentiels et dans les services publics et sous con-
dition qu'une rémunération équitable soit allouée.

En outre, le Mandataire veillera à ce que le trafic de l’armement
et des munitions soit contrôlé en conformité avec des principes
analogues à ceux de la Convention relative au contrôle du trafic des
armements, signée le 10 septembre 1919, ou de toute autre conven-
tion qui amende cette dernière.

280
AFF, S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 596

Il sera interdit de fournir des spiritueux et des boissons alcooliques
aux indigénes du territoire.

Article 4

L’instruction militaire des indigénes sera interdite, sauf pour
assurer la police locale et la défense locale du territoire. En outre,
aucune base militaire ou navale ne sera établie dans le territoire, ni
aucune fortification.

- Article 5

Sous réserve des dispositions de la législation locale concernant
le maintien de l’ordre public et des bonnes mœurs, le Mandataire
assurera, dans toute l'étendue du territoire, la liberté de conscience
et le libre exercice de tous les cultes et donnera à tous les mission-
naires, sujets ou citoyens de tout Membre de la Société des Nations,
la faculté de pénétrer, de circuler et de résider dans le territoire
dans le but d’exercer leur ministère.

Article 6

Le Mandataire devra envoyer au Conseil de la Société des Nations
un rapport annuel satisfaisant le Conseil et contenant toute infor-
mation intéressant le territoire et indiquant les mesures prises pour
assurer les engagements pris suivant les articles 2, 3, 4, 5.

Article 7

L'autorisation du Conseil de la Société des Nations est nécessaire
pour modifier les dispositions du présent mandat.

Le Mandataire accepte que tout différend, quel qu'il soit, qui
viendrait à s'élever entre lui et un autre Membre de la Société des
Nations relatif à l'interprétation ou l'application des dispositions
du Mandat, et qui ne soit pas susceptible d'être réglé par des négo-
ciations, soit soumis à la Cour permanente de Justice internationale,
prévue par l’article 14 du Pacte de la Société des Nations.

Le présent exemplaire sera déposé dans les archives de la Société
des Nations. Des copies certifiées conformes en seront remises par le
Secrétaire général de la Société des Nations à toutes les Puissances
signataires du Traité de Paix avec l'Allemagne.»

En 1919, une Commission du Conseil suprême des Principales
Puissances alliées et associées a préparé un projet d’accord entre
le défendeur et les Principales Puissances alliées et associées aux
termes duquel le Mandat sur l’administration du Sud-Ouest afri-
cain devait être conféré au défendeur. Certaines divergences de
vues se sont élevées entre les Principales Puissances alliées et
associées quant à l'interprétation des dispositions de l’article 22
qui traitent des conditions d’égalité 4 assurer aux Membres de la
Société pour les échanges et le commerce et le sujet a été abandonné.
Les termes du projet sont les mémes que ceux qui figurent dans
les articles 2 à 6 de la déclaration du Conseil de la Société des
Nations du 17 décembre 1920, mais les dispositions relatives a
la juridiction obligatoire sont les suivantes:

281
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 507

« Toute modification aux termes de ce Mandat devra étre approu-
vée au préalable par le Conseil de la Société des Nations. 51 une
divergence d’interprétation quelconque s’élevait entre les Membres
de la Société des Nations au sujet de l’application de ces dispositions
et que cette divergence ne puisse être tranchée par des négociations,
celle-ci devra être portée devant le Tribunal permanent de Justice
internationale qui doit être constitué par la Ligue des Nations. »

Le 5 août 1920 le Conseil de la Société a demandé aux Principales
Puissances alliées et associées de désigner les Puissances auxquelles
elles avaient décidé de confier les Mandats et de lui communiquer les
termes et conditions des Mandats qu’elles proposaient à l'adoption
du Conseil en vertu de l’article 22. En décembre 1920 des projets
de Mandat comprenant celui qui concernait le Sud-Ouest africain
ont été soumis au Conseil de la Société des Nations par le Gouverne-
ment du Royaume-Uni. Sur quoi le Conseil a invité le Secrétariat à
examiner ces projets et «à consulter, sur tels points qu'il jugerait
utile, d’autres autorités juridiques spécialisées en la matière ».
La rédaction des termes de ce projet était à peu près la même que
celle du projet préparé en 1919 par la Commission du Conseil
suprême des Principales Puissances alliées et associées. Sur quoi
le Conseil a fait sa déclaration du 17 décembre 1920.

On observera que la clause compromissoire a été amendée et
qu'au lieu des termes «Si une divergence ... s'élevait entre les
Membres de la Société des Nations » on lit: « Le Mandataire ac-
cepte », etc. Selon le vicomte Ishii la raison de cet amendement
était qu’il avait été fait observer au Conseil que les Membres de
la Société autres que le Mandataire ne pourraient pas étre obligés
de soumettre leurs différends 4 la Cour permanente de Justice
internationale sans leur approbation. Il était bien évident que les
Membres de la Société des Nations n’étaient pas considérés comme
parties à tout «accord » inclus dans les termes de la déclaration de
Mandat.

L’amendement apporté par le Conseil de la Société des Nations
au projet de déclaration de Mandat qui lui avait été soumis est
très significatif. I] révèle que le Conseil s’estimait responsable des
termes de la déclaration de Mandat et qu’il pensait pouvoir amender
le projet qui lui était soumis. L’amendement de l’article 7 n’est
certainement pas un amendement mineur. Le projet soumis au
Conseil prévoyait la juridiction obligatoire en cas de désaccord entre
les Membres de la Société des Nations. Si cette disposition avait
été retenue et approuvée par les Membres de la Société des Nations,
le défendeur aurait pu engager des instances contre les Membres
de la Société et n’aurait pas été obligé d’attendre qu’une action
fat intentée contre lui pour éclaircir des questions de droit. Au
surplus, si le projet n’avait pas été amendé, les Membres de la
Société des Nations auraient pu engager des actions contentieuses
l'un contre l’autre au sujet de l’interprétation ou de l'application
des dispostitions du Mandat. Sous sa forme originale, la clause

282
AFF, S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 598

compromissoire de l’article 7 équivalait à une déclaration faite
par chaque Membre de la Société des Nations aux termes de l’ar-
ticle 36 du Statut de la Cour permanente de Justice internationale
et remplissait la condition de réciprocité qui est stipulée à cet article.
Sous sa forme amendée, l’article 7 impose au Mandataire une obliga-
tion unilatérale sans aucune réciprocité.

La première question qui se pose, celle de savoir si la déclaration
de Mandat est un traité ou une convention en vigueur, a été traitée
à fond dans l'opinion dissidente de sir Percy Spender et de sir
Gerald Fitzmaurice et je me contenterai de dire que je m’associe
entièrement à leur point de vue: il ne s’agit pas d’un traité ni d’une
convention en vigueur.

La question qui vient ensuite est de savoir si l’article 7 de la
déclaration de Mandat ou tout amendement à cet article ont pour
effet juridique que le défendeur ait accepté qu’une instance fût
intentée contre lui par les demandeurs au sujet de l'interprétation
ou de l’application des dispositions du Mandat. La encore, je partage
sans réserve l'opinion de sir Percy Spender et de sir Gerald Fitz-
maurice mais, comme je voudrais mettre en évidence certains as-
pects de cette question, je vais en traiter plus longuement.

Les demandeurs soutiennent qu'ils sont anciens Membres de la
Société des Nations et Membres des Nations Unies et qu'aux ter-
mes de la clause compromissoire de l’article 7 de la déclaration de
Mandat, de l’article 37 du Statut de la Cour et de l’article 80, para-
graphe 1, de la Charte des Nations Unies, le défendeur a accepté
que des actions de ce genre pussent étre ouvertes contre lui soit
par d’anciens Membres de la Société des Nations, soit par des
Membres des Nations Unies.

Je traiterai tout d’abord de la déclaration de Mandat puis des
dispositions du Statut de la Cour et de la Charte des Nations Unies
susmentionnées.

On observera que les obligations de fond du Mandataire figurent
aux articles 2 à 5 de la déclaration de Mandat et les obligations de
procédure aux articles 6 et 7. Les articles 2 à 5 ont trait à l’adminis-
tration du territoire. On observera aussi que les articles 6 et 7,
ainsi que la partie de l’article 5 qui contient des dispositions inté-
ressant les missionnaires sujets ou citoyens de pays Membres de la
Société des Nations, dépendent, pour leur application, de l'existence
de la Société des Nations. Aux fins des questions actuellement
examinées, la disposition de l’article 5 susmentionnée ne présente
aucun intérêt et il n’en sera pas traité. L'application de l’article 6
dépend de l'existence de la Société des Nations car, si la Société
des Nations n'existe pas, il ne peut y avoir de Conseil de la Société
auquel envoyer des rapports; de même, l'application de la clause
compromissoire de l’article 7 dépend de l'existence de la Société
des Nations car, si la Société des Nations n'existe pas, il ne peut y
avoir de Membre de cette Société.

283
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 599

Au sens naturel et ordinaire, l'expression « Membre de la Société
des Nations » désigne dans l’article 7 un Etat qui est Membre de
la Société des Nations. L'article ne parle pas de membres d’organisa-
tions internationales en général. Il se réfère à une organisation par-
ticulière: la Société des Nations. Il ne se réfère pas aux États non
Membres ou. anciens Membres de la Société, non plus qu'aux États
Membres des Nations Unies. L'expression « Membre de la Société
des Nations » apparaît dans tous les articles du Pacte sauf quatre.
Elle est employée dans tous les instruments de Mandat, non
seulement dans les clauses touchant la juridiction obligatoire mais
encore dans d’autres clauses où certains avantages spéciaux sont
réservés aux Membres de la Société. Dans tous ces exemples, elle
ne peut être employée que pour qualifier les Membres de la Société
des Nations au moment où ils prétendent jouir des avantages prévus.
L'application de toutes ces dispositions dépend de l’existence de la
Société.

On soutient qu’à l’article 7 « Membre de la Société des Nations »
ne signifie pas « Membre de la Société des Nations », mais désigne
un État qui est ou a été Membre de la Société. On prétend justifier
le sens extraordinaire ainsi attribué à ces mots par le fait que leur
sens naturel et ordinaire serait incompatible avec l’esprit, le but
et le contexte de la clause dans laquelle ils figurent. Trois raisons
ont été avancées à l’appui de cette proposition.

La première est que la protection judiciaire de la mission sacrée
de civilisation serait une caractéristique essentielle du système
des Mandats. La réponse est que la déclaration de Mandat pour le
Sud-Ouest africain n’a pas prévu de protection judiciaire, ni de
contrôle judiciaire; mais, même s’il en avait été ainsi, on ne pourrait
y voir une caractéristique essentielle du Mandat. En tout cas,
cela ne permettrait ni en droit ni en logique de donner à l’expression
«Membre de la Société des Nations » une signification qu’elle ne
peut avoir.

L'article 22, paragraphe 1, du Pacte prescrivait l’application
du principe d’après lequel il convenait d’incorporer dans le Pacte des
garanties pour l’accomplissement de la mission sacrée mention-
née dans cet article. Conformément à ce principe, des garanties
pour la protection de la mission sacrée ont été incorporées dans
l’article 22, mais on ne trouve parmi celles-ci ni la protection
judiciaire, ni le contrôle judiciaire. Aucun organe de la Société
n'était habilité à ajouter à ces garanties, ce qui signifie que des
garanties ne pouvaient être ajoutées que par la voie d’un amende-
ment du Pacte conforme à l’article 26; or, jamais aucun amende-
ment de cette sorte n’a été adopté.

La résolution du Conseil qui constitue la déclaration de Mandat
n'a pas été incorporée dans le Pacte. Il n’existe pas de principe
juridique d’après lequel les mesures d’exécution émanant d’un
organe exécutif seraient incorporées dans le texte en vertu duquel
elles sont prises. Ainsi, un règlement ministériel pris aux termes

284
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 600

d’une loi n’est pas incorporé dans cette loi, pas plus que des décisions
du conseil d'administration ne sont incorporées dans les statuts
d’une compagnie. Si la déclaration de Mandat avait été incorporée
dans le Pacte, les dispositions relatives aux amendements au Pacte
(article 26 du Pacte) s’y seraient appliquées; mais il n’en a rien été,
puisque l’article 7 de la déclaration de Mandat prévoyait expressé-
ment que le Mandat pouvait être amendé avec l'autorisation du
Conseil.

De toute façon, la compétence du Conseil se limitait à statuer sur
le degré d’autorité, de contrôle ou d'administration à exercer par le
Mandataire et ne l’autorisait pas à ajouter d’autres garanties à
la surveillance du Mandataire prévue par l’article 22. La surveillance
du Mandataire étant confiée au Conseil de la Société des Nations et
à la Commission des Mandats, il est impossible qu’on ait voulu au-
toriser une surveillance concurrente en faisant de chacun des
Membres (et anciens Membres) de la Société des gardiens indivi-
duels de la mission sacrée ou en leur conférant le droit d'ouvrir
une action contre un Mandataire chaque fois qu'ils estimeraient
qu’il y avait violation ou abus du Mandat.

I s'ensuit que la clause compromissoire de l’article 7 de la
déclaration de Mandat n'était pas destinée à imposer d’autre
obligation que celle-ci: le Mandataire était tenu d'accepter la
soumission à la Cour permanente de Justice internationale des
différends relatifs à l’interprétation ou à l’application du Mandat
qui viendraient à s'élever entre lui et un autre Membre de la Société
des Nations. Le mot «différend » n’avait d’autre sens que celui
qu’il a ordinairement dans les clauses compromissoires, c'est-à-dire
celui d’accord relatif aux droits des parties. Il est clair que l’inten-
tion ne saurait avoir été de conférer des droits de surveillance géné-
rale à chacun des Membres ou anciens Membres de la Société.

On a soutenu que, comme on craignait qu'un Mandataire ne
mit en échec la surveillance confiée au Conseil en abusant de la
règle de l'unanimité appliquée au sein de cet organe, on a, pour
cette raison, jugé nécessaire de doter chacun des Membres (et anciens
Membres) de la Société de pouvoirs de surveillance comprenant le
droit d'introduire une procédure contentieuse contre le Mandataire
chaque fois qu'ils estimeraient qu’il y avait abus ou violation du
Mandat.

Des Mandataires tels que le défendeur, la Nouvelle-Zélande et
l’Australie n’ont accepté qu’à contre-cœur la surveillance de la
Société des Nations. Ils n’ont évidemment accepté la surveillance
de la Commission des Mandats et du Conseil de la Société des Na-
tions que compte tenu de la protection que leur offraient les disposi-
tions de procédure du Pacte et compte tenu du fait que le Conseil
était composé d’un petit nombre d’Etats choisis. Il n’est pas rai-
sonnable de supposer qu'ils auraient accepté la surveillance supplé-
mentaire de chacun des Membres et anciens Membres de la Société,

285
AFF. S.-0. AFRICAIN (OPIN, DISS. DE M. VAN WYK) 601

dotés du droit d’intenter une action contre eux chaque fois qu'ils
estimeraient qu'il y avait violation ou abus du Mandat.

Si on avait voulu donner à l’article 7 une portée aussi étendue,
quelqu'un l'aurait dit et cela figurerait quelque part. Cela aurait
fait l’objet de violents débats. On ne trouve aucune preuve de cette ~
théorie dans les travaux préparatoires, dans les écritscontemporains,
ni dans la pratique ou les déclarations ultérieures des parties. La
possibilité d’un effondrement du système établi par le Pacte n’a
pas été envisagée à l’époque. Au surplus, le fait que, pendant plus
de quarante ans, pas un seul État n’ait essayé d’agir individuelle-
ment en tant qu’autorité de surveillance suffit à réfuter cette thèse.

En tout cas, quelle qu’ait pu être son importance, la clause
compromissoire de l’article 7 de la déclaration de Mandat ne saurait
en aucune manière être considérée comme un élément indispensable
du Mandat. Même si elle avait été omise de la déclaration de Mandat,
un Mandat valide n’en aurait pas moins été constitué conformé-
ment aux dispositions de l’article 22. La Cour permanente de Jus-
tice internationale n'aurait pas jugé, et n'aurait pas pu juger,
que l’article 22 du Pacte contenait une disposition implicite selon
laquelle la clause compromissoire aurait été essentielle. Il est
significatif que la Charte des Nations Unies ne prévoit la juridiction
obligatoire d’aucun tribunal en ce qui concerne la mission sacrée
établie à l’article 73 et que les chapitres XII et XIII, qui traitent
du régime international de tutelle, ne contiennent pas non plus de
dispositions en ce sens. En fait, il existe des accords de tutelle qui
ne contiennent pas de disposition ayant trait à la juridiction obliga-
toire de la Cour. Si la Cour permanente de Justice internationale
avait cessé d’exister pour une raison ou pour une autre, on n’aurait
pu prétendre que le Mandat fût pour autant devenu caduc.

La seconde raison avancée pour refuser aux mots « Membre de la
Société des Nations » leur sens naturel et ordinaire est la suivante:
«le droit de citer la Puissance mandataire devant la Cour perma-
nente était conféré aux Membres de la Société des Nations parce
qu’il était considéré comme le moyen le plus sûr et le plus durable
de rendre la protection judiciaire effective, quoi qu’il pût advenir
du système de surveillance administrative ou survenir à son sujet ».
Bien qu’il soit difficile de comprendre cette raison, elle signifie
apparemment que l’on considérait que le droit d'introduire une
procédure contentieuse devait survivre à la Société ou à ses organes.
Là encore, nous sommes en présence d’une simple affirmation que
n’appuient ni faits ni motifs. -

En vérité, on n’avait pas envisagé au moment de l’élaboration du
Pacte et de la rédaction de la déclaration de Mandat la possibilité
d’une dissolution de la Société des Nations; cela n’a donc pas pu
constituer une raison de conférer des droits à des États, non pas
seulement pour la durée de leur appartenance à la Société des Na-

286
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 602

tions mais qu’ils en restassent Membres ou non. S’il est vrai que
les auteurs de la déclaration de Mandat avaient vraiment l’inten-
tion de donner aux mots « Membre de la Société des Nations »
un sens autre que leur sens naturel et ordinaire, on se demande
pourquoi une terminologie plus appropriée n’a pas été utilisée;
en d’autres termes, si on voulait que « Membre de la Société des
Nations » ne signifiât pas Membre de la Société des Nations, pour-
quoi a-t-on préféré les mots « Membre de la Société des Nations »?

La troisième raison avancée est qu’au moment de la dissolution
de la Société des Nations il y aurait eu entre tous ses Membres
un accord tacite selon lequel « Membre de la Société des Nations »
devrait être interprété comme signifiant «ancien Membre de la
Société ». Un accord de 1946 pouvait amender les dispositons de
l’article 7, qui est entré en vigueur en 1920, mais il ne saurait
évidemment avoir influé sur le sens de cet article avant son amen-
dement. Je m’arréterai plus longuement sur cet argument lorsque
j'examinerai les conséquences juridiques des déclarations et réso-
lutions faites lors de la dissolution de la Société des Nations. Il
suffit pour le moment d'observer que, si les deux premières raisons
avaient été bonnes, ce nouvel accord n'aurait pas été nécessaire.

Il ne s’agit pas en l’espèce pour la Cour de décider entre deux
significations possibles, car les mots « Membre de la Société des
Nations » figurant à l’article 7 sont clairs et sans ambiguïté et ne
peuvent avoir qu’une seule signification.

Il est donc évident que la clause compromissoire de l’article 7
dépendait pour son exécution de l’existence de la Société des Nations
et que, depuis la dissolution de la Société des Nations, elle ne saurait
être appliquée à moins: a) qu'il n’existe une règle de fond du droit.
international prévoyant la substitution automatique des anciens
Membres de la Société des Nations ou des Membres des Nations
Unies aux Membres de la Société des Nations; ou b) que le défen-
deur ne soit partie à un accord, exprès ou non, aux termes duquel
les anciens Membres de la Société des Nations ou les Membres des
Nations Unies auraient été substitués aux Membres de la Société
dans la disposition susmentionnée.

Les demandeurs soutiennent que certains organes des Nations
Unies ont été substitués au Conseil de la Société des Nations et à la
Commission des Mandats et que, dans l’article 7 du Mandat, les
Membres des Nations Unies ont été substitués aux Membres de la
Société des Nations. Cette prétention se fonde apparemment sur
ce que les demandeurs appellent «le principe de succession ». Se
fondant sur ce principe, ils suggèrent que, même si l’article 37
du Statut de la Cour n’avait pas existé, on pourrait estimer que la
Cour a été substituée à la Cour permanente de Justice internationale
en vertu de l’article 7. Les demandeurs affirment ensuite que l’ex-
pression « Membre de la Société des Nations » figurant dans l'ar-
ticle 7 doit s’entendre maintenant comme « Membre de la Société
des Nations au moment de sa dissolution » et ils appuient cette

287
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 603

prétention sur ce qu’ils nomment 1e principe de la «survivance
de facto d’une personne morale formellement dissoute ».

Il n'existe aucune règle fondamentale de droit international
qui énonce que, lorsqu'une organisation internationale est dissoute
et qu'il existe à la même époque une autre organisation interna-
tionale assurant des fonctions semblables, les pouvoirs et fonctions
de l’organisation dissoute passent automatiquement aux organes
de la nouvelle organisation, ni que les droits des Membres de la pre-
mière passent aux Membres dela seconde quelle que puisse être l’in-
tention des parties aux instruments pertinents concernant ces orga-
nisations. Dans l'affaire Ambatielos (C.I.J. Recueil 1952, p. 54),
M. Levi Carneiro a observé:

« Même quand l'organe antérieurement compétent a été supprimé,
on ne considère pas que ses attributions passent automatiquement à
l'organe nouveau qui le remplace. Ainsi, pour que cette Cour ait les
attributions de l’ancienne Cour permanente, il a été nécessaire que
l’article 37 du Statut le détermine expressément. »

On ne trouve aucune règle de transfert automatique de ce genre
dans l’une quelconque des sources du droit-international énumérées
dans l’article 38 du Statut de la Cour. Il n’existe aucune convention
internationale générale ou particulière qui l’établisse, aucune cou-
tume internationale générale à cet effet et l’on ne trouve non plus
aucune règle de ce genre dans les principes généraux de droit
reconnus par les nations civilisées.

Outre le fait qu'aucune source du droit international ne recon-
naît ce principe, le bon sens et la logique démontrent qu'il n’existe
pas. S’il existait, cela signifierait que même les dispositions expresses
d'un traité ou d’une convention ne pourraient en éviter l'effet.
Ii s’ensuit que pourrait exister tout au plus une règle selon laquelle,
en l'absence de toute indication d’une intention contraire des par-
ties à l'égard des instruments intéressés, on devrait présumer qu’un
transfert automatique était prévu. Mais on ne trouve aucune trace
fût-ce d’une règle générale de ce genre dans aucune source du droit
international.

Il se peut cependant que la nature de la fonction particulière d’un
des organes d’une organisation dissoute soit telle que les règles
d'interprétation imposent à la Cour d’en inférer, à la lumière de
certaines circonstances particulières, qu’un transfert a été prévu.
Cette conclusion serait le résultat de l'application des règles d’in-
terprétation déterminant l'intention des parties, mais non pas l’ef-
fet d’une règle juridique de fond.

Les demandeurs se fondent infer alia sur deux déclarations du
regretté Lauterpacht, mais l'analyse attentive de ces déclarations
dans leur contexte révèle que l’auteur y traitait de l'application
des règles d'interprétation et qu’il n’avait nullement l'intention
d’énoncer une règle juridique de fond. La première déclaration sur
laquelle les demandeurs s'appuient est une citation extraite de

288
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 604

l'ouvrage de L. Oppenheim, International Law — À Treatise,
volume 1, 8™¢ édition par H. Lauterpacht, Longmans, Green and
Co., Londres, 1955, page 168, qui est la suivante:

« Alors qu’en règle générale la dévolution des droits et des compé-
tences est gouvernée soit par les instruments constitutifs des orga-
nisations en question, soit par des accords ou des décisions de leurs
organes, la nécessité de continuité de la vie internationale exige que la
succession soit présumée avoir lieu dans tous les cas où cela semble
conforme aux intentions des parties, ou indiqué par une présomption
raisonnable de l'intention des parties, interprétée à la lumière des fins
es par l’organisation en question.» (Les italiques sont de
nous.

Il est évident que l’auteur traite d’une condition implicite — la
« présomption raisonnable de l'intention des parties » —, tout en
soulignant aussi la règle ut ves magis valeat quam pereat, y compris
la règle qui impose d’attacher toute l’importance qu'il mérite a
l’objectif des parties. L’autre passage invoqué est extrait de l’ou-
vrage de H. Lauterpacht, The Development of International Law
by the International Court, Stevens and Sons, Londres, 1958,
page 280:

« Cette importation ... des règles de succession, relativement aux
organisations internationales, n’est qu’un exemple de l’application
légitime du principe de l'efficacité aux actes internationaux essen-
tiels. »

Là encore, l’auteur souligne la règle ut res magis valeat quam pereat
et n’a nullement l'intention d'établir un principe qui ne serait pas
fondé sur l'intention commune des parties aux instruments en
question. En fait, l'observation tirée de Oppenheim dont nous avons
parlé ci-avant est citée par Lauterpacht aux pages 279-280 du
Development of International Law by the International Court et
suivie immédiatement de la seconde affirmation sur laquelle les
demandeurs se fondent.

A la page 281 du même ouvrage, Lauterpacht déclare ce qui suit:

«.. On ne saurait légitimement suppléer 4 l’absence d'accord au
moyen d’une déduction tendant à attribuer à l'instrument en ques-
tion une effectivité plus grande que celle permise par l'intention des
Parties ». (Les italiques sont de nous.)

Et à la page 290:

«Le principe de l'effet utile étant — en général — un principe de
bonne foi est affaire de circonstance et de degré... Mais la bonne foi
exige seulement que cet effet soit appliqué d'une manière équitable et
raisonnable à l'intention des parties. Ceci veut dire que dans certaines
occasions, si telle était l'intention des parties, la bonne foi peut im-
poser que l'effet utile d’un instrument s’étende moins loin que sa
portée apparente et souhaitable. Le principe de l'efficacité ne
saurait transformer une simple déclaration de nobles intentions —
telle qu'une déclaration universelle des droits de l’homme — en une
source de droits et d'obligations juridiques. »

289
AFF. S.~O. AFRICAIN (OPIN. DISS, DE M. VAN WYK) 605

A l’appui de leurs diverses prétentions, les demandeurs signalent
les lois de certains des États-Unis d'Amérique qui, par des disposi-
tions expresses, permettent à une personne morale dissoute de
continuer à exister de facto jusqu’à ce qu’elle ait liquidé ses affaires
et ils se réfèrent à des lois qui, par des dispositions expresses,
habilitent les administrateurs d’une société au moment de sa disso-
lution à agir en qualité de trustees à l'égard de toutes réclamations
de la société; et ils déclarent que les pays de droit civil ont une
législation similaire qui garde vivante et maintient l'existence
juridique des droits et des obligations des personnes morales dis-
soutes. Je suis incapable de voir en vertu de quel principe juridique
on peut énoncer à partir de ce qui précède une règle de droit inter-
national ayant pour effet que les droits des Membres d’une organi-
sation internationale en leur qualité de Membres de cette organi-
sation — le droit d’invoquer l’article 7 du Mandat était limité
aux Membres de la Société des Nations — demeurent en vigueur
après la dissolution et la liquidation de cette organisation. Dans
chacun des cas cités par les demandeurs, le transfert n’opère qu'aux
fins de régler les affaires de la société. Les actes autorisés sont
accomplis au nom d’une société en voie de liquidation en, vertu
des droits de cette société et non pas en vertu des droits de ses an-
ciens membres. Il convient de noter en outre que ce transfert limité
opère uniquement en application de dispositions juridiques expres-
ses. Si même l’on pouvait appliquer ces dispositions mutatis mutandis
au droit international, on ne pourrait arriver à un principe tel que
celui dont se réclament les demandeurs. L'objectif visé par les lois
internes susmentionnées est de réaliser la liquidation des droits et
des obligations des sociétés — et non pas de perpétuer les droits
dont leurs membres individuels bénéficiaient en leur qualité de
membres.

J'en viens maintenant à examiner si le Pacte de la Société des
Nations ou la déclaration de Mandat contient une disposition quel-
conque, expresse ou implicite, ayant pour effet que depuis la disso-
lution de la Société des Nations l’expression « Membre de la Société
des Nations » devrait être interprétée dans l’article 7 de la déclara-
tion de Mandat comme signifiant «ancien Membre de la Société »
ou « Membre des Nations Unies ».

Il est évident que ni l’article 22 du Pacte de la Société des Nations
ni l’article 7 de la déclaration de Mandat ni aucune des disposi-
tions de ces instruments ne contient une disposition expresse quel-
conque impliquant que, lors de la dissolution de la Société, l’ex-
pression « Membre de la Société » devrait étre entendue comme signi-
fiant «Membre des Nations Unies » ou «ancien Membre de la
Société »; et la question est par conséquent de savoir s’il existe
soit dans le Pacte, soit dans la déclaration du Mandat une disposition
implicite quelconque à cet effet.

J'ai déjà montré que la juridiction obligatoire de la Cour n’est
pas l’une des garanties incorporées dans le Pacte et que la clause

290
AFF, §.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 606

compromissoire de l’article 7 n'est pas élément indispensable du
Mandat. De toute façon il est clair que si, au moment de l’adoption
de la résolution qui constitue la déclaration de Mandat, on avait
demandé ce qu’il adviendrait de la clause compromissoire lors de
la dissolution de la Société des Nations, la réponse aurait probable-
ment été qu’une procédure d’amendement du Pacte et de la décla-
ration de Mandat avait été prévue et qu’une question de ce genre
devrait étre traitée par la Société ou son Conseil en fonction des
circonstances existant au moment de la dissolution de la Société
des Nations. Comment justifier la suggestion selon laquelle les
parties auraient répondu que dans ce cas « Membre de la Société
des Nations » devrait étre interprété comme signifiant soit « ancien
Membre de la Société des Nations » soit « Membre d’une autre
organisation internationale accomplissant des fonctions analogues
à celles de la Société des Nations »? Impliquer l’existence d’une
pareille disposition équivaudrait 4 présumer une intention qui
n’existait pas en fait; cela constituerait un mépris total du sens
clair et non ambigu des mots et représenterait une revision délibérée
et non une interprétation de la déclaration de Mandat.

J'ai traité jusqu'ici de l’article 7 de la déclaration de Mandat.
L'article 6, quant à lui, n’a pas de portée directe sur la juridiction.
Ces deux articles sont extrêmement différents. L'article 6 n’est pas
réellement un terme de la définition par le Conseil de la Société des
Nations du degré d'autorité, de contrôle ou d'administration à
exercer par le Mandataire; en pratique, il ne fait que répéter le
paragraphe 7 de l’article 22 du Pacte et ce qui y est impliqué. Le
fait que ces deux articles portent les chiffres 6 et 7 dans la déclara-
tion de Mandat pourrait donner à entendre qu'il faut leur attribuer
une valeur égale; mais tel n’est pas le cas. Les dispositions de
l’article 6 se trouvent dans le Pacte de la Société des Nations et
constituent l’une des garanties spécifiquement incorporées dans le
Pacte pour l’accomplissement de la mission sacrée de civilisation
qui y est mentionnée, tandis que l’article 7 ne figure pas dans le
Pacte et n’est pas l’une des garanties pour l’accomplissement de la
mission sacrée.

On peut déduire de ce qui précède que, s’il avait existé un accord
implicite ou tacite sur la continuation de l’application d’une dispo-
sition de la déclaration de Mandat dépendant elle-même de la
continuation de l'existence de la Société des Nations pour son
accomplissement, cela aurait visé beaucoup plus probablement les
dispositions de l’article 7 de la déclaration de Mandat que celles de
l’article 6 (c’est-à-dire du paragraphe 7 de l’article 22).

On est donc fondé à considérer que, si l’on doit constater qu'il n'y
a pas eu d’accord implicite selon lequel l’article 6 de la déclaration
de Mandat (c'est-à-dire le paragraphe 7 de l’article 22) resterait en
vigueur après la disparition de la Société des Nations en tant que
les organes d’un autre organisme international accomplissant des

291
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 607

fonctions similaires remplaceraient les organes de la Société, il est
bien peu probable que l’on soit convenu implicitement que, lors de
la dissolution de la Société des Nations, l’article 7 resterait en vigueur
en tant que les anciens Membres de la Société des Nations ou les
Membres d’une autre organisation internationale ayant des fonctions
analogues à celles de la Société des Nations remplaceraient les
Membres de la Société. Il existe de nombreuses preuves concernant
l'intention des parties quant à l’article 6 et il paraît souhaitable
de déterminer s’il existe un accord implicite selon lequel cet article
devrait être interprété aujourd’hui comme si les organes des Nations
Unies avaient remplacé les organes de la Société des Nations.

L'obligation de faire un rapport annuel selon le paragraphe 7 de
Varticle 22 du Pacte et l'article 6 du Mandat se limite à une obli-
gation d'envoyer un rapport annuel au Conseil de la Société des
Nations. Le libellé des termes de ces dispositions ne peut inclure
l’obligation d'accepter en général une surveillance internationale ou
d'envoyer des rapports à un organisme international autre que le
Conseil de la Société des Nations. Il n'existe pas de règle d’inter-
prétation leur donnant un tel sens.

On ne peut pas dire qu’il soit nécessaire de sous-entendre une
clause implicite selon laquelle, lors de la dissolution de la Société
des Nations, les fonctions de la Commission des Mandats et du
Conseil de la Société auraient été automatiquement tranférées aux
organes d’une autre organisation internationale analogue. La sur-
veillance du Conseil de la Société des Nations était importante mais
elle n’était pas essentielle à l'existence du Mandat et, même si elle
l'avait été, il ne s’ensuivrait pas que les parties aient eu l’intention
de la voir assumer après la disparition de la Société des Nations par
un organe d’une organisation internationale future. Le défendeur
se serait certainement enquis, avant de donner son accord à une
substitution automatique, de la constitution de cette organisation
encore inconnue. Si les parties avaient fait allusion au moment de
la négociation à la dissolution possible de la Société des Nations,
il est loin d’être évident qu’elles seraient convenues de pourvoir de
cette façon à la permanence de la surveillance du territoire sous
Mandat. L'article 22 stipule expressément qu'il convient d’incor-
porer dans le Pacte des garanties pour l’accomplissement de la
mission et l’une de ces garanties consiste en un rapport annuel que
le Mandataire doit envoyer au Conseil de la Société des Nations
concernant le territoire dont il a la charge. Une autre garantie est
la constitution d’une commission spéciale chargée de recevoir et
d'examiner les rapports annuels des Mandataires et de donner son
avis au Conseil de la Société des Nations sur toutes questions rela-
tives à l'exécution des Mandats. Ajouter une garantie autre ou
différente, ne figurant pas dans le Pacte, irait à l’encontre du sens
clair et sans amibiguité du passage «il convient d’incorporer dans
le présent Pacte des garanties pour l’accomplissement de cette
mission »; et ajouter une clause selon laquelle, lors de la disparition

292
AFF, S.-O. AFRICAIN (OPIN. DISS. DE M. VAN. WYK) 608

de la Société des Nations, les fonctions du Conseil de la Société et
de la Commission des Mandats seraient assumées par un organe
d’une autre organisation internationale équivaudrait à ajouter une
garantie qui ne figure pas dans le Pacte. Le but des parties était de
voir appliquer le principe d’après lequel le bien-être et le développe-
ment des peuples du Sud-Ouest africain formaient une mission
sacrée de civilisation, mais elles désiraient également que ce principe
fût appliqué et cet objectif atteint dans le cadre de l’article 22. En
un sens, leur but était de définir le statut du Sud-Ouest africain,
de créer un régime international, mais une partie intégrante de cet-
te définition du statut, de ce régime, consistait dans la surveillance
exercée par le Conseil de la Société des Nations et par une Commis-
sion des Mandats constituée par la Société des Nations. Le contrôle
par les organes d’une organisation internationale inconnue et im-
prévue n'était pas inclus dans la définition du statut du Sud-Ouest
africain; il n’était pas inclus dans ce régime international. Le prin-
cipe mentionné ci-dessus, principe énoncé à l’article 22, ne saurait
recevoir par voie de déduction un sens modifiant les dispositions
claires et sans ambiguïté du reste de l’article 22, c’est-à-dire qu'on
ne saurait soutenir que, bien que les dispositions précises de I’arti-
cle 22 prescrivissent qu’un rapport annuel fût envoyé au Conseil
de la Société des Nations, il existait néanmoins une obligation de
soumettre des rapports à toutes les nations civilisées, qu’elles fussent
ou non Membres de la Société des Nations, en tant que le bien-être
des peuples des territoires sous mandat formait une mission sacrée
de civilisation et que ce bien-être pouvait être amélioré si des
rapports étaient envoyés à tous les Etats civilisés. De même, on ne
peut soutenir que ce principe général justifie l'addition d'une clause
selon laquelle, à la disparition de la Société des Nations, les organes
créés par quelque autre traité ou convention remplaceraient les
organes mentionnés à l’article 22.

Les données historiques pertinentes confirment que les parties
qui sont convenues de l’article 22 du Pacte n'avaient pas une
intention commune de voir interpréter l'obligation d'envoyer des
rapports au Conseil de la Société des Nations comme une obligation
générale d'accepter la surveillance internationale ou de faire rapport
à une institution internationale autre que le Conseil de la Société
des Nations. |

On se rappellera que l’article 22 du Pacte a été le résultat d’un
compromis. En fait, le premier ministre australien (qui parlait à la
fois au nom de l'Australie et de la Nouvelle-Zélande) a laissé claire-
ment entendre à la conférence de 1919 que ce compromis représen-
tait le «maximum des concessions qu'ils pouvaient faire ». A cette
occasion, le général Botha, premier ministre de l'Afrique du Sud,
a fait notamment les déclarations suivantes:

« I rend hommage aux idéaux du président Wilson... Les délégués
ne doivent pas perdre de vue que leurs peuples ne pensent pas
sur tout de la même façon... Personnellement, la question du Sud-

293
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 609

Ouest africain allemand lui tient particulièrement à cœur. Il estime
qu’elle diffère entièrement de toutes les autres questions à trancher
par la conférence, mais il est prêt à déclarer qu’il approuve le docu-
ment présenté le matin même {par Lloyd George] car il sait que, si
cette idée porte ses fruits, la Société des Nations sera formée en
majeure partie par ceux qui sont présents aujourd'hui et qui com-
prennent la situation et n’empécheront pas un Mandataire quel
qu'il soit d’administrer le pays. C’est pourquoi il donne son accep-
tation [au système des Mandats]. »

I] est clair que l'Australie, la Nouvelle-Zélande et le défendeur
n'ont pas accepté la surveillance d’une organisation internationale
pouvant se constituer à l’avenir et dont il leur eût été impossible
de connaître la composition.

Lorsqu'un accord est le résultat d’un compromis et qu’on se
demande si l’on peut en déduire ou non une certaine clause, le bon
sens ordonne de tenir compte de l'attitude adoptée par les parties
avant qu'elles aient fait la ou les concessions qui ont rendu l'accord
possible. On ne devrait pas en déduire qu’une partie a eu l'intention
d'accorder plus que ce qu’indiquent les termes de l'accord et plus
que ce qui était nécessaire pour arriver au compromis. Ce n’est pas
sans grandes difficultés que certains États ont fini par accepter la
surveillance des organes de la Société des Nations; sur quelle base
peut-on supposer qu'ils auraient accepté la surveillance des organes
d’une organisation encore indéterminée? L'interprétation ne devrait
jamais réduire les termes d’un compromis de manière à arriver à
un résultat qui n’ait pas été envisagé par les parties. Il est clair que
la Cour ne peut pas déduire une intention commune de s'engager
sur la base d’une clause non exprimée par les parties, lorsque les
circonstances concomitantes révèlent qu’au moins certaines des
parties n'auraient pas été d’accord si la question avait été soulevée.

L’attitude des Membres de la Société des Nations après la mise
en vigueur du Pacte et après la déclaration de Mandat révèle
nettement qu’il n'existait pas une intention commune de voir trans-
férer automatiquement les fonctions et pouvoirs de la Société des
Nations, lors de sa disparition, à une organisation internationale
analogue. Au cours de l'existence de la Société des Nations, jamais
aucun de ses Membres n’a laissé entendre qu'il considérait que le
Pacte, ou l'instrument de Mandat, avait été conclu sur la base
d'une telle disposition. Si une clause implicite de ce genre avait
réellement existé, il est permis de penser que les Membres de la
Société des Nations qui ont participé à la conférence de San Fran-
cisco en 1945 l’auraient mentionnée lors de la discussion sur les
Mandats. Il est permis de penser que les membres de la Commission
préparatoire y auraient fait quelque allusion. Il est permis de
penser que les Membres de la Société des Nations en auraient fait
état lors de la dissolution de cette dernière. A cette occasion, le
représentant de la Chine a déclaré qu’il n’y aurait pas de succession
automatique des Nations Unies aux fonctions de la Société des

294
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 610

Nations en ce qui concerne les Mandats et sa déclaration n’a pas
été contestée. En fait, aucun ancien Membre de la Société des
Nations n'a défendu l'argument selon lequel les Nations Unies
auraient succédé aux fonctions de la Société des Nations en ce qui
concerne les Mandats, jusqu’en 1948, date à laquelle quatre États
seulement ont fait des déclarations que l’on pourrait interpréter
comme contestant l'argument du défendeur selon lequel les fonctions
de surveillance de la Société des Nations n’ont pas été transférées
aux Nations Unies. Trente-quatre pays ont participé aux discussions
concernant les territoires sous Mandat non placés sous tutelle et
vingt-neuf d’entre eux ont exprimé des opinions conformes à la
thèse d’après laquelle les Nations Unies n’ont pas de pouvoir de
surveillance à l’égard du Sud-Ouest africain. Parmi ces vingt-neuf
États se trouvaient de nombreux pays qui avaient été Membres de
la Société des Nations depuis ses débuts. S'il avait été entendu que
le Pacte de la Société des Nations ou la déclaration de Mandat
prévoyaient implicitement que, à la dissolution de la Société des
Nations, une autre organisation internationale chargée de fonctions
similaires — et bien que différemment constituée —- succéderait à
la Société des Nations et que ses organes succéderaient aux organes
de la Société, il est incroyable que pas un mot n’ait été prononcé
à ce sujet, en particulier au cours des années cruciales 1945, 1946
et 1047.

Jusqu'à présent, j’ai cherché à déterminer s’il est justifiable de
déduire une clause selon laquelle, à la dissolution de la Société des
Nations, les fonctions et pouvoirs de la Société des Nations et de
la Commission des Mandats seraient transférés à des organes simi-
laires d’une organisation analogue existant au moment de la disso-
lution de la Société des Nations, sans m'occuper de savoir si les
organes des Nations Unies peuvent être assimilés à ceux de la
Société des Nations. Ainsi que je vais le démontrer plus loin, il
existe des différences très substantielles entre les fonctions et la
constitution des organes des Nations Unies et les fonctions et la
constitution des organes de la Société des Nations et de la Commis-
sion des Mandats. J’en conclus qu’on ne peut pas trouver de clause
implicite dans le Pacte ou dans la déclaration de Mandat selon
laquelle les pouvoirs et fonctions du Conseil de la Société des
Nations et de la Commission des Mandats seraient transférés auto-
matiquement, lors de la disparition de la Société des Nations, à
une autre organisation différant de la Société des Nations dans des
aspects aussi substantiels. Cette conclusion offre, pour les raisons
que j'ai déjà énoncées, un motif de plus de considérer que ni le
Pacte de la Société des Nations ni la déclaration de Mandat ne
contiennent de disposition implicite d’après laquelle, lors de la dis-
solution de la Société des Nations, les anciens Membres de la Société
ou les Membres des Nations Unies remplaceraient, dans le cadre
de l’article 7 du Mandat, les Membres de la Société des Nations.

295
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 6II

Si ni le Pacte ni le Mandat ne contiennent de disposition selon
laquelle les anciens Membres de la Société des Nations ou les
Membres des Nations Unies pourraient remplacer les Membres de
la Société à la dissolution de cette dernière, il s'ensuit que l’article 7
du Mandat n’est plus applicable après la dissolution de la Société
des Nations, à moins que le défendeur n'ait été partie à quelque
autre accord aux termes duquel les anciens Membres de la Société
des Nations ou les Membres des Nations Unies auraient été substi-
tués, à l’article 7, aux Membres de la Société des Nations.

Pour les raisons déjà indiquées je vais également chercher à
déterminer si les dispositions du paragraphe 7 de l'article 22 du
Pacte, ou celles de l’article 6 de la déclaration de Mandat, ont été
amendées de quelque façon que ce soit dans le sens d’une substitu-
tion des organes des Nations Unies à ceux de la Société des Nations.
Je voudrais cependant souligner que, même si l’on découvrait que
l’article 6 a été ainsi amendé, il ne s’ensuit pas que l’article 7 ait
subi le même sort. Quelques-uns des arguments présentés pour ap-
puyer la thèse selon laquelle l’article 6 est encore applicable ne
s'appliquent pas à l’article 7.

Je vais maintenant m'occuper des dispositions de la Charte des
Nations Unies.

La Charte des Nations Unies a été rédigée, approuvée unanime-
ment et signée par tous les représentants à la conférence de San
Francisco qui s’est tenue du 24 avril au 26 juin 1945. Elle est entrée
en vigueur le 24 octobre 1945. La Société des Nations a continué
à exister jusqu'en avril 1946, date à laquelle elle a été dissoute par
ses Membres.

On peut dire que, dans un sens très vague et général, l'Organisa-
tion des Nations Unies est le successeur de la Société des Nations,
mais ce n’est pas le cas juridiquement et historiquement. Deux
des Principales Puissances des Nations Unies, les Etats-Unis
d'Amérique et l’Union des Républiques socialistes soviétiques
n'étaient pas Membres de la Société des Nations au moment de sa
dissolution et toutes deux s’opposaient à l’idée que les Nations
Unies pussent être la Société des Nations sous un nom différent,
ni le successeur légal et automatique des avoirs, obligations, fonc-
tions ou activités de la Société des Nations. L'URSS a été exclue
de la Société des Nations en 1939 et les États-Unis n'en ont jamais
fait partie. La composition de la Société des Nations et celle des Na-
tions Unies n’ont jamais été identiques. Parmi les cinquante et une
nations qui ont été Membres originaires des Nations Unies, dix-
sept n'étaient pas à l’époque des Membres de la Société des Nations
et onze Membres de la Société des Nations n’ont pas été Membres
fondateurs des Nations Unies. Les nombreux traités détaillés
conclus entre la Société des Nations et les Nations Unies à propos
des avoirs et des fonctions non politiques reprises par les Nations
Unies constituent une preuve évidente de l'absence de succession
automatique.

296
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 612

Ce qui est particulièrement frappant c’est qu’aucune des dispo-
sitions de la Charte des Nations Unies ne prévoit, soit d’une ma-
nière générale, soit d’une façon précise, la reprise par les Nations
Unies ou par un de leurs organes, ou le transfert à celles-ci ou à
un de leurs organes, des fonctions ou devoirs des organes de la
Société des Nations en matière de Mandats; il n’existe pas non plus
dans les déclarations de Mandat de disposition prévoyant directe-
ment ou indirectement la substitution des Membres des Nations
Unies ou des anciens Membres de la Société des Nations aw lieu
et place des Membres de la Société des Nations. Il semble que,
si les parties à la Charte avaient voulu substituer les Nations Unies
ou un de leurs organes au lieu et place du Conseil de la Société
des Nations dans l’article 22 ou dans la déclaration de Mandat,
ou si elles avaient voulu que l’un ou l’autre des organes des Nations
Unies reprissent les fonctions attribuées par les Mandats aux organes
de la Société des Nations ou que les Membres des Nations Unies
ou les anciens Membres de la Société des Nations fussent substitués
aux Membres de la Société des Nations, cette intention aurait été
exprimée en termes positifs. S'il existait en fait un accord général
sur un principe aussi fondamental, il est incroyable qu’il ait été
omis dans un document préparé avec tant de soins et de prudence.
Il en est particulièrement ainsi quand on songe que les Mandats
sont mentionnés spécifiquement dans la Charte.

Les chapitres XII et XIII de la Charte des Nations Unies pré-
voient l'établissement d’un régime de tutelle qu'en un sens très
général on peut considérer comme correspondant au système des
Mandats de la Société des Nations. Mais il est clair que le mécanisme
de surveillance établi dans ces chapitres diffère de façon très ap-
préciable de celui qui fonctionnait en matière de Mandats. Sous
le système des Mandats, la Commission des Mandats était composée
d'experts indépendants, alors que le Conseil de tutelle consiste en
représentants des Gouvernements des États Membres. Sous le
système des Mandats, l’autorité de surveillance en dernier ressort
était le Conseil de la Société des Nations qui ne pouvait prendre
des décisions qu’à l’unanimité. Dans le régime de tutelle, l’autorité
de surveillance en dernier ressort est le Conseil de tutelle pour les
«zones stratégiques » et dans les autres cas l’Assemblée générale
des Nations Unies. Au Conseil de Sécurité, les décisions peuvent
être prises par sept votes en faveur de l’affirmative, y compris
ceux des cinq Membres permanents sur un total de onze. À l’Assem-
blée générale, les décisions peuvent être prises à la majorité simple
ou, pour des questions importantes, à la majorité des deux tiers.

Dans l'avis consultatif sur la Procédure de vote applicable aux
questions touchant les rapports et pétitions relatifs au territoire du
Sud-Ouest africain, page 75, la Cour a dit:

« Le système de vote est lié à la composition et aux fonctions de
cet organe. Il est l'une des caractéristiques de la constitution de
l'organe. Prendre des décisions à la majorité des deux tiers ou à la

297
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 613

majorité simple est l’un des traits distinctifs de l’Assemblée générale,
tandis que la règle de l'unanimité était l’un des traits distinctifs du
Conseil de la Société des Nations. Ces deux systèmes caractérisent
des organes différents et, sans un amendement constitutionnel, l’on
ne peut substituer un système à l’autre. Transposer à l’Assemblée
générale la règle de l’unanimité du Conseil de la Société des Nations,
ce ne serait pas simplement y introduire une procédure, ce serait
méconnaître une des caractéristiques de l’Assemblée générale. Par
conséquent, la question de la conformité du système de vote de
l’Assemblée générale avec celui du Conseil de la Société des Nations
présente des difficultés insurmontables de nature juridique. »

En dehors de Ja mission sacrée de civilisation mentionnée au
chapitre XI, il est clair que les rédacteurs. de la Charte des Nations
Unies n’ont envisagé qu’une seule forme de tutelle, celle qui est pré-
vue aux chapitres XII et XIII, et qu'ils n’ont nullement envisagé
que, concurremment aux tutelles, un organe quelconque des
Nations Unies surveillerait les Mandats selon les dispositions
de procédure des Mandats. L'article 77, paragraphe 1, de la Charte
dispose que le régime de tutelle s’appliquera « aux territoires entrant
dans les catégories ci-dessous et qui viendraient à être placés
sous ce régime en vertu d'accords de tutelle: 4) territoires actuelle-
ment sous mandat... ». Cela montre clairement qu'il n’a pas pu
être envisagé que le régime de tutelle s’appliquerait automatique-
ment et sans accord aux territoires sous Mandat. Ce n’est que par
les accords de tutelle que ces territoires pouvaient être placés
sous le régime de tutelle. Il est impossible qu’il y ait eu une inten-
tion quelconque de substituer aux organes de la Société des Nations,
en matière de territoires sous Mandat, les organes du régime de
tutelle, automatiquement et sans accords de tutelle,

L'article 37 du Statut de la Cour énonce simplement que, lors-
qu’un traité ou une convention en vigueur prévoit le renvoi inter
alia à la Cour permanente de Justice internationale, la présente Cour
constituera la juridiction entre les parties au Statut. Cet article
ne vise même pas expressément les Mandats. Son effet juridique
est simplement, pour les différends entre Membres des Nations
Unies, de substituer la Cour internationale de Justice à la Cour
permanente de Justice internationale dans les cas où la .Cour
permanente de Justice internationale aurait été sans cela la juri-
diction compétente selon les termes d’un traité ou d’une convention
en vigueur. I] peut être exact de dire que l’article 37 a maintenu en
vigueur les dispositions visant la compétence obligatoire dans les
traités ou conventions qui prévoyaient la soumission des différends
a la Cour permanente de Justice internationale et qui, sans cela,
seraient devenus caducs lors de la disparition de celle-ci, mais il
ne prétend pas maintenir en vigueur les traités ou conventions ou
les dispositions de ceux-ci qui seraient devenus caducs pour toute
autre raison.

298
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 614

Avant de pouvoir invoquer contre le défendeur l’article 7 du
Mandat, il fallait remplir plusieurs conditions. Deux d’entre elles
étaient: a) qu’il existât une Cour permanente de Justice interna-
tionale et 5) que le différend se fût élevé entre le défendeur et un
autre Membre de la Société des Nations. Il est impossible aujour-
d’hui de remplir ces deux conditions mais, si l’article 7 du Mandat est
un traité ou une convention en vigueur, l’article 37 du Statut de
la Cour a pour effet de mettre la présente Cour au lieu et place de
la Cour permanente de Justie internationale; par conséquent,
la disparition de la Cour permanente de Justice internationale ne
serait pas une raison valable de soutenir que l’article 7 du Mandat
ne s'applique plus. En revanche, la condition d’après laquelle il
faut que le différend se soit élevé entre le Mandataire et un autre
Membre de la Société des Nations n'est pas affectée par l’article 37.
Il ne faut pas oublier que cet article est une disposition générale
applicable à tous les traités ou conventions en vigueur qui contien-
nent des dispositions pour le renvoi inter alia à la Cour permanente
de Justice internationale et toute signification attribuée à l’ar-
ticle 37 à propos d’un traité ou d’une convention déterminés
doit s'appliquer également mutatis mutandis à tous les autres
traités ou conventions en vigueur prévoyant le renvoi 4 la Cour
permanente de Justice internationale. I] est clair que les mots
«entre les parties au présent Statut » n'étaient pas destinés à
modifier et ne peuvent s’interpréter comme modifiant les conditions à
remplir aux termes des dispositions des différents traités ou con-
ventions pour qu'une action puisse être introduite devant la Cour
permanente de Justice internationale. Ainsi, par exemple, si un
traité visant les droits de pêche internationaux contenait une dis-
position permettant à une partie à ce traité de soumettre un diffé-
rend à la Cour permanente de Justice internationale pourvu que
cette partie fût qualifiée, par exemple en tant que membre d’une
organisation internationale de pêche, l’article 37 n’a pas substitué
la qualité de Membre des Nations Unies à celle exigée par le traité.
L'article 37 n’a pas pour objet de sauvegarder le locus standi.
Les mots «entre les parties au présent Statut » ont été évidem-
ment insérés parce que les parties aux traités ou conventions qui
n'étaient pas parties au Statut de la présente Cour n’auraient pas
été tenus d'accepter la compétence de celle-ci au lieu et place de
la Cour permanente de Justice internationale. L'article 37 n’a pas
pour effet et ne saurait s’interpréter comme ayant pour effet d’a-
mender la condition de l’article 7 du Mandat qui exige que le dif-
férend se soit élevé entre le Mandataire et un autre Membre de la
Société des Nations; il ne signifie pas et ne peut avoir comme signi-
fication que la qualité de Membre des Nations Unies ou d’ancien
Membre de la Société des Nations soit substituée dans l’article 7
à celle de Membre de la Société des Nations. On se souviendra à
ce propos que, quand l’article 37 est entré en vigueur, la Société
des Nations et la Cour permanente de Justice internationale exis-

299
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 615

taient toujours en droit mais que les mesures en vue de leur dissolu-
tion étaient à l’étude. Il est significatif que des dispositions expres-
ses aient été prises pour remplacer dans tous les traités ou conven-
tions en vigueur la Cour permanente de Justice internationale par
la Cour internationale de Justice, sans qu’aucune disposition cor-
respondante ait été prise pour substituer un organe des Nations
Unies au Conseil de la Société des Nations dans l’article 6 ni pour
amender la disposition de l’article 7 d’après laquelle il fallait que
le différend se fût élevé entre le Mandataire et un autre Membre
de la Société des Nations. Si les rédacteurs de la Charte avaient
eu l'intention d’amender les Mandats sur les points suggérés,
il est certain qu’ils auraient inséré des dispositions expresses en ce
sens. I] est clair que l’article 37 ne contient aucune disposition
expresse ou tacite ayant pour effet de remplacer dans l'article 7
les mots « Membre de la Société des Nations » par les mots «ancien
Membre de la Société des Nations » ou « Membre des Nations Unies»,

J'en arrive à examen des dispositions de l’article 80, paragraphe x,
et en particulier à leur effet juridique sur les articles 6 et 7 du Mandat.
L'article s'exprime en ces termes:

«A l'exception de ce qui peut être convenu dans les accords
particuliers de tutelle conclus conformément aux articles 77, 79 et 8x
et plaçant chaque territoire sous le régime de tutelle, et jusqu’à ce
que ces accords aient été conclus, aucune disposition du présent
chapitre ne sera interprétée comme modifiant directement ou in-
directement en aucune manière les droits quelconques d’aucun

tat ou d’aucun peuple ou les dispositions d’actes internationaux en
vigueur auxquels des Membres de l'Organisation peuvent être
parties. »

Le sens grammatical ordinaire des termes de l’article 80, para-
graphe 1, est qu'il ne faut pas interpréter le chapitre XII: 4) comme
modifiant en aucune manière les droits quelconques d’aucun État,
ni b) comme modifiant en aucune manière les droits d’aucun peuple,
ni c) comme modifiant en aucune manière les dispositions d'actes
internationaux en vigueur auxquels les Membres des Nations Unies
pourraient être parties, jusqu'à ce que des accords de tutelle aient
été conclus. On remarquera que cet article constitue simplement
une clause d'interprétation et qu’il constate expressément qu'il
ne doit pas s’interpréter comme amendant les droits résultant des
actes internationaux en vigueur ni les dispositions de ces actes.
Si l’article 80, paragraphe 1, s'applique aux Mandats, il s’ensuit
que, loin d’amender les droits résultant des Mandats ou les termes
des Mandats, il constate expressément qu'il n’en est rien.

On a cependant prétendu que cet article tend à sauvegarder les
droits des États et des peuples jusqu’à ce que des accords de tutelle
aient été conclus. L’argument continue en disant que la protection
accordée à ces peuples par les article 6 et 7 des déclarations de
Mandat ne pouvait être sauvegardée que si les obligations créées
par ces dispositions restaient en vigueur après la dissolution de la

300
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 616

Société des Nations jusqu’à ce que les accords de tutelle aient été
conclus et que, pour autant que l'existence de la Société des Nations
ait été nécessaire à l’application des ces dispositions, la substitution
des organes des Nations Unies à ceux de la Société des Nations et
des Membres des Nations Unies ou des anciens Membres de
la Société des Nations aux Membres de la Société dans les ar-
ticles 6 et 7 respectivement doit se présumer. Mais les termes
de l’article 80, paragraphe 1, ne permettent pas cette inter-
prétation. Ils sont clairs et non ambigus. L'article se borne à
sauvegarder des droits en ce sens que le chapitre XII ne doit
pas s’interpréter comme les modifiant. Les dispositions de cet
article sont entièrement négatives. Si l’on introduisait dans l’ar-
ticle 80, paragraphe 1, la condition implicite suggérée plus haut,
elle signifierait en fait que les dispositions des articles 6 et 7 du
Mandat ont été amendées dans la mesure indiquée plus haut;
or l’article 80, paragraphe 1, lui-même prescrit que le chapitre XII
(dont l’article 80 fait partie) ne doit pas s’interpréter comme modi-
fiant les termes d’aucun acte. Il ne prétend pas prévoir la conti-
nuation des droits jusqu’à ce que des accords de tutelle aient été
conclus, lorsque ces droits auraient sans cela pris fin, soit en raison
des dispositions de l’acte qui les contient, soit pour toute autre
raison valable.

L'article 80, paragraphe 1, est clair et non ambigu mais, même
s’il ne l'était pas, les faits pertinents qui ont précédé la Charte des
Nations Unies tout aussi bien que la conduite ultérieuré des parties
intéressées ne permettent pas d’attacher à l’article 80, paragraphe 1,
une signification autre que celle qui a été indiquée plus haut comme
étant son sens grammatical ordinaire ni d’inférer des termes impli-
cites selon lesquels toutes les dispositions des Mandats devaient
rester en vigueur après la dissolution de la Société des Nations,
après quoi on viendrait dire qu’à cette fin les fonctions de surveil-
lance des organes de la Société des Nations ont été transférées à
ceux des Nations Unies et que les Membres des Nations Unies ou
les anciens Membres de la Société des Nations doivent prendre la
place des Membres de la Société des Nations.

Si Yon tient compte des négociations et des discussions se rap-
portant à l’article 80, paragraphe 1, qui ont eu lieu pendant la
rédaction de la Charte, on n’y trouve aucune preuve que le sens
naturel et ordinaire des mots de cet article n’exprime pas la véri-
table intention commune des parties. Le 7 mai 1945, la délégation
du défendeur a distribué aux autres délégués et a tenté de présenter
au Comité II/4 une déclaration qui a été lue au Comité le 12 mai.
Cette déclaration et les remarques d'introduction qui la précèdent
s'exprime en ces termes:

« Je voudrais souligner qu’il existe des territoires déjà placés
sous Mandat où le principe du Mandat ne saurait être appliqué.

Je citerai à titre d'exemple l’ancien territoire allemand du Sud-
Ouest africain, où l’Union sud-africaine exerce un Mandat «C ».

305
AFF, S.-O, AFRICAIN (OPIN, DISS. DE M. VAN WYK) 617

Les faits relatifs à ce territoire sont exposés dans un mémoire
soumis au Secrétariat et dont je vais donner lecture:

Au moment où fut examiné le sort du territoire ennemi aux termes
du traité de Versailles, des doutes avaient été exprimés sur le point
de savoir si la forme d'administration du Mandat convenait au ter-
ritoire qui constituait auparavant le Protectorat allemand du Sud-
Ouest africain.

Cependant, le 17 décembre 1920, par un accord conclu entre les
Principales Puissances alliées et associées et en application de
l’article 22, partie I (Pacte de la Société des Nations) du traité, un
Mandat (généralement appelé Mandat « C ») a été conféré au Gou-
vernement de l’Union sud-africaine pour l'administration dudit terri-
toire.

Aux termes de ce Mandat l'Union sud-africaine se voyait accorder
tous pouvoirs d'administration et de législation sur ce territoire
comme partie intégrante de l’Union sud-africaine, avec autorité d’y
appliquer la législation de l’Union.

Pendant vingt-cinq ans l’Union sud-africaine a gouverné et
administré le territoire comme partie intégrante de son propre
territoire et a développé au maximum le bien-être matériel et moral
ainsi que le progrès social des habitants.

Elle a appliqué au territoire un grand nombre de ses lois propres
et a fidèlement rempli les obligations découlant pour elle du Mandat.

La condition actuelle du territoire est incomparable si l’on se
réfère à d’autres territoires placés sous les Mandats de même caté-
gorie.

Géographiquement et stratégiquement il fait partie de l’Union
sud-africaine et au cours de la première guerre mondiale une rébel-
lion y fut fomentée et une attaque lancée cantre l'Union.

Économiquement le territoire dépend dans une grande mesure de
l’Union, dont les chemins de fer le desservent et d’où il tire la
majeure partie de ses approvisionnements.

Les populations indigènes qui l’habitent descendent du même
tronc ethnique que la grande masse des populations indigènes de
l’Union.

Les deux tiers de la population européenne sont originaires de
l’Union, et sont des ressortissants de l’Union, l’autre tiers étant
formé de ressortissants ennemis.

Le territoire a été doté par le Parlement de l’Union d’une Assem-
blée législative qui lui est propre et cette Assemblée a présenté une
demande visant à incorporation du territoire comme partie inté-
grante de l’Union.

L'union a appliqué dans le territoire une politique libérale d’ad-
ministration indigène, qui comprend un système de gouvernement
local où, par l'intermédiaire de conseils indigènes, les autochtones
peuvent se faire entendre quant à l'administration de leurs propres
affaires; et les réserves indigènes administrées par l’Union ont
atteint un niveau de développement économique élevé.

Compte tenu de la contiguité et de la similarité dans la composition
des populations indigènes du Sud-Ouest africain, la politique
indigène adoptée pour le Sud-Ouest africain doit toujours s'aligner
sur celle de l’Union, dont la population compte trois cinquièmes
d'éléments indigènes.

302
AFF, S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 618

Rien ne permet d'imaginer que le territoire puisse jamais cons-
tituer un État séparé, et l'objectif ultime du principe du Mandat est
donc impossible à appliquer.

La délégation de l’Union sud-africaine demande donc que le
Mandat soit supprimé et que le territoire soit incorporé à l’Union
sud-africaine.

Toutefois, la discussion des questions territoriales étant réservée
à la Conférence de la paix, où l'Union sud-africaine a l'intention de
soulever la question, ce problème n’est mentionné ici que pour
renseigner la Conférence à l'égard de la question des Mandats. »

Le 14 mai, à la quatrième séance du Comité précité, le procès-
verbal constate que le représentant du défendeur a fait la déclara-
tion suivante:

« Le délégué de l’Union sud-africaine, complétant les remarques
qu'il a faites à la troisième séance déclare que le Comité ne devrait
pas oublier, en rédigeant les principes généraux, que les conditions
des mandats actuels ne pourraient être modifiées sans le consentement
de la puissance mandataire » (les italiques sont de nous).

A la même séance, le représentant des Etats-Unis d’Amérique a
signalé que son Gouvernement ne cherchait pas à modifier les rap-
ports existant entre un Mandataire et un territoire sous Mandat sans
le consentement du premier. Le Comité a également pris acte de
la déclaration suivante du délégué des Etats-Unis:
«Le délégué des États-Unis déclare que le paragraphe B, 5, a
pour objet de constituer une clause conservatoire ou de sauvegarde.
Il désire que le compte rendu indique que cette clause veut dire que
tous les droits, quels qu'ils soient, demeurent exactement tels qu'ils sont
— qu'ils ne sont ni augmentés ni diminués par l'adoption de la
présente Charte. Les changements opportuns feront l’objet d'accords
ultérieurs. La clause ne devra ni ajouter ni soustraire aux droits
existants mais les sauvegarder, quels qu’ils soient » (les italiques sont
de nous).

Le rapport final du Comité à la Commission II contenait une
mention expliquant qu’il faudrait prendre des dispositions précises
pour que, à l'exception de ce qui pourrait être convenu dans les
accords particuliers de tutelle et tant que ces accords n'auraient
pas été conclus, aucune des dispositions du chapitre se rapportant
aux territoires non autonomes ne fût interprétée comme modifiant
les droits d'aucun Etat ou d’aucun peuple ou les termes d'actes
internationaux en vigueur auxquels les Etats Membres pourraient être
parties.

On remarquera en premier lieu que le paragraphe B (5) (qui est
devenu l’article 80) avait pour objet d’empécher la modification des
droits à la suite de l’adoption de la Charte. En second lieu, il ne
s'agissait de sauvegarder que les droits des Etats et des peuples et
les dispositions d’actes internationaux en vigueur. Il s'ensuit que
l’article 80 n'était pas destiné à empêcher une modification de
droits résultant de la dissolution de la Société des Nations.

303
AFF, S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 619

Pour ce qui est de l’article 6 du Mandat pour le Sud-Ouest africain,
le droit opposable au défendeur était celui d’après lequel un rapport
annuel devait être envoyé au Conseil de la Société des Nations et,
en ce qui concerne l’article 7, le droit d'introduire une instance
devant la Cour était limité aux Membres de la Société des Nations.
Il est clair que les faits qui viennent d’être relatés ne fournissent
aucune base pour conclure que les Nations Unies ou un de leurs
organes aient été substitués au Conseil de la Société des Nations,
lors de la dissolution de celle-ci, dans l’article 6 de la déclaration de
Mandat, ni que les Membres des Nations Unies ou les anciens
Membres de la Société des Nations aient été substitués aux Membres
de la Société dans l’article 7. Ils confirment au contraire le sens
clair et non ambigu des termes de l’article 80, paragraphe 1. En
tout cas, la conduite ultérieure des Membres de la Société des
Nations et de ceux des Nations Unies montre clairement qu'ils
n'ont jamais considéré que l’article 80, paragraphe 1, ait contenu
une disposition implicite amendant les articles 6 et 7 du Mandat
aux points de vue indiqués.

L’attitude de la Société à Végard du transfert de ses fonctions
en vertu des traités et conventions, y compris des actes de Mandat,
n'était pas connue lorsque la Charte des Nations Unies a été rédigée
et adoptée. On savait du moins qu'un Membre de la Société, à
savoir le défendeur, était opposé à ce transfert en ce qui concerne
le Sud-Ouest africain. En outre, il est évident que tous les Membres
de la Conférence se rendaient compte que la question de la
prise en charge des fonctions de la Société exigeait d’être examinée
plus avant et de faire l'objet d’un nouvel accord. C’est pourquoi,
vers la fin de la Conférence de San Francisco, le 25 juin 1945, fut
créée une Commission préparatoire des Nations Unies comprenant
un représentant de chacun des Etats signataires. L’un des points
du travail préparatoire confié à cette Commission était de « Formuler
des recommandations sur le transfert éventuel des fonctions, activités
et avoirs de la Société des Nations qu'il pourra sembler utile de
confier à la nouvelle Organisation dans des conditions à fixer. » (Les
italiques sont de nous.)

La Commission nomma un Comité exécutif et celui-ci créa à son
tour un sous-comité chargé d'étudier le transfert possible des
fonctions, activités et avoirs de la Société des Nations. Le rapport
du Comité exécutif fut examiné par la Commission le 24 novembre
1945, à Londres, et celui de la Commission elle-même fut présenté
le 23 décembre 1045.

Le sous-comité recommandait, sous réserve de certaines excep-
tions et précisions, le transfert des fonctions, activités et avoirs de
la Société des Nations; l’une des exceptions concernait les fonctions
politiques de la Société « qui ont pris fin ». A l'égard du transfert
des fonctions découlant des traités, le sous-comité toutefois recom-
mandait l'adoption d’une résolution aux termes de laquelle les
Nations Unies se déclaraient prêtes à exercer ces fonctions et pou-

304
AFF. S.-O, AFRICAIN (OPIN. DISS. DE M. VAN WYK) 620

voirs, se réservant toutefois le droit, entre autres, de décider quels
étaient les fonctions et pouvoirs qu'elles seraient prêtes à assumer,
en ajoutant ce qui suit:

«En ce qui concerne les traités, conventions, accords ou instru-
ments de caractère politique, le transfert à l'Organisation des Nations
Unies des fonctions ou pouvoirs confiés à la Société des Nations en
vertu de leurs dispositions ferait l’objet d’un examen dans chaque cas
d'espèce, st les Parties à ces instruments en expriment le désir. » (Les
italiques sont de nous.)

Ce paragraphe ne devait apparemment pas s'appliquer aux traités,
conventions, accords ou instruments touchant le système des
Mandats, comme il ressort de l'observation particulière concernant
le système des Mandats. Mais il est significatif de voir que le sous-
comité a estimé très clairement que les Nations Unies n’héritaient
pas globalement des fonctions et pouvoirs dévolus à la Société des
Nations en vertu de traités, de conventions, d'accords ou d’instru-
ments de caractère politique. Si les parties à ces instruments le
désiraient, ces questions seraient étudiées séparément et pour chacun
des cas. L'observation particulière au sujet de ces Mandats était la
suivante:

«Étant donné que les questions soulevées par la terminaison du
régime des mandats sont traitées au chapitre IV de la Partie ITI, on
ne trouvera ici aucune recommandation à cet égard. »

On observera que le sous-comité estimait que le système des
Mandats était terminé et non pas qu'il se poursuivait par la
substitution des organes des Nations Unies à ceux de la Société des
Nations.

Au chapitre IV (c’est le chapitre dont il est question dans la cita-
tion précédente), le Comité exécutif recommandait, en prévision
d’un retard éventuel dans la création du Conseil de tutelle, que fût con-
stitué un comité temporaire de tutelle pour assumer certaines des
fonctions assignées au Conseil de tutelle. En attendant la création
du Conseil de tutelle, ce comité temporaire devait conseiller l’Assem-
blée générale sur les questions qui pourraient se poser au sujet du
transfert aux Nations Unies de toutes les fonctions et responsabilités
exercées jusqu'alors dans le cadre du système des Mandats. Il recorn-
mandait d’inclure dans l’ordre du jour provisoire du comité tempo-
raire de tutelle le point suivant:

« Problèmes posés par le transfert à l'Organisation des Nations
Unies des fonctions de la Société des Nations ayant trait aux
mandats existants. »

J'en reviens aux recommandations du sous-comité. I] recomman-
dait de nommer un comité restreint chargé d'entrer en rapport
avec la Commission de contrôle de la Société des Nations au sujet

305
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 621

du transfert éventuel des fonctions, des activités et des avoirs de la
Société.

Le Comité exécutif accepta en substance les recommandations
du sous-comité. Sa recommandation n° 1 était la suivante:

« que les fonctions, activités et avoirs de la Société des Nations soient,
avec les exceptions et précisions énoncées au rapport susmentionné,
et sans préjudice des mesures que l'Organisation pourra prendre
ultérieurement, transférés à l'Organisation, étant entendu que ce
transfert ne s’applique pas aux fonctions politiques de la Société des
Nations qui, en fait, ont déja pris fin, et ne porte que sur ses fonctions
techniques et non politiques ».

Une note en bas de page indiquait notamment:

«Le Comité recommande qu’aucune question politique ne soit
englobée dans ce transfert. I/ ne formule aucune recommandation
visant le transfert des activités concernant les réfugiés, les mandats ou
les bureaux internationaux. »

A l'égard des traités, conventions internationales, accords et
autres instruments de caractère politique, le Comité suggérait que
l’Assemblée générale adoptât la résolution suivante:

« L'Assemblée générale des Nations Unies décide qu'elle étudiera
elle-même ou soumettra à l'organe compétent des Nations Unies
toute demande émanant des Parties et tendant à ce que l'Organisation
reprenne l'exercice des fonctions ou pouvoirs confiés à la Société des
Nations par les traités et conventions, accords ou autres instruments
internationaux de caractère politique. »

Les recommandations ci-dessus prouvent que les membres du
sous-comité du Comité exécutif ne considéraient pas que les Nations
Unies eussent repris les fonctions de la Société des Nations découlant
des traités ou conventions, des accords ou instruments de caractère
politique. On estimait que la question du transfert aux Nations
Unies des fonctions ou pouvoirs de la Société des Nations découlant
de ces instruments était encore à examiner et que, si les parties à
ces instruments le souhaitaient, il faudrait étudier chaque cas sépa-
rément. A l’égard des Mandats il était spécifiquement recommandé
que fût nommé un comité temporaire de tutelle chargé de conseiller
l’Assemblée générale sur les problèmes qui pouvaient surgir tou-
chant le transfert aux Nations Unies des fonctions ou responsabilités
«assumées jusqu'ici en vertu du régime des Mandats ». Le comité
exécutif ne faisait aucune recommandation visant à transférer les
activités de la Société des Nations en matière de Mandats, mais une
recommandation générale concernant les traités, conventions,
accords ou autres instruments de caractère politique qui signifiait
que les Nations Unies examineraient toute demande émanant des par-
hes au sujet de la prise en charge de fonctions ou pouvoirs confiés
précédemment a la Société des Nations.

306
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 622

Lors de la discussion de la recommandation du Comité exécutif
au sein de la Commission préparatoire, certaines objections ont été
soulevées au sujet de l'emploi du mot «transfert » dans les recom-
mandations touchant les fonctions et activités de la Société des
Nations, ce terme semblant impliquer «une continuité juridique
qui, en fait, n’existera pas » et on a proposé d’utiliser la formule
«la prise en charge de certaines fonctions et activités ». Ce qui fut
fait. Les recommandations de la Commission touchant les fonctions
et pouvoirs ont été adoptées par l'Assemblée générale dans sa
résolution du 12 février.

La Commission préparatoire n’a pas accepté les recommandations
touchant la constitution d’un comité temporaire de tutelle. Elles
ont été remplacées par une recommandation invitant l’Assemblée
générale à adopter une résolution demandant aux États adminis-
trant des territoires en vertu des Mandats de la Société des Nations
de prendre des mesures pratiques pour soumettre les accords de
tutelle relatifs à ces territoires, «au plus tard pendant la deuxième
partie de la première session de l’Assemblée générale ». Aucune
autre proposition touchant le transfert des fonctions. et activités,
ou la prise en charge des fonctions ou activités, n’a remplacé la
proposition repoussée. Au cours de la discussion au sein du Comité 4
de la Commission préparatoire qui a précédé cette résolution, le
représentant du défendeur a déclaré

« [réserver] l’attitude de sa délégation jusqu’à la réunion de l’Assem-
blée générale, du fait que l’Union Sud-Africaine se trouve dans une
situation insolite. Le territoire sous mandat du Sud-Ouest africain
est d’ores et déjà un pays qui se gouverne lui-même, et l’an dernier,
son parlement a adopté une résolution par laquelle il demandait à
être admis dans l’Union. Le Gouvernement Sud-Africain a répondu
qu'il lui était impossible d’accepter cette proposition en raison des
obligations qui lui impose le mandat.

La question reste ouverte et la délégation Sud-Africaine ne
saurait, dans la circonstance actuelle, émettre un vote si elle devait
ainsi donner à entendre que le Sud-Ouest africain n’est pas libre de
statuer sur son propre sort. Sous bénéfice de ces déclarations, il tient
à ajouter que son Gouvernement fera tout en son pouvoir pour
donner effet aux dispositions de la Charte. »

Dans la discussion qui a eu lieu en séance plénière de la Commission:

« La délégation sud-africaine s’est associée entièrement au désir du
Comité 4 de mettre en pratique les principes énoncés dans la Charte
et ses efforts sont dirigés dans ce sens. Toutefois, en raison de la
situation spéciale de l'Union sud-africaine, détentrice du Mandat sur
le Sud-Ouest africain, cette délégation réserve sa position en ce qui
concerne le document actuellement à l'étude, en particulier parce que
l'Afrique du Sud estime qu’elle a complèment satisfait aux obligations
qui lui avaient été imposées par les Alliés en vertu du pacte de la
Société des Nations au sujet de l'avancement des populations sous
Mandat vers l'autonomie et que le moment est venu d'examiner
l’ensemble de la situation. Pour cette raison, la délégation sud-afri-

307
AFF, S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 623

caine réserve son attitude jusqu’au moment où l’Assemblée se réu-
nira. »

Une fois de plus, ces faits démentent l'existence de toute condition
implicite — soit dans le Pacte de la Société des Nations, soit dans
la déclaration de Mandat, soit dans l’article 80, paragraphe 1, de
la Charte des Nations Unies — qui aurait eu pour effet de transférer
les fonctions de surveillance du Conseil de la Société des Nations à
un organe des Nations Unies, où ces fonctions auraient pu être
exercées par cette Organisation sans le consentement des Manda-
taires. Si un accord tacite de ce genre avait existé et s’il avait été
notamment prévu que l’article 80, paragraphe 1, de la Charte aurait
cet effet, on peut croire qu'il en aurait été fait mention au cours de
ces débats et notamment en réponse aux observations du représen-
tant du défendeur.

L'Assemblée générale des Nations Unies a examiné en janvier
1946 le rapport de la Commission préparatoire. Le 17 janvier, le
représentant du défendeur déclarait:

« Dans ces conditions, le Gouvernement de l’Union estime qu'il lui
incombe à lui-même, ainsi qu'à toutes les autres Puissance manda-
taires, de consulter la population du territoire sous mandat au
sujet de la forme que devrait revêtir son futur gouvernement, en
eftet, c’est cette population qui est principalement intéressée à cette
question. Des mesures sont actuellement en cours d’application en
vue de telles consultations; et aussi longtemps que celles-ci n’auront
pas été achevées, le Gouvernement de l’Union Sud-Africaine se voit

. obligé de réserver sa position concernant l’avenir du mandat, en
même temps que son droit à une entière liberté d'action, comme le
prévoit le paragraphe 1 de l’Article 80 de la Charte.

De ces explications, il ressort clairement, j'espère, que le Sud-
Ouest Africain se trouve, par rapport à l’Union, dans une position
spéciale qui place le Territoire dans une situation différente de celle
de tout autre mandat C. Il conviendra de tenir compte, à tous égards,
de cette position spéciale lorsqu'on déterminera le statut futur du
Territoire. L'Afrique du Sud n'en est pas moins nettement consciente
des obligations que lui impose la Charte et je peux donner l'assurance
absolue que toute décision qui sera prise au sujet de l’avenir du
mandat le sera par un Gouvernement profondément pénétré de la
responsabilité qui lui incombe en tant que signataire de la Charte,
celle de donner suite aux dispositions de cet instrument internatio-
nal, après consultation et avec l'approbation des populations locales,
de la manière propre à assurer le mieux le développement de leur
bien-être matériel et moral. »

Des réserves ont également été faites le même jour par le repré-
sentant du Royaume-Uni au sujet de la Palestine. Aucun délégué
n'a déclaré que l’attitude adoptée par le défendeur et par le Roy-
aume-Uni était incompatible avec l’article 80, paragraphe x, ou
avec une quelconque disposition de la Charte ou du Mandat. Au
contraire, le défendeur a affirmé qu’aux termes de l’article 80, para-
graphe 1, il avait toute liberté d’action.

308
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 624

Le 22 janvier 1946, devant la Quatriéme Commission, le représen-
tant du défendeur

« Se référant au texte de l’Article 77 déclare que la Charte ne rend
pas obligatoire le transfert du régime des mandats au régime de
tutelle. En vertu du paragraphe 1 de l’Article 80, aucun droit ne
sera modifié jusqu’au moment où les différends accords de tutelle
seront conclus. I] est faux de supposer que le paragraphe 2 de cet
Article annule le paragraphe 1. La thèse de l’Union Sud-Africaine
est conforme à cette interprétation juridique.

Après avoir précisé le caractère particulier des rapports quiexistent
entre l’Union et le territoire sous mandat, et souligné le degré avancé
d'autonomie dont jouit le Sud-Ouest Africain, et développé la
résolution de l’Assemblée législative du Sud-Ouest Africain qui
demande que ce territoire soit admis dans l’Union, il déclare qu’au-
cune tentative ne sera faite en vue d’élaborer un accord, avant que
ne soit librement exprimée la volonté des populations européennes
et indigène. Quand cette volonté sera connue, l’Union soumettra sa
décision au jugement de l’Assemblée générale. »

On observera qu’en cette occasion le représentant du défendeur
s’est encore fondé sur l’article 80, paragraphe 1, de la Charte en
soulignant qu'aucun droit n’était modifié. On ne saurait considérer
qu’en parlant de soumettre la décision des populations du Sud-
Ouest africain à l’avis de l’Assemblée générale il reconnaissait que
les fonctions de surveillance du Conseil de la Société des Nations
avaient été transférées à l’Assemblée générale. Il se bornait à
demander à l’Assemblée générale de donner son avis sur ce pro-
blème particulier. Il s'agissait évidemment d’une question dont
l’Assemblée était habilitée à discuter à la demande du défendeur.

Le 9 février 1946, l’Assemblée générale a adopté une résolution
qui énoncait entre autres:

«En ce qui concerne les chapitres XII et XIII de la Charte, l’ As-

semblée générale :
. Accueille avec satisfaction les déclarations faites par certains
Etats administrant des territoires actuellement sous mandat, de leur
intention de négocier des accords de tutelle pour certains de ces
territoires, et en ce qui concerne la Transjordanie d'établir son
indépendance.

Invite les États qui administrent des territoires en vertu d'un
Mandat, à prendre de concert avec les autres États directement
intéressés, les mesures nécessaires pour la mise en application de
l’Article 79 de la Charte (qui prévoit la conclusion d'accords sur les
termes du régime de Tutelle, pour chacun des territoires à placer sous
ce régime) en vue de soumettre ces accords pour approbation, de
préférence, au plus tard, pendant la deuxième partie de la première
session de l’Assemblée générale. »

Le 12 février 1946, elle a adopté une autre résolution qui est la
suivante :

309
AFF. S.-O, AFRICAIN (OPIN. DISS. DE M. VAN WYK) 625

« TRANSFERT DE CERTAINES FONCTIONS ET ACTIVITES ET CERTAINS
AVOIRS DE LA SOCIETE DES NATIONS

I

Fonctions et pouvoirs appartenant à la Société des Nations en vertu
d'accords internationaux

Aux termes de divers traités, conventions, accords et autres instru-
ments internationaux, la Société des Nations et ses organes exercent
ou peuvent être invités à exercer de nombreux pouvoirs et fonctions
dont il est ou peut être souhaitable que l’Organisation assure la
continuité, après la dissolution de la Société.

Divers Membres de l'Organisation, parties à certains de ces instru-
ments et Membres de la Société des Nations, ont informé l’Assemblée
générale de leur intention de présenter à la prochaine session de
l'Assemblée de la Société une résolution par laquelle les Membres de
la Société, pour autant qu’il sera nécessaire, approuveront les mesu-
res envisagées ci-dessous et leur donneront effet.

En conséquence :

1. L'Assemblée générale se réserve le droit de décider, après
mûr examen, de ne pas assumer tel ou tel pouvoir ou fonction, et de
déterminer quel organe des Nations Unies ou quelle institution
spécialisée reliée à l'Organisation exercera les pouvoirs et fonctions
qu’elle prendra à charge.

2. L’ Assemblée générale prend acte que les Membres des Nations
Unies, parties aux instruments susmentionnés, approuvent, par la
présente résolution, les mesures envisagées ci-aprés et se déclarent
résolus à user de leurs bons offices en vue d’obtenir, pour autant qu'il
sera nécessaire, la collaboration des autres parties a ces instruments.

3. L'Assemblée générale déclare qu’en principe et sous réserve des
dispositions de la présente résolution et de la Charte, l'Organisation
est prête à assumer certaines fonctions et certains pouvoirs précé-
demment confiés à la Société des Nations, et elle adopte les décisions
énoncées ci-dessous aux paragraphes A, B et C.

A. Fonctions de Secrétariat

. . . . . . . . . . . . . . . . . ° . . .

B. Fonctions et pouvoirs de caractère technique et non politique

Parmi les instruments mentionnés au début de la présente résolu-
tion il en est de caractére technique et non politique qui contiennent
des dispositions de fond dont l'application dépend de l’exercice, par
la Société des Nations ou par certains de ses organes, de fonctions ou
pouvoirs conférés par ces instruments. Certains instruments sont
étroitement liés à des activités dont l'Organisation assurera ou
pourra assurer la continuation.

310
AFF. S.-0. AFRICAIN (OPIN, DISS. DE M. VAN WYK) 626

Il y a lieu, cependant, d'examiner attentivement la question de
savoir quels organes des Nations Unies ou quelles institutions spécia-
lisées reliées à l'Organisation exerceront à l'avenir ces fonctions et
pouvoirs dans la mesure où ils seront maintenus.

En conséquence :

L'Assemblée générale est disposée, compte tenu des réserves ci-
dessus, à prendre les mesures nécessaires pour assurer l'exercice in-
interrompu de ces fonctions et pouvoirs et renvoie la question au
Conseil économique et social.

C. Fonctions et Pouvoirs résultant de Traités, Conventions, Accords
et autres instruments internationaux de caractère politique

L'Assemblée générale étudiera elle-même ou soumettra à l'organe
compétent des Nations Unies toute demande émanant des parties et
tendant à ce que l'Organisation assume les fonctions ou pouvoirs
confiés à la Société des Nations par des traités, conventions, accords
et autres instruments internationaux de caractère politique... »

On observera que la déclaration de consentement général visant
à assurer la continuité de l’exercice des fonctions et pouvoirs de la
Société des Nations se limite aux fonctions et pouvoirs de caractère
non politique. Il est bien évident que les fonctions et pouvoirs de
surveillance que la Société des Nations exerçait en vertu du Mandat
étaient, elles, de caractère nettement politique et la partie de la
résolution qui traite de ces pouvoirs et fonctions est la partie I,
C (3) qui exige, pour que ces fonctions et pouvoirs soient assumés
par les Nations Unies: 4) que la demande en soit faite par les parties
et b) que cette demande soit examinée par l’Assemblée générale
ou par un organe approprié des Nations Unies nommé par l’As-
semblée générale.

Dans leur opinion dissidente sur l’Admissibilité de V audition de
pétitionnaires par le Comité du Sud-Ouest africain, C. I. J. Recueil
1956, page 23: à la page 65, MM. Badawi, Basdevant, Hsu Mo,
Armand Ugon et Moreno Quitana ont remarqué:

«La résolution 24 (I) adoptée le 12 février 1946 par l’Assemblée
générale avait prévu le mode selon lequel devrait être examinée
toute demande « tendant à ce que l'Organisation assume les fonctions
ou pouvoirs confiés à la Société des Nations par des traités, con-
ventions, accords et autres instruments internationaux de caractère
politique ». Ici apparaissait l’idée d’un transfert éventuel des pou-
voirs confiés à la Société des Nations. Mais la voie tracée par cette
résolution n’a pas été suivie. L'Union sud-africaine n’a présenté à
l’Assemblée générale aucune demande tendant à ce qu’elle assume
les « pouvoirs confiés » au Conseil de la Société des Nations. »

La encore, l'importance de ces faits réside en ce qu'ils sont
incompatibles avec la suggestion selon laquelle il a dû exister,

311
AFF, S.-O, AFRICAIN (OPIN, DISS, DE M. VAN WYK) 627

dans l’article 80, paragraphe 1, ou dans une autre disposition de
la Charte, un accord implicite par lequel les Nations Unies pren-
draient automatiquement et sans l’accord du Mandataire la place
de la Société des Nations ou en assumeraient les fonctions en ce
qui est des Mandats. |

L'Assemblée de la Société des Nations s’est réunie pour la der-
nière fois du 8 au 18-avril 1946. La Société a été dissoute le 18 avril
1946. L'Assemblée a adopté des résolutions touchant le transfert de
ses avoirs et de ses fonctions non politiques et elle a également
adopté au sujet des Mandats la résolution suivante:

« L'Assemblée:

Rappelant que l’article 22 du Pacte applique à certains territoires
placés sous Mandats le principe que le bien-être et le développement
des peuples non encore capables de se diriger eux-mêmes dans les
conditions particulièrement difficiles du monde moderne forment une
mission sacrée de civilisation:

1. Exprime sa satisfaction pour la manière dont les divers organes
de la Société des Nations ont rempli les fonctions qui leur étaient
confées pour l'application du système des Mandats et rend tout
particulièrement hommage à l’œuvre accomplie par la Commission
permanente des Mandats;

2. Rappelle que la Société des Nations a aidé l'Irak à passer de
son statut de territoire sous Mandat A à l'entière indépendance; se
félicite que depuis la dernière session de l’Assemblée, la Syrie, le
Liban et la Transjordanie aient cessé d’être des territoires sous Man-
dat pour devenir des membres indépendants de la communauté in-
ternationale;

3. Reconnait que la dissolution de la Société des Nations mettra fin
a ses fonctions en ce qui concerne les territoires sous Mandat, mais
note que des principes correspondant à ceux que déclare l’article 22
du Pacte sont incorporés dans les chapitres XI, XII et XIII de la
Charte des Nations Unies;

4. Note que les Membres de la Société administrant actuellement
des territoires sous Mandat ont exprimé leur intention de continuer
à les administrer, en vue du bien-être et du développement des peu-
ples intéressés conformément aux obligations contenues dans les
divers Mandats, jusqu’à ce que de nouveaux arrangements soient
pris entre les Nations Unies et les diverses Puissances mandataires. »
(Les italiques sont de nous.)

On ne saurait comprendre la portée de cette résolution sans se
rappeler les circonstances qui l’ont précédée et en particulier les
déclarations faites par les représentants des Puissances mandataires
à la dernière session de la Société des Nations. Ces événements
et déclarations révèlent aussi clairement qu’à ce stade il n’y a pas
eu d’accord, exprès ou implicite, selon lequel les fonctions de la
Société des Nations ayant trait au Mandat auraient dû être trans-
férées aux Nations Unies. En voici des extraits:

312
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 628

1) Déclaration du représentant du Royaume-Uni (9 avril 1946):

« Les Mandats administrés par le Royaume-Uni étaient à l'origine
ceux de l'Irak, de la Palestine, de la Transjordanie, du Tanganyika,
d’une partie du Cameroun et d’une partie du Togo. Deux de ces
territoires sont déja devenus des Etats souverains indépendants,
l'Irak en 1923 et la Transjordanie tout récemment en 1946. Quant au
Tanganyika et au Togo, sous Mandat britannique, ainsi qu’au
Cameroun sous Mandat britannique, le Gouvernement de Sa Majesté
dans le Royaume-Uni a déjà annoncé son intention de les placer
sous le système de Tutelle des Nations Unies, à la condition que les
modalités de cette Tutelle aient fait l’objet de négociations satis-
faisantes.

L'avenir de la Palestine ne saurait être décidé avant que la Com-
mission d'enquête anglo-américaine n’ait déposé son rapport, mais
tant que les trois territoires africains n’auront pas été placés effec-
tivement sous Tutelle et tant que de nouveaux arrangements, quels
qu'ils puissent être, ne seront pas intervenus en ce qui concerne la
Palestine, il est dans l'intention de Sa Majesté dans le Royaume-Uni
de continuer à administrer ces territoires, conformément aux principes
généraux des Mandats existants. » (Les italiques sont de nous.)

li) Déclaration du représentant de l'Afrique du Sud (9 avril 1946):

« Depuis la dernière réunion de la Société des Nations, les nou-
veaux événements qui se sont produits ont obligé les Puissances
mandataires à reconsidérer les arrangements existants pour l’admi-
nistration de leurs Mandats respectifs. Comme nous l'avons expressé-
ment indiqué à la récente Assemblée générale des Nations Unies, à
Londres, l'Union sud-africaine a estimé qu’il était de son devoir de
consulter les peuples du Sud-Ouest africain, tant européens que non
européens, au sujet de la forme que devait revêtir leur futur gouver-
nement. À la lumière de ces consultations, et tenant compte des
particularités qui différencient si nettement le Sud-Ouest africain,
territoire contigu à celui de l’Union, de tous les autres territoires sous
Mandat, il est dans l'intention du Gouvernement de l’Union sud-
africaine d'exposer, à la prochaine session des Nations Unies à New
York, les raisons pour lesquelles il conviendrait d'accorder au Sud-
Ouest africain un statut aux termes duquel ce territoire serait re-
connu internationalement comme formant partie intégrante de
l'Union. Ce territoire est dès maintenant, l’Assemblée ne l’ignore pas,
administré, aux termes du Mandat, en tant que partie intégrante de
PUnion. Dans l'intervalle, l'Union sud-africaine continuera à
Vadministrer en se conformant scrupuleusement aux obligations du
Mandat, afin d'assurer le progrès, et de sauvegarder les intérêts de ses
habitants, comme elle l'a fait pendant les six dernières années durant
lesquelles la Commission des Mandats n'a pu se réunir.

La disparition des organes de la Société des Nations qui s’occupent
du contrôle des Mandats, à savoir, en premier lieu, la Commission
des Mandats et le Conseil de la Société, empéchera évidemment de
se conformer entièrement à la lettre du Mandat. Le Gouvernement
de FUnion se fera, cependant, un devoir de considérer que la dispa-
rition de la Société des Nations ne diminue en rien les obligations qui
découlent du Mandat; il continuera à s’en acquitter en pleine con-

313
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 629

science et avec le juste sentiment de ses responsabilités, jusqu’au
moment où d’autres arrangements auront été conclus, quant au
statut futur de ce territoire. » (Les italiques sont de nous.)

ili) Déclaration du représentant de la France (10 avril 1946):

« Le Gouvernement français se propose de poursuivre l'exécution
de la mission qui lui a été confiée par la Société des Nations. Il
considère qu'il est dans l'esprit de la Charte que cette mission
s'exerce désormais sous le régime de la Tutelle et il est prêt à étudier
les termes de l'accord qui définira ce régime dans le cas du Togo et
du Cameroun. »

iv) Déclaration du représentant de la Nouvelle-Zélande (11 avril 1946):

«La Nouvelle-Zélande a toujours appuyé avec force l’établisse-
ment du régime de Tutelle international et s'est déjà déclarée
disposée à placer sous Tutelle le territoire sous Mandat du Samoa
occidental... La Nouvelle-Zélande n’estime pas que la dissolution de la
Société des Nations et, partant, celle de la Commission permanente
des Mandats doive avoir pour effet de diminuer ses obligations en-
vers les habitants du Samoa occidental ou d’augmenter ses droits
dans ce territoire. Par conséquent, jusqu’à la conclusion de notre
accord de Tutelle relatif au Samoa occidental, le territoire continuera
à être administré par la Nouvelle-Zélande, conformément aux termes
du Mandat, en vue d'assurer le bien-être et le progrès des habitants. »
(Les italiques sont de nous.)

v) Déclaration du représentant de la Belgique (11 avril 1946):

« Lors de l’Assemblée générale des Nations Unies qui s’est tenue
à Londres, elle a déclaré, le 20 janvier dernier, son intention d'ouvrir
des négociations en vue de placer sous ce régime nouveau le territoire
du Ruanda-Urundi. En exécution de cette intention, le Gouverne-
ment belge a élaboré un projet d'accord selon lequel il exercera sa
mission sur ce territoire.

Dans cette même déclaration du 20 janvier, nous avons expri-
mé la confiance que le Conseil de Tutelle ne tarderait pas à
occuper, dans l'Organisation des Nations Unies, la place importante
qui lui revient. Nous ne pouvons que renouveler ici l’expression de
cet espoir, et donner l'assurance que, en attendant sa réalisation, la
Belgique restera pleinement consciente de toutes les obligations
qu’imposent aux Membres des Nations Unies les dispositions de
l'article 80 de la Charte. »

vi) Déclaration du représentant de l'Australie (xx avril 1946):

«Le régime de Tutelle au sens strict du terme ne s’appliquera
cependant qu'aux territoires qui auront été volontairement placés
sous ce régime à la suite d'accords particulier de Tutelle... Après la
dissolution de la Société des Nations et la liquidation de la Commission
permanente des Mandats qui s'ensuivra, tl sera impossible de continuer
a appliquer intégralement le système des Mandats.

Néanmoins, le Gouvernement australien considére que la dissolu-
tion de la Société des Nations ne le décharge en rien des obligations
qui lui ont été imposées d’assurer la protection et le progrés des
populations des territoires sous Mandat; il considére que ces obli-

314
AFF, S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 630

gations conservent toute leur validité et toute leur force. En consé-
quence, jusqu'à l'entrée en vigueur des accords de Tutelle envisagés
au chapitre XII de la Charte des Nations Unies, le Gouvernement
australien continuera à administrer les territoires actuellement sous
Mandat conformément aux dispositions de ces Mandats, en vue de
pourvoir à la protection et au développement des habitants. Lorsqu'elle
établira les plans de dissolution de la Société, l'Assemblée désirera, à
juste titre, recevoir des assurances quant à l'avenir des territoires
sous Mandat, au point de vue de la prospérité des populations dont
la Société a été responsable. En ce qui concerne les territoires sous
Mandat australien, cette assurance peut être donnée sans réserve.
Ces territoires seront placés en temps voulu sous le régime de Tutelle
de l'Organisation des Nations Unies. Dans l'intervalle, toutes garan-
ties sont fournies non seulement par l'engagement que le Gouverne-
ment australien prend aujourd’hui devant l’Assemblée, mais aussi
par les obligations internationales précises figurant au ‘chapitre XI
de la Charte et dont j'ai fait mention. Il n'y aura donc aucun vide,
aucun interrègne à combler entre les deux régimes. » (Les italiques sont
de nous.)

Les mots «dont j'ai fait mention » se rapportent à un passage
précédent comprenant entre autres le commentaire suivant à
propos du chapitre XI de la Charte:

.. L'autorité chargée de l'administration s'engage notamment à
communiquer aux Nations Unies des renseignements relatifs aux
conditions d'ordre économique, social et éducatif existant dans les
territoires dont elle est responsable. »

Si un Membre de la Société des Nations avait pensé que la décla-
ration de Mandat, le Pacte de la Société des Nations ou la Charte
des Nations Unies contenaient une disposition transférant implicite-
ment aux organes des Nations Unies les fonctions dévolues aux
organes de la Société des Nations et s’il avait été notamment prévu
que l’article 80, paragraphe 1, de la Charte aurait cet effet, il est
permis de croire que les Puissances mandataires ou d’autres Membres
de la Société des Nations présents à sa dernière session l’auraient
relevé.

Le représentant de l’Australie n'aurait pas estimé nécessaire de
faire mention de l’article 73 s’il avait pu penser que l’obligation de
rendre compte au Conseil de la Société des Nations serait transférée
automatiquement aux Nations Unies lors de la dissolution de la
Société.

En déclarant:

«La disparition des organes de la Société des Nations qui s’occu-
pent du contrôle des Mandats, à savoir, en premier lieu, la Commis-
sion des Mandats et le Conseil de la Société, empêchera ‘évidemment
de se conformer entièrement à la lettre du Mandat »,

le représentant du défendeur aurait ajouté que le Mandat contenait
une clause implicite ou que l’article 80, paragraphe 1, de la Charte
avait été conçu comme signifiant que les organes des Nations Unies

315
AFF, S.-O0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 631

se substitueraient à ceux de la Société des Nations. Mais il n’en a
rien fait. Bien au contraire, il a déclaré que le défendeur conti-
nuerait à administrer le territoire «en se conformant scrupuleuse-
ment aux obligations du Mandat afin d'assurer le progrès et de sauve-
garder les intérêts de ses habitants, comme elle l’a fait pendant les six
dernières années durant lesquelles la Commission des Mandats n’a pu
se réunir » (les italiques sont de nous). Durant ces années, l’arti-
cle 6 n’avait pas été appliqué, ni l’article 7 invoqué. Rien ne per-
mettait de penser que les pouvoirs de surveillance exercés par le
Conseil de la Société des Nations seraient transférés 4 un organe des
Nations Unies. De méme, lorsque le représentant du Royaume-
Uni déclarait que le Gouvernement de Sa Majesté se proposait
«de continuer 4 administrer ces territories conformément aux
principes généraux des Mandats existants », il ne laissait pas en-
tendre que la Grande-Bretagne fût disposée à accepter la surveil-
lance des Nations Unies au lieu de celle qu’exercait le Conseil de
la Société des Nations. Non seulement cette conclusion se dégage
implicitement des termes utilisés par les délégués, mais encore elle
ressort clairement du rapport du Comité spécial des Nations Unies
sur la Palestine, ci-après analysé en détail. En voici un extrait:

« La Société des Nations et sa Commission permanente des Man-
dats n’existant plus, il n’y avait pas d'autorité internationale à qui
la Puissance mandataire pit présenter des rapports et rendre compte
de la façon dont elle s'était acquittée des tâches que lui imposatt le
Mandai. C’est pourquoi, lors de la session finale de l’Assemblée de la
Société des Nations, le représentant du Royaume-Uni déclara que la
Palestine serait administrée « conformément aux principes généraux »
du Mandat existant, « tant que de nouveaux arrangements ne seraient
pas intervenus ». » (Les italiques sont de nous.)

M. Liang, représentant de la Chine, ayant relevé que ces décla-
rations d'intention des représentants du défendeur et du Royaume-
Uni ne valaient pas acceptation de la substitution de la surveil-
lance des Nations Unies à celle de la Société des Nations, proposait
en conséquence à la discussion, l'après-midi du 9 avril 1946, le
projet de résolution suivant :

« L’ Assemblée :

Considérant que le Conseil de Tutelle n’a pas encore été constitué
et que tous les territoires sous Mandat de la Société des Nations
n'ont pas encore été transformés en territoires sous Tutelle;

Considérant qu'il y aurait lieu, afin d’éviter toute interruption
dans la surveillance du régime des Mandats dans ces territoires, de
transférer à l'Organisation des Nations Unies les fonctions assumées
à cet égard par la Société des Nations;

Recommande que les Puissances mandataires ainsi que les Puis-
sances administrant des territoires sous Mandat ex-ennemi conti-
nuent à présenter aux Nations Unies des rapports annuels et accep-
tent que ces Territoires soient inspectés par l'Organisation, jusqu’au
moment où le Conseil de Tutelle aura été constitué. »

316
AFF. S.-O. AFRICAIN (OPIN, DISS. DE M. VAN WYK) 632

Mais, la résolution ayant été jugée par le président comme non
pertinente quant aux questions à l’examen, il n’y a pas été donné
suite. Des discussions officieuses se sont tenues, à la suite desquelles
M. Liang a présenté un nouveau projet différant très sensiblement
de celui qu'il avait tout d’abord voulu soumettre. Ce nouveau
projet a été approuvé à l'unanimité par l’Assemblée de la Société des
Nations. En le présentant M. Liang

«rappelle qu’il a déjà attiré l'attention de la Commission sur les
problèmes compliqués que soulèvent les Mandats, du fait du trans-
fert de fonctions de la Société des Nations aux Nations Unies.
La Charte des Nations Unies, aux chapitres XII et XIII, a établi
un systéme de Tutelle fondé, en grande partie, sur les principes du
systéme des Mandats, mais les fonctions pertinentes de la Société
n'ont pas élé transmises automatiquement aux Nations Unies. L’As-
semblée devrait donc prendre des mesures pour assurer la continuité
d'application des principes du système des Mandats. Comme le pro-
fesseur Bailey l’a signalé la veille à l’Assemblée, la Société des Nations
désire être sûre de l'avenir des territoires sous Mandat. Lord Cecil et
d’autres délégués ont aussi fait allusion à cette question.

C'est avec une vive satisfaction que la délégation chinoise, repré-
sentant un pays qui a toujours préconisé le principe de la Tutelle,
constate que toutes les Puissances mandataires ont annoncé leur
intention d’administrer les territoires dont elles ont Ja garde suivant
les règles du système des Mandats, jusqu’à ce que d’autres dispositions
aient été adoptées. Il faut espérer que les arrangements qui seront pris
au sujet de ces territoires appliqueront intégralement le principe de
la Tutelle qui est à la base du système des Mandats. :

La délégation chinoise a le plaisir de présenter le projet de résolu-
tion actuellement soumis à la Commission, de sorte que la question
pourra être examinée par l’Assemblée sous une forme concrète et la
position de la Société précisée. » (Les italiques sont de nous.)

Au cours du vote, le délégué de l'Égypte s’est abstenu, son
Gouvernement estimant que la dissolution de la Société des Nations
mettait fin aux Mandats.

A nouveau, les faits ci-dessus montrent clairement qu’il n’a pas
pu y avoir d'entente sur le fait que le Pacte, les déclarations de
Mandat ou l’article 80, paragraphe 1, de la Charte auraient implici-
tement prévu soit le transfert aux Nations Unies, jusqu’à la con-
clusion des accords de tutelle, des fonctions imparties aux organes
de la Société des Nations par les actes de Mandat, soit toute autre
modification des actes de Mandat.

On a prétendu que la résolution ci-dessus mentionnée de l’As-
semblée de la Société des Nations relative aux Mandats constitue
en fait un accord tacite aux termes duquel les Mandataires, y
compris le défendeur, sont convenus avec les autres Membres de
la Société des Nations que les déclarations de Mandat seraient
modifiées par la substitution dans les clauses compromissoires
des mots « ancien Membre de la Société des Nations » ou « Membre
des Nations Unies » à Vexpression « Membre de la Société des

317
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 633

Nations » et que les fonctions de surveillance de la Société des Na-
tions seraient transférées aux Nations Unies. Mais il ressort nette-
ment de la résolution, surtout si on la considére dans le contexte
que je viens de décrire, qu’il n’y a eu aucun accord tacite de cette
sorte.

L'idée que la résolution ait été adoptée en vue de prévenir toute
objection qui pourrait être déduite de la formule « un autre Membre
de la Société des Nations » est le produit des imaginations fécondes
de 1962. Elle ne repose sur aucun fondement réel.

Le texte de la résolution montre l’absence d’intention d’y inclure
quelque accord que ce soit. Il y est nofé « que des principes corres-
pondant à ceux que déclare l’article 22 du Pacte sont incorporés
dans les chapitres XI, XII et XIII de la Charte des Nations Unies ».
Il y est également noté que «les Membres de la Société ont exprimé
leur intention ... de continuer à les administrer en vue du bien-
être et du développement des peuples intéressés, conformément
aux obligations contenues dans les divers Mandats ». Si l'intention
des parties avait été d'accepter des amendements aux termes des
déclarations de Mandat portant sur les points importants que l’on
prétend, la résolution l’aurait dit. Il est inconcevable que les juristes
expérimentés et les rédacteurs avertis dont disposait la Société des
Nations aient employé les termes dont ils se sont servis, si leur
intention a été de modifier les dispositions des Mandats.

Aucun des mandataires n’a jamais dit que les dispositions de
procédure des déclarations de Mandat continueraient à s'appliquer,
ni qu’elles seraient amendées d’une manière quelconque afin
d’être applicables. Dans sa déclaration, le Royaume-Uni a fait
une réserve quant à ses intentions futures à l’égard de la Palestine.
Le défendeur a clairement énoncé qu’il continuerait à administrer
le territoire ainsi qu’il l’avait fait pendant les «six dernières
années ». Au cours de cette période, la Société des Nations avait été
moribonde et la Commission permanente des Mandats n'avait
plus fonctionné. L'Assemblée de la Société des Nations savait
que les Nations Unies avaient résolu de n’envisager de reprendre
les pouvoirs de la Société des Nations en matière de Mandats
que sur la demande des parties intéressées. Le représentant de la
Chine voyait bien que, faute d’une demande du Mandataire,
les fonctions de la Société ne pourraient être reprises par les Na-
tions Unies. C’ést ce qu'il cherchait à éviter lorsqu'il a voulu
proposer son premier projet, aux termes duquel il y avait lieu
de transférer aux Nations Unies les fonctions de surveillance
assumées par la Société des Nations. Cette manière de voir était
contraire non seulement à celle des Membres des Nations Unies
qui avaient été parties aux résolutions susmentionnées de cette
Organisation, mais aussi à l'attitude nette de deux au moins des
Mandataires présents lors de la dissolution de la Société des Na-
tions. Il est évident qu’une telle résolution ne pouvait bénéficier
de l’appui des Membres de la Société.

318
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 634

Si l’intention avait été de modifier les Mandats de la manière
prétendue, pourquoi ne l’a-t-on pas dit au représentant de l'Égypte
lorsqu'il s’est refusé à voter en faveur de la résolution parce qu’à
son avis la dissolution de la Société avait mis fin aux Mandats?

Prétendre que les parties auraient délibérément décidé d’ex-
primer tacitement ce qui avait. été proposé en termes explicites
dans le premier projet chinois de résolution est absurde.

La résolution ne peut clairement indiquer que ce que les dé-
clarations des Mandataires voulaient dire et ces déclarations n’ont
pas fait état des dispositions de procédure des déclarations de
Mandat; elles se sont bornées aux obligations administratives
touchant au bien-être et au développement des peuples intéressés.

Seuis le Conseil de la Société des Nations et les Manda-
taires intéressés auraient pu modifier Jes termes des Mandats en
ce qui concernait les dispositions de l’article 7 de la déclaration
de Mandat pour le Sud-Ouest africain et les dispositions analo-
gues de toutes les autres déclarations de Mandat. Si les Membres
du Conseil ou de l’Assemblée agissant au nom du Conseil avaient
entendu faire quelque chose au sujet de ces dispositions, cela aurait
figuré dans la résolution.

On doit se souvenir que les décisions du Conseil de la Société
devaient être prises à l’unanimité, ce qui fait qu'avant d'attribuer
pareille intention tacite au Conseil on doit vérifier que chacun des
Membres du Conseil ayant voté pour la résolution a dû avoir
l'intention que celle-ci constituât un accord modifiant les termes
des déclarations de Mandat.

Le représentant de l’Australie a clairement indiqué dans sa
déclaration que, de l'avis de l’Australie, l’article 73 de la Charte
des Nations Unies s’appliquait aux Mandats. Cet avis a apparem-
ment été partagé par les Membres de la Société des Nations, ce
qui explique la mention du chapitre XI dans la résolution. Peu
importe que les représentants de Australie ou les Membres de la
Société aient eu tort ou raison de penser que l’article 73 s’appliquait
aux territoires sous Mandat. Le fait est qu'ils l’ont pensé et cela est
important pour déterminer leurs intentions probables quant aux
prétendus amendements aux déclarations de Mandat. Si le chapitre
XI (dont l’article 73 est l’un des deux articles) s’appliquait aux
territoires sous Mandat et si la résolution de la Société des Nations
était destinée à modifier la déclaration de Mandat de la manière
que l’on prétend, cela signifierait que les Membres de la Société
des Nations auraient voulu qu'après la dissolution de celle-ci
deux missions sacrées fussent en concurrence pour chaque terri-
toire sous Mandat et cela sous la surveillance du même organisme,
auquel chaque Mandataire aurait à soumettre deux rapports;
que des procédures différentes fussent suivies au sujet de chacune
de ces missions; et qu’il pit y avoir juridiction obligatoire de la
Cour pour l’une mais non pour l’autre. Il est impossible que l'on
ait envisagé un résultat aussi absurde.

319
AFF. S.-O. AFRICAIN (OPIN, DISS. DE M. VAN WYK) 635

J'ai déjà exposé clairement pourquoi, en lespèce, le consente-
ment à la juridiction de la Cour doit être compris dans un traité ou
une convention.

La Cour ne peut donc prendre en considération la résolution de la
Société des Nations en vue de déterminer sa compétence que si
cette résolution est un traité ou une convention en vigueur. Je
vois mal comment une disposition implicite d’une résolution telle
que celle dont il s’agit pourrait jamais être considérée comme un
traité ou une convention; mais, même s’il en était ainsi, elle ne
saurait être invoquée devant la Cour en raison des dispositions de
l’article 102 de la Charte qui prévoient qu'aucun traité ou accord
international conclu après l'entrée en vigueur de la Charte ne peut
être invoqué devant un organe de l'Organisation s’il n’a pas été
enregistré conformément aux dispositions de l’article 102, para-
graphe 1. Or, la résolution de la Société des Nations dont il s’agit
n’a pas été enregistrée. Je puis ajouter que plusieurs traités conclus
en application des autres résolutions prises par la Société des
Nations lors de sa dissolution ont été dûment enregistrés. Je ne
puis éviter d’en déduire que les parties ne considéraient pas que la
résolution constituât un traité ou un accord international.

Ni avant ni après la dissolution de la Société des Nations, le
défendeur n’a été partie à un accord aux termes duquel des disposi-
tions quelconques de l'acte de Mandat auraient été modifiées.
A aucun moment, le défendeur n’a invité les Nations Unies à re-
prendre des fonctions ou pouvoirs impartis à la Société des Nations
aux termes des Mandats; de même, ni l’Assemblée générale des
Nations Unies ni aucun organe constitué par celle-ci n’ont jamais
considéré une telle demande. Le défendeur n’a jamais admis que
les Nations Unies eussent repris les fonctions de la Société des Na-
tions; au contraire il a constamment nié que les Nations Unies
aient remplacé la Société des Nations.

De nombreux Membres originaires des Nations Unies ayant
assisté à la conférence de San Francisco et à la dissolution de la
Société des Nations ont exprimé des avis qui prouvent leur ignorance
de toute intention commune ou de tout accord tacite aux termes
desquels les Nations Unies auraient été substituées à la Société
des Nations dans les actes de Mandat ou aux termes desquels
l'obligation de faire rapport au Conseil de la Société des Nations
aurait été amendée de telle sorte qu'il s’agit de faire rapport aux
Nations Unies. Comment peut-on conclure à une telle intention
commune lorsqu'elle ne ressort pas de la rédaction des actes et
lorsqu'un si grand nombre de parties à ces actes l’ignoraient ?

L'accord de tutelle pour le territoire sous Mandat de Nauru n’a
été conclu qu’en novembre 1947, c’est-à-dire plus d’un an après
la dissolution de la Société des Nations. Le Royaume-Uni a aban-
donné l'administration de la Palestine en mai 1948, soit plus de
deux ans après la dissolution de la Société. Or, aucun rapport n’a
été soumis aux Nations Unies pour ces territoires au cours desdites

320
AFF. S.-0. AFRICAIN (OPIN, DISS. DE M. VAN WYK) 636

périodes. S’il y avait eu l’accord tacite que l’on prétend, il est per-
mis de croire qu’il en aurait été fait mention lorsqu'il est apparu
que les Mandataires desdits territoires n’envoyaient aucun rap-
port. Il est communément admis que pas un seul État n’a jamais
prétendu que de tels rapports dussent être soumis.

Une étude historique du Mandat pour la Palestine montre que
les Membres des Nations Unies n’ont pu avoir l'intention de subs-
tituer les Nations Unies à la Société des Nations en matière de
Mandats. La résolution de l’Assemblée de la Société des Nations
s’appliquait à la Palestine aussi bien qu’au Sud-Ouest africain;
l’article 80, paragraphe 1, de la Charte des Nations Unies s’appli-
quait à la Palestine aussi bien qu’au Sud-Ouest africain. Une com-
mission spéciale des Nations Unies comprenant onze membres a
été constituée pour examiner les affaires de Palestine. Ces membres
étaient l'Australie, le Canada, le Guatemala, l'Inde, l'Iran, les
Pays-Bas, le Pérou, la Suède, la Tchécoslovaquie, l’Uruguay et la
Yougoslavie. Dans son rapport daté du 3 septembre 1947, la Com-
mission a clairement exprimé son opinion qu'il n’y avait à la disso-
lution de la Société des Nations aucune autorité de contrôle pour
l'administration de la Palestine et que le Mandataire n'était tenu
de se soumettre à aucun contrôle. Cela ressort des extraits suivants
de ce rapport:

« La Société des Nations et sa Commission permänente des man-
dats n’existant plus, il n’y avait pas d’autorité internationale à
qui la Puissance mandataire pût présenter des rapports et rendre
compte de la façon dont elle s'était acquittée des tâches que lui
imposait le Mandat. »

« Toutefois, le Régime international de tutelle n’a pas automatique-
ment repris les fonctions du système des mandats quant aux terri-
toires placés sous Mandat. Les territoires ne peuvent être mis sous
tutelle qu’au moyen d'accords individuels de tutelle approuvés par
la majorité des deux tiers de l’Assemblée générale. La Puissance
mandataire pourrait donc tout au plus, dans le cas où son Mandat
se continuerait, poursuivre son administration dans l'esprit du
Mandat, sans être à même de remplir ses obligations internatio-
nales conformément à l'intention du système des mandats. »

À ce rapport sur la Palestine était annexé, entre autres, un mé-
morandum spécial de sir Abdur Rahman, représentant de l’Inde,
dont voici un extrait:

«De plus, l'organisme international qu'était la Commission per-
manente des mandats, créée afin de contrôler les actes des Puissances
mandataires et à laquelle celles-ci devaient soumettre des rapports
annuels, a cessé d'exister en même temps que la Société des Nations,
et il n'existe aucun moyen pour l'Organisation des Nations Unies de
s'acquitter des obligations internationales relatives aux mandats. »
(Les italiques sont de nous.)

J'ai déjà souligné que jusqu’en 1948 aucun Membre des Nations
Unies, ni aucun ancien Membre de la Société des Nations, n’a jamais

321
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 637

prétendu que les organes des Nations Unies eussent été substitués
à ceux de la Société en matière de Mandats. Pas moins de vingt-neuf
États ont exprimé des opinions conformes à la thèse du défendeur
d’après laquelle les Nations Unies n’ont aucun pouvoir de surveil-
lance en ce qui concerne le Sud-Ouest africain. Voici quelques
exemples:

Le 25 septembre 1947, M. Lui Chieh, délégué de la Chine, expo-
sait le point de vue suivant devant la Quatrième Commission:

« Les États n’ont pas d’autre choix que d'accorder l'indépendance
ou d’adopter le régime de tutelle. Le caractère obligatoire de ce
régime découle également du second paragraphe de l’article 80... Si
l'Ünion sud-africaine place le Sud-Ouest africain sous tutelle, elle ne
perdra pas son droit d’administrer ce territoire; la seule différence
sera que son administration s exercera sous un contrôle international. »
(Les italiques sont de nous.)

De même, le rer novembre 1947, il faisait la déclaration suivante
devant l’Assemblée générale:

« On nous dit que l’Union sud-africaine administrera le territoire
du Sud-Ouest africain dans l’esprit du Mandat de la Société des
Nations. Je ne mets pas en doute la sincérité de la déclaration de
l'Union sud-africaine, mais nous savons tous que le système des
Mandats a cessé d'exister et que le Régime de tutelle a été établi.
Ne serait-il pas préférable d’administrer le territoire dont il s’agit
conformément à un régime actuellement en vigueur et non à un
régime aujourd’hui disparu? »

Le même jour, M. Yepes, délégué de la Colombie, formulait les
observations suivantes devant l’Assemblée générale:

«… au nom de qui serait alors le Mandat de l’ancienne Société des
Nations?

‘Ce ne serait certainement pas au nom de cette dernière, car celle-ci
a bel et bien cessé d'exister; ce n’est pas au nom d’une institution
morte que l’on pourrait exercer ce Mandat. En droit civil, nous le
savons tous, la procuration prend fin par la mort du mandat. Il en est
de même, par analogie, en droit international. Nous pouvons en dédui-
re que, du moment que la Société des Nations est morte, les Mandats
exercés sous son autorité ont également disparu et les territoires
intéressés doivent tomber sous le Régime de tutelle établi par l’ar-
ticle 77 de la Charte. »

Le 26 septembre 1947, devant la Quatrième Commission, le re-
présentant de Cuba s’exprimait ainsi:
«... Jes renseignements soumis par le Gouvernement sud-africain
au sujet du Sud-Ouest africain ne peuvent étre examinés puisque
le Sud-Ouest africain n’est ni un territoire sous tutelle ni un terri-
toire autonome ».

En décembre 1947, l'Inde présentait un projet de résolution qui
contenait la déclaration suivante:

322
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 638

«Considérant que le territoire du Sud-Ouest africain, bien que
n'étant pas autonome, se trouve actuellement en dehors de l'autorité
et de la surveillance de l'Organisation des Nations Unies. »

Le 12 décembre 1947, M. Gerig, des États-Unis d'Amérique,
s’exprimait devant le Conseil de tutelle en ces termes:

«On a déclaré au cours de la séance — et personne n’a formulé
d’objection — que le Conseil n’a aucun pouvoir pour exercer un contrôle
sur le territoire, en l'absence d’un accord de tutelle, bien que nous
espérions tous, ma délégation autant que les autres, qu'un accord
de tutelle sera conclu en ce qui concerne ce territoire. J’estime donc
que nous ne devrions pas laisser entendre que nous avons des
fonctions de contrôle nous permettant de veiller à ce que le Gouver-
nement de l’Union sud-africaine remplisse les obligations qui lui
incombent aux termes du Mandat, si l’on suppose que ce Mandat est
toujours en vigueur. » (Les italiques sont de nous.)

Le 19 mars 1948, le délégué des Etats-Unis déclarait devant le
Conseil de Sécurité:

«L’Organisation des Nations Unies ne doit pas nécessairement
hériter des responsabilités de la Société des Nations ni de celles de la
Puissance mandataire en ce qui concerne le Mandat sur la Palestine.
Il nous semble clairement établi que l’Organisation des Nations
Unies n’a pas reprisle système des Mandats de la Société des Nations. »

Au cours des années qui ont suivi l'institution des Nations Unies,
les représentants du défendeur ont dit et répété que les fonctions
de surveillance des organes de la Société des Nations n’avaient pas
été transférées aux Nations Unies et, jusqu’en 1948, aucun Etat ne
les a contredit sur ce point. Ainsi, le 25 septembre 1947, M. Lawrence,
représentant du défendeur, déclarait-il devant la Quatrième Com-
mission :

«En ce qui concerne l’administration du Sud-Ouest africain,
le Gouvernement sud-africain désire maintenir le state quo dans
l'esprit de mandat. Il n’est pas disposé à soumettre un accord de
tutelle, mais il transmettra volontiers des renseignements annuels.
Les renseignements pour l’année 1946 sont actuellement entre les
mains du Secrétaire général. »

Et deux jours plus tard, toujours devant la Quatrième Commission,
il développait ses observations de la manière suivante:

« En réponse au représentant du Danemark qui, à la 31™¢ séance,
a sollicité des éclaircissements sur le document A/334, M. Lawrence
déclare que le Mandat confère certains pouvoirs et impose certaines
obligations. Le Gouvernement de l’Union sud-africaine dispose de
pleins pouvoirs pour administrer le Sud-Ouest africain, et il se pro-
pose de continuer à les exercer, exactement comme il continuera de
remplir ses obligations de Puissance mandataire en développant le
bien-être moral et matériel des populations et leur progrès social.
L'Union ne prétend pas considérer le Sud-Ouest africain comme une
colonie, mais elle est disposée à soumettre des rapports annuels
comme il est fait pour les territoires non autonomes en vertu de
l'article 73 €.

323
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 639

Le droit de pétition a cessé d’exister avec la disparition de la
Société des Nations, autorité à qui les pétitions pourraient être
adressées. En l’absence d’un accord de tutelle, l'Organisation des
Nations Unies n’a aucune juridiction sur le Sud-Ouest africain et
n’est donc pas fondée à recevoir des pétitions. »

Le 1er novembre 1947, devant l’Assemblée générale, M. Lawrence
soulignait à nouveau que, si des rapports étaient remis par l’Union
à l'Organisation des Nations Unies, c’était en partant de l’idée que
l'Organisation n’était pas compétente pour exercer un contrôle sur
le territoire en question. Voici, d’après le compte rendu, ce qu’il
a dit: |

« En outre, le Gouvernement de l’Union sud-africaine a déclaré
qu'il était prêt à soumettre, pour information, à l'Organisation des
Nations Unies, des rapports annuels. Cet engagement tient toujours.

Bien que ces rapports, s'ils sont acceptés, doivent être remis à
l'Organisation des Nations Unies en partant de l’idée que celle-ci
n’est pas compétente pour exercer un contrôle sur le territoire dont
il s’agit, ils serviront cependant à tenir l'Organisation informée de la
même façon qu’elle l’est sur ce qui se passe dans les territoires non
autonomes, conformément à l’article 73 e de la Charte. »

Ces affirmations n’ont pas été contestées.

On constate donc non seulement que rien n’a été dit dans la
Charte des Nations Unies, ni à l’époque de sa rédaction, qui pût
indiquer que le Conseil de la Société des Nations fût remplacé par
un organe des Nations Unies en matière de Mandats ou que ses
fonctions de contrôle fussent transférées aux Nations Unies, mais
aussi que rien n’a été dit en ce sens avant la dissolution de la
Société des Nations, lors de cette dissolution ni au cours des années
qui ont immédiatement suivi. Il ressort au contraire des déclarations
faites à l’époque par les représentants du défendeur et d’autres
Membres des Nations Unies que l’on ne supposait pas que les
organes des Nations Unies succéderaient automatiquement aux
pouvoirs et fonctions impartis par les actes de Mandat aux organes
de la Société des Nations.

L'historique de la Commission préparatoire, l'historique de la
dissolution de la Société des Nations, le rapport de la Commission
pour la Palestine, les déclarations du défendeur et d’autres Membres
des Nations Unies faites en des circonstances et en des situations
diverses et relativement peu de temps après la conférence de San
Francisco, alors que ce qui s’y était passé était encore raisonnable-
ment présent dans les mémoires, tout cela réduit à néant le prétendu
accord tacite entre les Membres des Nations Unies et les Mandataires
d’après lequel les organes des Nations Unies auraient été substitués
à ceux de la Société des Nations en matière de contrôle des Mandats.

Il convient de noter qu'à aucun moment il n’a été prétendu que
les actes de Mandat fussent modifiés par la substitution des mots

324
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 640

«ancien Membre de la Société des Nations » ou «Membre des
Nations Unies » à l’expression « Membre de la Société des Nations »
dans les dispositions des déclarations de Mandat. I] n’en a pas été
fait état à la conférence de San Francisco, il n’en a pas été fait
état devant la Commission préparatoire, il n’en a pas été fait état
lors de la dissolution de la Société des Nations. Au cours des années
qui ont immédiatement suivi la dissolution de la Société, aucun
Etat n’a jamais déclaré avoir impression qu’un tel amendement
eût été effectué.

Les considérations qui précèdent m’obligent à conclure que les
dispositions des Mandats dont l'exécution dépendait de l'existence
de la Société des Nations n’ont été implicitement modifiées en
aucune manière et sont donc devenues caduques à la dissolution
de la Société et qu’en tout état de cause la clause compromissoire
de l’article 7 n’a été modifiée en aucune manière et n’est donc plus
applicable.

La conclusion à laquelle j’aboutis exige un examen attentif car
elle est contredite par certaines parties de l’avis consultatif rendu
par la Cour en 1950 sur le Statut international du Sud-Ouest africain,
C. I. J. Recueil 1950, page 128. Bien que la décision de la Cour sur
l’article 6 ne soit pas directement pertinente au problème que
j'étudie, les motifs sont si intriqués qu’il est difficile de se borner à
l'examen des motifs de la conclusion de Ja Cour sur l’article 7 sans
se référer à sa décision relative à l’article 6.

La conclusion de la majorité de la Cour sur les articles 6 et 7
du Mandat se trouve dans les passages suivants de l'avis:

« Il découle de ce qui a été dit plus haut que le Sud-Ouest africain
doit toujours être considéré comme un territoire tenu en vertu du
Mandat du 17 décembre 1920. Le degré de surveillance à exercer par
l’Assemblée générale ne saurait donc dépasser celui qui a été appliqué
sous le Régime des Mandats et devrait être conforme, autant que
possible, à la procédure suivie en la matière par le Conseil de la
Société des Nations. Ces observations s'appliquent en particulier aux
rapports annuels et aux pétitions.

Suivant l’article 7 du Mandat, les différends qui viendraient à
s'élever entre l’État mandataire et un autre Membre de la Société
des Nations et relatifs à l'interprétation ou à l’application des dispo-
sitions du Mandat devaient être soumis, au cas où ils n’auraient pas
été réglés par des négociations, à la Cour permanente de Justice
internationale. Vu l’article 37 du Statut de la Cour internationale
de Justice et l’article 80, paragraphe premier, de la Charte, la Cour
est d’avis que cette disposition du Mandat est encore en vigueur et
qu'en conséquence l’Union sud-africaine est tenue de reconnaître
comme obligatoire la juridiction de la Cour dans les termes prévus
par ces dispositions. »

Avant d'analyser les raisons précises invoquées par la majorité à
l'appui de ses conclusions, il y a lieu de dire quelques mots sur les
remarques générales dont l’avis fait précéder son argumentation:

325
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 041

«Le but du Mandat régi par des règles internationales dépassait
de beaucoup celui de rapports contractuels régis par un droit na-
tional. Le Mandat a été créé, dans l'intérêt des habitants du Terri-
toire et de l'humanité en général, comme une institution internatio-
nale à laquelle était assigné un but international: une mission sacrée
de civilisation. Il] n’est donc pas possible de tirer une conclusion par
analogie des notions de mandat en droit interne ou de toute autre
conception juridique de ce droit. Les régles internationales régissant
le Mandat constituaient pour le Territoire un statut international
reconnu par tous les Membres de la Société des Nations, y compris
l’Union sud-africaine. »

S'il est exact d’observer que les notions de mandat en droit
interne ne peuvent guider l'interprétation des dispositions des
accords de Mandat, on n’en peut tirer argument pour ignorer le
fait que l’article 22 du Pacte de la Société des Nations est une
disposition contractuelle et que les droits et obligations qui en
découlent doivent être fixés conformément aux règles de droit inter-
national relatives à l'interprétation des traités et des conventions;
c’est dire qu’il appartient à la Cour d'établir aussi exactement que
possible, selon les règles d'interprétation adéquates, l'intention
commune réelle de toutes les parties intéressées; principe que
Rosenne, op. cit., page 318, formule péremptoirement en ces termes:

« L'interprétation des traités tend à découvrir l'intention com-
mune de deux ou plusieurs signataires. »

J'ai montré qu'il faut, en interprétant l’article 22 du Pacte, tenir
compte de toutes ses stipulations et de l’ensemble des faits pertinents
et que la Cour ne saurait, en raison des principes généraux qui y
sont énoncés, modifier les obligations détaillées qu'il impose au
défendeur ni, en particulier, établir sa propre juridiction obligatoire.

La constatation formulée par la Cour, que l’on vient de citer,
ne peut donc être tenue pour bien fondée si elle tend à suggérer
que les obligations du défendeur sont plus étendues que celles qu'il
entendait contracter en souscrivant à l’article 22 du Pacte. On ne
saurait non plus interpréter la déclaration de Mandat de façon à y
lire que le défendeur a accepté de se prêter à la surveillance d’un
autre organe international après la dissolution de la Société des
Nations ou qu'il a reconnu à la Cour le pouvoir de remplacer les
termes « Membre de la Société des Nations » qui figurent à l’article 7
par les mots « Membre des Nations Unies » ou « anciens Membres
de la Société des Nations ».

A la page 133 de l'avis, on lit: « L'autorité que le Gouvernement
de l’Union exerce sur le territoire est fondée sur le Mandat. » A
quoi il faudrait ajouter que les obligations du défendeur sont, elles
aussi, fondées sur le Mandat.

Et l'avis poursuit :

«Si le Mandat avait cessé d'exister, comme le prétend le Gouver-
nement de l’Union, l'autorité de celle-ci aurait également cessé

326
AFF. S.-O, AFRICAIN (OPIN. DISS. DE M. VAN WYK) 642

d’exister. Rien né permet de conserver les droits dérivés du Mandat
tout en répudiant les obligations qui en découlent. ».

Cette remarque, qui était pertinente dans la mesure où il fallait
montrer que le défendeur ne pouvait sans se contredire soutenir,
comme il le faisait en 1950, que le Mandat avait cessé d'exister
tout en prétendant par ailleurs avoir conservé des droits en dérivant,
est néanmoins sans rapport avec la question de savoir si l’article 6
ou 7 est toujours applicable. De toute manière, si juridiquement
les articles 6 et 7 ne sont plus applicables et si les droits que le
défendeur tenait du Mandat sont par conséquent éteints, le défen-
deur ne ressuscitera pas les articles 6 et 7 en prétendant n'avoir pas
perdu ses droits. Si le Mandat dans son ensemble a cessé d’exister,
Particle 7 ne peut plus s appliquer; si les articles 1 4 6 ou I a 5
sont toujours en vigueur, il ne s’ensuit pas que la clause compro-
missoire de l’article 7 est encore applicable en ce sens qu’elle peut
être invoquée. Celle-ci, je l’ai souligné auparavant, n’est manifeste-
ment pas indispensable à l'existence des autres dispositions du
Mandat.

L'avis continue en ces termes:

«Ces obligations internationales, assumées par l’Union sud-
africaine, étaient de deux sortes. Les unes concernaient directement
l'administration du Territoire et correspondaient à la mission
sacrée de civilisation mentionnée à l’article 22 du Pacte. Les autres
avaient trait au mécanisme de mise en œuvre et étaient étroitement
liées à la surveillance et aux fonctions de contrôle de la Société des
Nations. Elles correspondaient aux «garanties pour l’accomplisse-
ment de cette mission », mentionnées dans le même article. »

Cette déclaration n’est pas exacte si elle prétend établir qu'il
faut voir dans l’article 7 du Mandat, stipulant que tout Membre
de la Société des Nations peut actionner le défendeur si un différend
vient à s'élever relatif à l'interprétation ou à l'application des
dispositions du Mandat, l’une des garanties mentionnées à l’arti-
cle 22. En traitant de celui-ci, j'ai déjà observé qu'il prescrit l’appli-
cation du principe de l’incorporation dans le Pacte des garanties
pour l’accomplissement de la mission sacrée, mais que le Pacte ne
contient aucune disposition relative à la juridiction obligatoire en
matière de Mandats. La Cour ne pourrait, sans tenir les termes «il
convient d’incorporer dans le présent Pacte » pour dénués de sens,
estimer que la clause de juridiction obligatoire figurant à Particle 7
de la déclaration de Mandat correspond aux garanties « pour l’ac-
complissement de la mission mentionnée à l’article 22 ».

L'avis poursuit:
« Les obligations du premier groupe sont définies dans I’ article 22

du Pacte et dans les articles 2 à 5 du Mandat. L'Union assumait
Fobligation générale de favoriser au maximum le bien-être matériel

327
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 643

et moral et le progrès social des habitants. Elle prenait à sa charge
des obligations particulières relatives à la traite des esclaves, au
travail forcé, au trafic de l'armement et des munitions, à celui des
spiritueux et des boissons alcooliques, à l'instruction et aux établis-
sements militaires, ainsi que des obligations relatives à la liberté de
conscience et au libre exercice du culte, y compris des obligations
spéciales à l'égard des missionnaires.

Ces obligations représentent l'essence même de la mission sacrée
de civilisation. A tous égards leur raison d’être et leur objet primitif
demeurent. Comme leur exécution ne dépendait pas de l'existence de
la Société des Nations, ces obligations ne pouvaient devenir caduques
pour la seule raison que cet organe de surveillance avait cessé d’exis-
ter. Le droit de la population de voir le Territoire administré confor-
mément à ces règles ne pouvait pas non plus en dépendre. »

Il semble clair que les éminents juges, de même apparemment
que l’avocat en la présente cause, ont oublié que l’article 5 de la
déclaration de Mandat prescrit notamment:

«Le mandataire ... donnera à tous les missionnaires, sujets ou
citoyens de tous Membres de la Société des Nations, la faculté de
pénétrer, de circuler et de résider dans le territoire dans le but
d'exercer leur ministère. »

Contrairement aux autres dispositions des articles 2 à 5, c’est la
une clause dont l'exécution dépendait de l'existence de la Société
des Nations. A cet égard, cet article aurait dû être rangé dans le
même groupe que les articles 6 et 7.

Pour conclure que les tâches de surveillance exercées par la
Société des Nations à l'égard des territoires sous Mandat qui n’a-
vaient pas été placés sous le nouveau régime de tutelle étaient
transférées aux Nations Unies, la Cour a d’abord fait état du motif
suivant (p. 136):

« L'obligation incombant à un État mandataire de se prêter
à une surveillance internationale et de soumettre des rapports tient
une place importante dans le système des Mandats. En instituant
celui-ci, les rédacteurs du Pacte ont eu la pensée que, pour ‘assurer
effectivement l’accomplissement de la mission sacrée de civilisation
.confiée à la Puissance mandataire, il importait de soumettre à une
surveillance internationale l'administration des territoires sous
Mandat. Les rédacteurs de la Charte ont eu la même préoccupation
lorsqu'ils ont organisé un Régime international de Tutelle. La
nécessité d’une telle surveillance subsiste en dépit de la disparition
de l’organe de contrôle prévu pour les Mandats. On ne saurait
admettre que l'obligation de se soumettre à surveillance aurait
disparu pour la simple raison que cet organe de contrôle a cessé
d'exister, alors que les Nations Unies offrent un autre organe inter-
national chargé de fonctions analogues encore que non identiques. »

On ne voit pas clairement quels principes inspirent ceraisonnement.
La Cour semble avoir assimilé à une « surveillance internationale »,

328
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 644

d'une part, les tâches de surveillance du Conseil de la Société des
Nations et, d’autre part, celles qui découlent du régime de tutelle,
pour constater ensuite que la nécessité d’une telle surveillance
subsistait malgré la disparition de la Société des Nations et conclure
que la seconde forme de «surveillance internationale » devait par
conséquent se substituer à la première. Cette manière de voir ne
tient pas compte de la régle fondamentale d’interprétation selon
laquelle il faut considérer l'intention des parties. De toute manière
elle fait fi des différences importantes existant entre la Société des
Nations et les Nations Unies, des faits historiques pertinents a ces
institutions et surtout du sens évident des dispositions des textes
respectifs.

Le Pacte, le Mandat ou la Charte ne contiennent aucune dispo-
sition prévoyant expressément la substitution d’un organe des
Nations Unies au Conseil de la Société des Nations. La Cour n’a
donc pu fonder sa conclusion que sur des dispositions qu'elle a
estimé implicitement contenues dans le Pacte, le Mandat ou la
Charte. J'ai traité de ceux-ci de manière approfondie et je crois
avoir démontré d’une manière concluante qu’aucun d’entre eux ne
renferme de telles dispositions implicites.

J'ai déjà indiqué que l’article 22 du Pacte et l’article 6 du Mandat
n'ont pas prévu une «surveillance internationale »; ils ont prévu
un rapport annuel à envoyer par le Mandataire au Conseil de la
Société des Nations concernant les territoires dont il avait la charge
et une Commission permanente chargée de recevoir et d'examiner
ces rapports et de donner au Conseil son avis sur toutes les questions
relatives à l'exécution des Mandats. Rien ne permet d’imputer aux
États l'intention de s'engager sur la base de ce qu’à la dissolution
de la Société des Nations le rôle de surveillance confié aux organes
de celle-ci serait transféré à ceux d’une autre organisation inter-
nationale remplissant des fonctions analogues mais constituée de
manière différente. Ni les termes de l’article 22 du Pacte et de
l’article 6 du Mandat, ni les circonstances dans lesquelles ces instru-
ments ont été passés ne justifient cette déduction. En fait il est
clair que, si pareille proposition avait été suggérée, les Mandataires
n’y auraient pas consenti. La conduite ultérieure des parties montre
clairement qu’il n'existait aucune intention de ce genre. Substituer
Yobligation d’accepter la surveillance d'un organe des Nations Unies
à celle d'accepter la surveillance du Conseil de Ja Société des Nations,
c’est amender et augmenter l'obligation contractée par le défendeur.
C’est un acte législatif et la Cour n’a pas de pouvoir législatif.

Il est exact de dire que les auteurs de la Charte ont envisagé la
surveillance par les organes des Nations Unies des territoires visés
dans les accords de tutelle, mais il est clair également que l'intention
était que la surveillance n’interviendrait qu'après la passation des
accords de tutelle. Donc le fait que le Pacte prévoyait la surveillance

329
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 645

des Mandats par le Conseil de la Société des Nations et par la
Commission permanente tandis que la Charte prévoit la surveillance
par le Conseil de tutelle, par l’Assemblée générale et par le Conseil
de Sécurité aprés que les territoires sous Mandat auront été placés
sous le régime international de tutelle, ne saurait cependant justifier
la conclusion que dans ces conditions les Mandataires sont dans
Vobligation de se soumettre à la surveillance d’un organe des Nations
Unies après que les organes de surveillance de la Société des Nations
auront cessé d’exister et alors même qu'aucun accord de tutelle
n'aura été passé. Comme je l’ai déjà indiqué, ni les dispositions
expresses de la Charte, ni les circonstances pertinentes ne justifient
la déduction que les parties ont eu l’intention de transférer aux
organes des Nations Unies les fonctions de surveillance confiées à
ceux de la Société des Nations.

Si l’article 73 de la Charte ne s’applique pas aux territoires sous
Mandat, on peut dire qu'il aurait été souhaitable de prendre des
dispositions en vue de la surveillance des Mandats par un organe
des Nations Unies, après la dissolution de la Société des Nations et
en attendant que les accords de tutelle aient été passés, mais cela
ne justifie pas l’introduction dans la Charte d’une disposition impli-
cite en ce sens. La Cour a le devoir d'interpréter les traités, non de
les reviser. Dire qu’en pareil cas le droit international refuse d’ad-
mettre qu’il n’existe aucune disposition juridique visant la surveil-
lance internationale et que la Cour a donc le droit de désigner un
organe d’une organisation internationale pour remplacer celui qui
a disparu, c’est proposer une règle nouvelle sans fondement juridique.

La conclusion ci-dessus à laquelle est parvenue la Cour est plus
étonnante encore si l’on songe qu’elle a constaté que cette condition
non exprimée d’après laquelle les organes des Nations Unies rem-
placent ceux de la Société des Nations était limitée à plusieurs
égards, par exemple que la surveillance ne devait pas dépasser celle
qui s’appliquait sous le régime des Mandats et devait autant que
possible se conformer à la procédure suivie par le Conseil de la
Société des Nations. Les difficultés rencontrées par les Membres de
la Cour en 1055 et 1956 pour interpréter cette disposition implicite
indiquent fortement en elles-mêmes que la condition d’une commune
intention de contracter dans ces termes n’a jamais existé et ne
devrait pas être présumée.

Après le motif qui précède, on lit ce qui suit:

« Ces considérations générales sont confirmées par le paragraphe
premier de l’article 80 de la Charte, tel que ce texte a été interprété
ci-dessus. I] vise à garantir non seulement les droits des Etats, mais
aussi les droits des peuples des territoires sous Mandat jusqu’au
moment où seront conclus les Accords de Tutelle. Son but a certaine-
ment été d'assurer à ces droits une protection réelle; or, ces droits des
peuples ne sauraient être efficacement garantis sans contrôle inter-
national et sans l'obligation de soumettre des rapports à un organe
de contrôle. »

330
AFF, S.-O. AFRICAIN (OPIN, DISS. DE M. VAN WYK) 646

Dans un autre passage, où il est traité de la question de savoir
si-le groupe d’obligations contenu dans les articles 2 et 5 du Mandat
(dont la Cour a dit que leur exécution ne dépendait pas de l’exis-
tence de la Société des Nations) a pris fin à la dissolution de la
Société des Nations, la Cour a dit, 4 la page 133: |

« Cette manière de voir est confirmée par l’article 80, paragraphe
premier, de la Charte, qui maintient les droits des États et des peuples
et les dispositions des actes internationaux en vigueur jusqu’à ce que
les territoires dont il s’agit soient placés sous le Régime de Tutelle,
Il est vrai que cette clause prévoit seulement qu'aucune disposition
du chapitre XII ne sera interprétée comme modifiant les droits
d’aucun Etat ou d'aucun peuple ou les dispositions d’actes interna-
tionaux en vigueur. Mais, en tant qu’elle s'applique aux territoires
sous Mandat, lesquels sont expressément mentionnés au paragra-
phe 2 du même article, cette clause présuppose que les droits des
États et des peuples ne sont pas devenus caducs par le simple effet
de la dissolution de la Société des Nations. L’intention a évidemment
été de sauvegarder les droits des États et des peuples en toutes cir-
constances et à tous égards, jusqu'à ce que chaque territoire soit
placé sous le Régime de Tutelle, »

Le véritable effet de ce prononcé de la Cour semble étre qu’elle
a jugé que l’article 80, paragraphe 1, avait implicitement amendé
les dispositions des Mandats, en sorte que toutes leurs dispositions
devraient continuer à s'appliquer, mais la nature spécifique de
ces amendements n’a pas été indiquée. Toutefois, comme il est dit
plus haut, l’article 6 du Mandat ne pouvait s’appliquer après la
dissolution de la Société des Nations que si l’un ou l’autre des
organes des Nations Unies était substitué à ceux de la Société des
Nations et l'article 7 ne pouvait s'appliquer que si on substituait
aux Membres de la Société des Nations les anciens Membres de
celle-ci ou les Membres des Nations Unies. Je vais supposer que
la Cour a voulu dire qu'à son avis ces amendements résultaient
implicitement de l’article 80, paragraphe I.

Il est clair que rien ne permet d'introduire de telles dispositions
implicites dans l’article 80, paragraphe 1. Rien dans l’article ne
suggère que les parties ont dû contracter sur la base de tels amende-
ments. Au contraire, l'interprétation suggérée irait directement à
l'encontre de Vinjonction claire et expresse de l’article qui doit
s’interpréter comme ne modifiant en aucune façon les termes des
Mandats.

Il est clair que l’article 80, paragraphe I, ne prétend pas « main-
tenir » ou «garantir » quoi que ce soit contre quelque chose qui ne
serait pas prévu au chapitre XII de la Charte.

La conclusion que les articles 6 et 7 ont cessé de s’appliquer à
la dissolution de la Société des Nations n’est en rien contraire à la
disposition de l’article 80, paragraphe 1. Les « droits » des popula-
tions du Sud-Ouest africain ne comportaient pas le maintien en
application des articles 6 et 7 du Mandat après la dissolution de la
Société dont dépendait l'application de ces articles.

33T
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 647

Il ne saurait faire de doute que les parties 4 la Charte auraient
employé dés termes positifs si elles avaient voulu amender les dispo-
sitions des Mandates en sorte qu’elles pussent demeurer en vigueur
en toutes circonstances et à tous égards, jusqu’à ce que chaque
territoire fût placé sous le régime de tutelle. Elles ne se seraient
pas servi de termes ne comportant pas cette signification.

Si l’on tient compte de lhistorique de la Charte, la Cour est
moins encore fondée à présumer que l’article 80, paragraphe I,
présuppose qu’aucune des dispositions des Mandats ne cessera de
s'appliquer à la dissolution de la Société des Nations. Les faits
pertinents, tels que les travaux préparatoires où l’on trouve des
déclarations des représentants du défendeur à la Conférence de
San Francisco, la conduite ultérieure des parties et en particulier
les déclarations faites au nom du défendeur, les recommandations
de la Commission préparatoire, les résolutions des Nations Unies,
les déclarations et les résolutions passées à la dissolution de la
Société des Nations, le rapport de la Commission pour la Palestine
et les nombreuses déclarations faites par des Membres des Nations
Unies en 1946, 1947 et 1948, révèlent clairement qu’il n'existait pas
de commune intention en ce sens.

Traitant dans son opinion individuelle de l’article 80, paragra-
phe 1, sir Arnold McNair a dit à la page 160:

« Une seconde thèse se fondait sur les mots qui figurent a l’arti-
cle 80, paragraphe 1, de la Charte, selon lesquels « aucune disposition
du présent chapitre [XII] ne sera interprétée comme modifiant
directement ou indirectement, en aucune manière, les droits quel-
conques d’aucun État ou d’aucun peuple, ou les dispositions d’actes
internationaux en vigueur auxquels des Membres de l'Organisation
peuvent être parties ». Toutefois, l'extinction de la surveillance
exercée par la Société des Nations et de l’article 6 du Mandat n’est
due à rien qui soit contenu dans le chapitre XII de la Charte, mais
à la dissolution de la Société des Nations, en sorte qu’il est difficile
d’apercevoir la pertinence de cet article. »

L'effet juridique de l’article 80, paragraphe 1, est très heureuse-
ment exposé par M. Nisot dans un article sur l’avis consultatif de
la Cour internationale de Justice relatif au Statut international du
Sud-Ouest africain (South African Law Journal, volume 86, 3™° par-
tie, août 1951, pages 278-279):

«Le seul but de l’article est d'empêcher que le chapitre XII de
la Charte ne soit interprété de manière à affecter ou à modifier d'une
manière quelconque les droits quels qu’ils soient des États et des
peuples tels qu’ils existent en attendant la conclusion d'accords de
Tutelle. Ces droits tirent leur existence juridique des actes qui les
ont créés; ils demeurent valables aussi longtemps que ces derniers
eux-mêmes sont valables. S'ils sont maintenus, c’est en vertu de ces
actes et non en vertu de l’article 80 qui se borne à disposer que les
droits des États et des peuples — quels qu'ils soient, et dans quelque
mesure qu’ils subsistent — ne seront pas affectés par le chapitre XII.

332
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 648

Mais même en supposant qu'il ait maintenu quelque chose, l’arti-
cle 80 n’a jamais pu maintenir que ce qui existait. Il ne pouvait ni
ressusciter des droits éteints ni en créer de nouveaux.

Or, quels étaient effectivement les droits des peuples dérivant
du Mandat et de l’article 22 du Pacte? Il ne s'agissait pas de droits
au bénéfice d’une surveillance et d’un contrôle abstraits. Il s'agissait
du droit de voir l'administration surveillée et contrôlée par le Conseil
de la Société des Nations et en particulier du droit d'obtenir que la
Puissance mandataire soumette des rapports annuels au Conseil de
la Société des Nations, tel qu’il existait alors, et du droit d’envoyer des
pétitions au Secrétariat de la Société des Nations. Qu'est-il advenu de
ces droits? Ils ont nécessairement disparu avec la disparition des
organes de la Société des Nations (Conseil, Commission permanente
des Mandats, Secrétariat).

La Cour ne pouvait pas légitimement conclure que ces droits
avaient été maintenus par l’article 80, à moins de soutenir en même
temps qu'aux fins du Mandat pour le Sud-Ouest africain, ces organes
avaient survécu à la dissolution de la Société des Nations.

d) Comme elle ne pouvait le soutenir, et pour cause, la Cour a
créé de nouveaux droits. Pour elle, le droit des peuples « maintenu »
par l’article 80 se rattache à l'Organisation des Nations Unies. C'est
un droit à la surveillance et au contrôle des Nations Unies auxquelles
doivent en conséquence être transmis et adressés les rapports et les
pétitions. Faute d’une autre disposition possible dans la Charte, la
Cour fonde cette conclusion sur l’article 80. D’après la thèse de la
Cour, c’est parce que l’article 80 « maintient » les droits des peuples
qu’on doit considérer que ces droits, bien que rattachés à la Société des
Nations, sont aujourd’hui liés aux Nations Unies! Le déduire d’un
texte rédigé comme l’article 80, c’est admettre qu’en ce qui concerne
le système des Mandats, les Nations Unies constituent le successeur
de la Société des Nations, conception incompatible avec les discus-
sions à San Francisco et avec le fait même que la Charte prévoit la
conclusion d'accords de Tutelle. »

Dans l'American Journal of International Law, volume 45, 1951,
Manley O. Hudson critique l’avis dela Cour dans les termes suivants:

« L’article 80, paragraphe 1, de la Charte semble étre le motif prin-
cipal pour lequel la Cour a conclu que l’Union sud-africaine doit
soumettre des rapports à l'Assemblée générale. Cet article prévoyait
que jusqu'à la conclusion des accords de Tutelle, aucune disposition
du chapitre XII de la Charte « ne sera interprétée comme modifiant
directement ou indirectement, en aucune manière, les droits quelconques
d'aucun Etat ou d'aucun peuple ou les dispositions d’actes inter-
aationaux en vigueur auxquels les Membres de l'Organisation peu-
vent être parties » (les italiques sont de nous). Le texte montre
clairement l'intention d'empêcher le chapitre XII d'effectuer une
modification quelconque dans les droits ou les conditions. Cette
intention était «d’un caractère purement négatif ». La disposition
jouait un rôle évident quand on a rédigé le chapitre XII de la Charte:
à cette époque, le système des Mandats était encore en vigueur et,
la Société des Nations n'ayant pas encore été dissoute, toute modi-
fication à Ja situation existante relevait de son examen. L’article 80

333
AFF. S.-O, AFRICAIN (OPIN. DISS. DE M. VAN WYK) 649

(x) était une mesure de précaution destinée à empêcher que le cha-
pitre XII, en lui-même ou par lui-même n’accomplisse une modifi-
cation quelconque dans la situation existante. Il n’est pas surprenant
que le juge McNair ait eu de la peine à «apercevoir la pertinence de
cet article ».

Et cependant la Cour a attaché au paragraphe 1 de l'Article 80
un effet positif le transformant en une «garantie » positive pour
maintenir les droits des États et les droits des peuples des territoires
sous Mandat. Cela est d'autant plus remarquable que la Cour a
souligné plus loin le caractère « entièrement négatif » de l’Article 80,
paragraphe 2, déclinant de dire que cette dernière disposition
imposait une obligation positive aux Mandataires même de négocier
et conclure un accord de Tutelle. ;

La Cour n’a pas retenu le fait que certains Etats qui, en tant que
Membres de l’ancienne Société des Nations pouvaient avoir des
-« droits » en vertu de l’article 22 du Pacte et du Mandat lui-même,
n’avaient aucune responsabilité en vertu de la Charte et n'étaient
même jamais devenus Membres des Nations Unies, La Finlande,
l'Irlande et le Portugal, par exemple, qui étaient représentés à la
dernière session de la Société des Nations en 1946 sont dans cette
catégorie. Bien que leurs droits sont « maintenus » par l’Article 80,
paragraphe 1, de la Charte, ils ne participent pas au contrôle à
exercer par l’Assemblée générale. »

George Schwarzenberger dans International Law, 3™¢ édition,
volume 1, page 101, a formulé notamment le commentaire suivant:

« … Ja Cour mondiale était saisie du problème de savoir si les Nations
Unies étaient devenues responsables de l’accomplissement des fonc-
tions de surveillance que la Société des Nations avait exercées
antérieurement sur le seul Mandat encore existant. A l'appui d’une
réponse affirmative, la Cour ne pouvait invoquer ni principe général
de succession entre personnes internationales, ni passation d’un acte
pertinent entre les deux systèmes collectifs. Néanmoïns sur la base
d'un triple argument elle est arrivée à cette conclusion.

La Cour a signalé que «la raison d’être et le but primitif » des
obligations internationales acceptées par l’Union sud-africaine
n'avaient pas changé. Tout ce qui s’était produit c’est que l’ancien
organe de surveillance avait disparu mais les Nations Unies « offrent
un autre organe international chargé de fonctions analogues encore
que non identiques ». La Cour a renforcé ce raisonnement par son
interprétation des intentions déclarées des mandataires y compris
l'Union Sud-africaine de continuer d’administrer les mandats
conformément au traité de Mandat jusqu'à ce que d’autres arrange-
ments aient été passés entre les Nations Unies et les mandataires:
La résolution du 18 avril 1946 de la Société des Nations qui a pris
note de ces intentions des mandataires présupposait que «les fonc-
tions de surveillance exercées par la Société des Nations seraient
reprises par les Nations Unies ». Le chaînon manquant du côté des
Nations Unies a été fourni par l'interprétation que la Cour a donnée
de l'Article 80 de la Charte des Nations Unies. L'opinion de la
majorité a reconnu que «cette clause prévoit seulement qu'aucune
disposition du chapitre XII ne sera interprétée comme modifiant
les droits d'aucun Etat ou d’aucun peuple ou les dispositions d’actes

334
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 650

internationaux en vigueur » Néanmoins, grâce à une supposition
préalable assez discutable et à des intentions « évidentes », le dernier
obstacle a été franchi. Il n’est pas étonnant que le juge McNair ait
estimé qu'il était « difficile d’apercevoir la pertinence de cet article ».

Ayant comblé le vide juridique qui séparait les fonctions de sur-
veillance de la Société des Nations et celles des Nations Unies, la
Cour a poursuivi le rôle qu’elle s’était imposé de «législateur judi-
ciaire ». »

Le troisième motif invoqué par la Cour pour dire que les organes
des Nations Unies peuvent aujourd'hui exercer les fonction des
organes de la Société des Nations est le suivant:

« Par sa résolution du 18 avril 1946, l’Assemblée de la Société des
Nations avait exprimé des vues analogues. Elle reconnut — comme il
a été dit plus haut — que les fonctions de la Société des Nations
relativement aux territoires sous Mandat prendraient fin, mais elle
nota que des principes correspondant à ceux que déclare l'article 22
du Pacte sont incorporés dans les chapitres XI, XII et XIII de la
Charte des Nations Unies. Elle nota en outre que les États mandataires
avaient exprimé leur intention de continuer à administrer les terri-
toires conformément aux obligations contenues dans les Mandats
jusqu’à ce que de nouveaux arrangements fussent pris entre les
Nations et les Puissances mandataires. Cette résolution présuppose
que les fonctions de surveillance exercées par la Société des Nations
seraient reprises par les Nations Unies. »

Cette résolution de l’Assemblée de la Société des Nauons du
18 avril 1946 a déjà été examinée de façon complète. On se souvien-
dra que la résolution des Nations Unies du 12 février 1946, relative
aux fonctions et aux pouvoirs de la Société des Nations définis par
les traités, conventions internationales, accords ou autres instru-
ments de caractère politique, portait que les Nations Unies étudie-
raient toute demande émanant des parties et que les Nations Unies
assumeraient l’exercice des fonctions et pouvoirs confiés à la Société
des Nations. La résolution de la Société des Nations n’a rien dit
sur cette résolution particulière et, en dehors de celle qui traite
spécifiquement des Mandats, elle a borné ses résolutions aux fonc-
tions, pouvoirs et activités de caractère non politique. Il faut en
déduire que les Nations Unies ayant décidé, par les termes de leur
résolution, d'examiner séparément chaque traité lorsque les parties
les inviteraient à le faire, l’Assemblée de la Société des Nations a
estimé qu’elle n’avait pas d’autre fonction à remplir. Cette Assem-
blée connaissait les résolutions des Nations Unies et, si en dépit
de ces résolutions elle avait voulu transférer aux Nations Unies les
fonctions de la Société des Nations en matière de Mandats, elle
aurait passé une résolution à cet effet. On se souviendra que le
projet de résolution chinois attirait expressément l'attention de la
Société des Nations sur le fait que les fonctions de surveillance des
organes de la Société des Nations n'étaient pas transférées aux
Nations Unies et proposait de transférer aux Nations Unies, jusqu’à

335
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 65E

la constitution du Conseil de tutelle, les fonctions de la Société des
Nations en tant qu’organe de surveillance pour les territoires sous
Mandat. Cette proposition était directement en conflit avec la
résolution des Nations Unies et, en toute probabilité, elle n’aurait
pas réuni l'approbation unanime requise pour une résolution de la
Société des Nations. Le fait qu’elle a été abandonnée et qu’une
autre résolution qui ne contenait pas cette disposition a été adoptée
prouve que la Société des Nations n’a pas envisagé de transférer
aux Nations Unies ses fonctions comme organe de surveillance pour
les territoires sous Mandat. Voir sur ce point l’article de Hogg,
Treaty Interpretation, Minnesota Law Review, 1959, page 43.

J'ai déjà traité des déclarations des Mandataires et des résolutions
de la Société des Nations lors de sa dissolution. Elles non plus ne
contiennent aucune preuve de la reprise par les Nations Unies de
la surveillance exercée par la Société des Nations; au contraire, si
l’on tient compte de tous les faits, on voit qu’il n'existe aucune
justification quelconque permettant de présumer, comme le fait
la majorité dans l'avis consultatif, la «présupposition » que les
fonctions de surveillance de la Société des Nations seraient reprises
par les Nations Unies. Il est évident-que la Cour ne connaissait
pas tous les faits pertinents se rapportant à la résolution de la
Société des Nations, tels que par exemple la résolution primitive du
représentant de la Chine. Il est certain qu’elle en ignorait la signi-
fication, puisqu'elle n’en a fait aucune mention dans son avis. Si
la Cour avait connu tous les faits et leur signification véritable, elle
n'aurait pas abouti, et elle n’aurait pu aboutir, à la conclusion à
laquelle elle est arrivée.

De toute façon, la résolution de la Société des Nations n'est pas
un traité ou une convention et, même si elle l'était, elle n’a pas
été enregistrée conformément à l’article 102 de la Charte et ne peut
donc pas être invoquée devant la Cour.

Nisot (op. cit., p. 280) critique la Cour en ces termes:

«e) La Cour invoque cependant à l’appui de ses conclusions la
résolution du 18 avril 1946 par laquelle l’Assemblée de la Société
des Nations « reconnaît que la dissolution de Ia Société des Nations
mettra fin à ses fonctions en ce qui concerne les territoires sous
Mandat mais note que des principes correspondant à ceux que déclare
l'article 22 du Pacte sont incorporés dans les chapitres XI, XII et
XIII de la Charte des Nations Unies ».

Mais on ne voit pas comment cette formule peut étayer l'idée que
l’Assemblée était d'avis qu’une Puissance mandataire quoique non
liée par un accord de tutelle était dans l'obligation de se soumettre
à la surveillance ou au contrôle des Nations Unies.

Ceci n'était pas plus l'opinion de l’Assemblée de la Société des
Nations que celle de l’Assemblée générale des Nations Unies qui, par
sa résolution du 9 février 1946, recommandait la conclusion d’ac-
cords de tutelle ce qui supposait qu’aucune application des principes

336
AFF. S.-0. AFRICAIN (OPIN, DISS. DE M. VAN WYK} 652

du régime de tutelle — et par conséquent aucune surveillance ou
contrôle — n’était possible en l’absence de pareils accords. »

Hall, dans son ouvrage Mandates, Dependencies and Trusteeship,
page 273, a formulé le commentaire suivant sur la résolution de
l’Assemblée de la Société des Nations du 18 avril 1946:

« La portée de cette résolution de la Société des Nations devient
plus claire si l’on songe que les discussions les plus approfondies
s'étaient poursuivies pendant plusieurs mois entre les gouvernements
quant à la procédure exacte à adopter pour assurer la transition
entre la Société des Nations et les Nations Unies. La Commission
préparatoire et les comités qui lui ont succédé avaient pour fonc-
tions de faire des recommandations au sujet dutransfert des fonctions,
des activités et des avoirs de la Société des Nations. Tous les avoirs
de celle-ci avaient été soigneusement inventoriés; tous ses droits
et obligations qui pouvaient être conférés aux Nations Unies et que
cette dernière désirait reprendre étaient prévus dans les accords qui
ont été passés. Mais, dans le cas des Mandats, la Société des Nations
est morte sans testament. »

Dans son article sur la vingt-neuvième année de la Cour mondiale,
American Journal of International Law, volume 45, 1951, page 13,
Manley O. Hudson a formulé le commentaire suivant :

« Pour étayer sa conlusion additionnelle que l’Union sud-africaine
est tenue de se soumettre au contrôle des Nations Unies et de leur
présenter des rapports annuels, la Cour invoque la résolution adoptée
par la derniére Assemblée de la Société des Nations le 18 avril 1946,
qui aurait présupposé « que les fonctions de surveillance exercées
par la Société des Nations seraient reprises par les Nations Unies ».
Mais cela ne ressort guére du texte de la résolution. »

Le dernier motif invoqué par la majorité dans l’avis consultatif
et la conclusion de la Cour sont les suivants:

« La compétence de l’Assemblée générale des Nations Unies pour
exercer un tel contrôle et pour recevoir et examiner des rapports
se déduit des termes généraux de l’article ro de la Charte qui autorise
l’Assemblée générale à discuter toutes questions ou affaires rentrant
dans le cadre de la Charte et à formuler sur ces questions ou affaires
des recommandations aux Membres des Nations Unies. Cette com-
pétence a été en fait exercée par l’Assemblée générale dans sa résolu-
tion 141 (II) du re? novembre 1947 et sa résolution 227 (III) du
26 novembre 1948, confirmées par la résolution 337 (IV) du 6 décem-
bre 1940.

Pour ces motifs, la Cour arrive à la conclusion que l'Assemblée
générale des Nations Unies est fondée en droit à exercer les fonctions
de surveillance qu’exercait précédemment la Société des Nations en
ce qui concerne l’administration du Territoire et que l’Union sud-
africaine a l’obligation de se prêter à la surveillance de l’Assemblée
générale et de lui soumettre des rapports annuels. »

Il est difficile de qualifier ce dernier motif de la conclusion ci-
dessus. On remarquera que l’article 10 s'applique seulement si

337
AFF. S.-O, AFRICAIN (OPIN. DISS. DE M. VAN WYK) 653

une question ou un problème entrent dans ce cadre de la Charte ou
se rapportent aux pouvoirs et fonctions d’un organe prévu par la
Charte et que l’Assemblée générale est simplement autorisée à dis-
cuter ces questions ou problèmes et à formuler des recommandations
à leur sujet. L'Assemblée générale a certainement le droit de dis-
cuter un rapport qui lui est présenté, mais ce droit de discuter un
rapport qui lui est soumis n’a aucun lien avec la question de savoir
s'il existe une obligation juridique de lui faire rapport. Si l'effet
juridique de l’article 80, paragraphe x, de la Charte est que l’obliga-
tion du Mandataire d'envoyer au Conseil de la Société des Nations
des rapports annuels concernant l'administration des territoires
sous Mandat devait être convertie en obligation de présenter ces
rapports à un organe des Nations Unies après la dissolution de la
Société des Nations et jusqu’à ce que des accords de tutelle aient
été passés, les discussions et les recommandations en la matière
rentreraient dans les pouvoirs de l’Assemblée générale définis par
Y'article ro.
Manley ©. Hudson (op. cit., p. 14) remarque:

« La Cour semble avoir insisté sur la compétence de l’Assemblée
générale pour exercer une surveillance et recevoir et examiner des
rapports. Cette compétence ne fait guère de doute. Cependant il
ne suit pas de la conclusion que l’Assemblée générale «est fondée
en droit à exercer les fonctions de surveillance qu’exercait précé-
demment la Société des Nations » que l’Union sud-africaine a l’obli-
gation de se prêter à la surveillance et au contrôle de l'Assemblée
générale ou qu’elle soit tenue de lui soumettre des rapports annuels. »

Traitant de l’article 7 du Mandat, la majorité déclare dans l'avis
consultatif déjà cité:

«Suivant l’article 7 du Mandat, les différends qui viendraient
à s'élever entre l’État mandataire et un autre Membre de la Société
des Nations et relatifs à l'interprétation ou à l’application des dis-
positions du Mandat devaient être soumis, au cas où ils n’auraient
pas été réglés par des négociations, à la Cour permanente de Justice
internationale. Vu l’article 37 du Statut de la Cour internationale de
Justice et l’article 80, paragraphe premier, de la Charte, la Cour est
d'avis que cette disposition du Mandat est encore en vigueur et
qu'en conséquence }’Union sud-africaine est tenue de reconnaître
comme obligatoire la juridiction de la Cour dans les termes prévus
par ces dispositions. »

Aucun autre motif n’a été indiqué à l’appui de cette conclusion.
On remarquera que le premier motif, le troisième motif (résolution
prise par la Société des Nations lors de sa dissolution) et le quatrième
motif invoqués par la majorité dans l’avis consultatif pour conclure
que les fonctions de surveillance de la Société des Nations ont été
transférées aux Nations Unies rie sont pas mentionnés dans le
passage ci-dessus. Les seuls articles invoqués sont l’article 80,
paragraphe r, de la Charte des Nations Unies et l’article 37 du
Statut de la Cour internationale de Justice.

338
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 654

Si, nous le répétons, l’article 7 du Mandat n’a pas été amendé, il
n’est plus applicable puisque son application dépendait de l’exis-
tence de la Société des Nations. Puisqu’il n’existe plus de Société des
Nations, il ne peut plus y avoir de Membres de la Société et par
conséquent aucun Etat ne jouit du locus stand: indispensable pour
ouvrir une action aux termes de l’article 7 sous sa forme originale.
Si l’article 7 est encore en vigueur, ce ne peut être que sous une
forme amendée, c’est-à-dire si les anciens Membres de la Société
des Nations ou les Membres des Nations Unies ont été substitués aux
Membres de la Société des Nations et si la présente Cour a été subs-
tituée à la Cour permanente de Justice internationale. Je suppose
que dans l’esprit des Membres de la Cour c’est ce qui découlait des
dispositions de l’article 37 de son Statut et de l’article 80, para-
graphe 1, de la Charte.

J'ai déjà souligné que l'effet juridique de l’article 37 du Statut
de la Cour est que, dans les traités ou conventions en vigueur, la
présente Cour est substituée znter alia à l’ancienne Cour permanente
de Justice internationale. I] ne vise pas à amender les qualifications
prescrites dans des traités ou conventions et il n’a pas, et ne saurait
avoir, pour effet de substituer dans l’article 7 du Mandat les anciens
Membres de la Société des Nations ou les Membres des Nations
Unies aux Membres de la Société des Nations. La Cour doit donc
s'être fondée exclusivement sur les dispositions de l’article 80,
paragraphe I, lorsqu'elle a jugé que l’article 7 était amendé par la
substitution des anciens Membres de la Société des Nations ou des
Membres des Nations Unies aux Membres dela Société des Nations.

J'ai déjà traité de l’article 80, paragraphe 1, de la Charte, pour
montrer qu’il n’a pas modifié les dispositions des Mandats et qu’il
n'avait pas été conçu pour cela. Il n’a jamais été indiqué le moins
du monde, à quelque époque que ce fût, ni lorsque l’article 80 a été
rédigé ni plus tard, que les anciens Membres de la Société des
Nations ou les Membres des Nations Unies fussent substitués dans
l'article 7 aux Membres de la Société des Nations.

M. Read déclare, dans son opinion indivuduelle, page 169:

«... les droits et intérêts juridiques des Membres de la Société des
Nations en matière de Mandat ont subsisté à une exception impor-
tante prés — dans le cas des Membres qui ne sont pas devenus
parties au Statut de la Cour, leur droit d’intenter une action contre
l'Union devant la Cour permanente est devenu caduc ».

On ne voit pas clairement par quel raisonnement l’éminent juge
en est venu à cette conclusion. Il soutient apparemment que, dans
la mesure où le Mandat pour le Sud-Ouest africain existe encore,
les droits des États qui étaient Membres de la Société des Nations
lors de sa dissolution doivent encore exister. Il est impossible de
concilier ce raisonnement avec la conclusion du juge selon laquelle,
dans la mesure où la Société des Nations est dissoute, les obligations
du défendeur concernant le devoir de faire rapport et de rendre

339
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 655

compte ont aussi pris fin. Ii ne semble pas s’étre rendu compte que,
de même que l'exécution de l’article 6 du Mandat dépend de I’exis-
tence de la Société des Nations, celle de l’article 7 dépend de l’exis-
tence des Mernbres de la Société. Ses raisons sont vraisemblablement
les mêmes que celles de sir Arnold McNair dont je vais parler
maintenant. ;

Dans son opinion individuelle, sir Arnold McNair déclare:

« La surveillance judiciaire a été conservée expressément, grace à
l’article 37 du Statut de la Cour internationale de Justice qui a été
adopté en 1945:

« Lorsqu'un traité ou une convention en vigueur prévoit le
renvoi à une juridiction que devait instituer la Société des Nations
ou à la Cour permanente de Justice internationale, la Cour inter-
nationale de Justice constituera cette juridiction entre les parties
au présent Statut. »

En vertu de cet article, la Cour internationale a hérité de la
juridiction obligatoire, conférée à la Cour permanente par l’article 7
du Mandat ; on ne saurait douter, en effet, que le Mandat, dans lequel
sont incorporées des obligations internationales, appartienne à la
catégorie des traités ou des conventions; dans l’arrêt rendu par la
Cour permanente en l'affaire des Concessions Mavrommatis en Pales-
tine (compétence), Série A, n° 2, p. 35, le Mandat pour la Palestine
a été qualifié d’«accord international »; et je me suis efforcé de
démontrer que l'accord entre le mandataire et les autres Membres de
la Société, accord contenu dans le Mandat, est encore «en vigueur ».
L'expression « Membre de la Société des Nations » est, selon moi,
descriptive et non conditionnelle, et ne signifie pas «tant que la
Société des Nations existera et qu'elle comptera des Membres ».
L'intérêt qu'ils ont à ce que les obligations du Mandat soient exécu-
tées ne provient pas pour eux simplement de leur participation à la
Société, ainsi que le révèle nettement l'examen du contenu du Man-
dat. En outre, le Statut de la Cour internationale de Justice confère
à celle-ci le pouvoir de demander aux parties de «produire tout
document et de fournir toutes explications » (article 49) ; et de confier
«une enquête ou une expertise à toute personne, corps, bureau,
commission ou organe de son choix » (article 50). L'article 94 de la
Charte confère au Conseil de Sécurité des Nations Unies le pouvoir
de « faire des recommandations et décider des mesures à prendre pour
faire exécuter l'arrêt » de la Cour, si une partie à un litige ne satisfait
pas aux obligations qui lui incombent en vertu d'un arrêt rendu par
celle-ci. En outre, l’Assemblée générale ou le Conseil de Sécurité des
Nations Unies peuvent demander à la Cour des avis consultatifs sur
toute question juridique (article 96 de la Charte). »

Je dois avouer ne pas comprendre l'importance qui s'attache à
l'examen des articles du Statut de la Cour et de la Charte mention-
nés dans la phrase commençant par les mots: « En outre, le Statut
de la Cour internationale de Justice... »

L’éminent juge conclut que l'expression « Membre de la Société
des Nations » revêt dans l’article 7 un caractère descriptif et qu'il ne
signifie pas «tant que la Société des Nations existera et qu’elle

340
AFF, S.-0. AFRICAIN (OPIN. DISS. DE M. VAN-WYK) 656

comptera des Membres ». J’ai traité très complètement des dispo-
sitions du Mandat et du Pacte et j'ai indiqué que l'expression
« Membre de la Société des Nations » ne peut pas signifier « ancien
Membre de la Saciété des Nations ». Il faut évidemment donner
aujourd’hui aux termes « Membre de la Société des Nations », en
l’absence de tout amendement à l’article 7, le même sens que celui
qu'ils avaient lorsque le Mandat est venu au jour. L’appartenance
à la Société des Nations était indispensable à tout Etat pour
obtenir le locus standi permettant d'ouvrir une procédure aux
termes de l’article 7 et, de même, il était indispensable de continuer
à être Membre de la Société des Nations pour conserver ce locus
standi. Le sens clair et dépourvu de toute ambiguïté des termes
« Membre de la Société des Nations » indique donc qu'il s’agit d’un
Membre de la Société des Nations à l’époque où les dispositions
particulières de l’article doivent être appliquées. Il est évident qu'il
n’a jamais été prévu que les droits conférés aux Membres de la
Société des Nations en tant que tels persisteraient lorsque leur
appartenance à la Société aurait pris fin. Les mots « Membre de la
Société des Nations » apparaissent dans tous les Mandats, et inter-
prétés dans leur contexte, ils ne sauraient désigner les États qui ont
été, mais ne sont plus Membres de la Société.

Le sens des mots « Membre de la Société des Nations » dans larti-
cle 7 est si clair qu’il semble à peine nécessaire de l’interpréter. On
ne saurait interpréter ce qui n'a pas besoin de l'être.

L’éminent juge déclare ensuite que l'intérêt des Membres de la
Société des Nations dans l’exercice des devoirs du Mandat «ne
provient pas pour eux simplement de leur participation à la Société,
ainsi que le révèle nettement l’examen du contenu du Mandat ».
Quoi qu'il en soit, il est évident que le droit d'ouvrir une instance
devant la Cour permanente de Justice internationale découlait
entièrement pour les Membres de la Société des Nations de leur
appartenance à cette Société. Il découlait de l’article 7 du Mandat
et il en découlait exclusivement. Si l’article 7 était annulé, il ne
resterait rien de ce droit. Si l'article 7 n'avait jamais existé, ce
droit n’aurait jamais existé.

Il est également évident que, même si les Membres de la Société
avaient à l’application du Mandat un intérêt qui ne découlât pas de
leur appartenance à la Société des Nations, cet intérêt ne pouvait
assurer à aucun Etat le locus standi lui permettant d'ouvrir une
instance devant la Cour permanente de Justice internationale dès
lors que ce locus standi ne lui aurait pas été conféré par l’article 7
du Mandat.

Manley O. Hudson, dans The American Journal of International
Law, volume 45, 1951, page 16, critique comme suit l'opinion de
sir Arnold McNair:

«Le juge McNair a exprimé l’avis que cette expression est « des-
criptive et non conditionnelle » et qu’elle ne signifie pas fant que la

341
AFF, S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 657

Société des Nations existera et qu elle compiera des Membres. Mais quels
Etats décrit-elle? Signifie-t-elle: un autre Etat qui était Membre de
la Société des Nations le 17 décembre 1920? S’il en était ainsi, le
Brésil serait inclus, bien que s’étant retiré de la Société des Nations en
1923, et l'Égypte et le Mexique seraient exclus comme n’y ayant été
admis qu’ultérieurement. L'expression signifie-t-elle maintenant: un
autre Etat qui était Membre de la Société des Nations juste avant
sa dissolution? Le juge McNair semble avoir voulu lui donner ce
sens. Mais il se peut que certains Etats relevant d’une telle définition
— comme le Portugal dont les territoires jouxtent le Sud-Ouest
africain — ne soient pas des « Etats admis à ester devant la Cour ».
En tout cas le sens est si imprécis que la Cour aurait pu montrer plus
d’hésitation à conclure à la substitution à faire dans le deuxième
alinéa de l’article 7 du Mandat. »

La question se pose à présent de savoir dans quelle mesure l'avis
consultatif rendu par la Cour en 1950 doit être considéré comme
obligatoire dans la présente procédure. Il est constant qu’un avis
n’a pas l'autorité de la chose jugée et que la règle stare decisis ne
s'applique pas en pareil cas. J'ai déjà parlé des dispositions de
l'article 38 et de l’article 59 du Statut de la Cour dont l'effet est
que les décisions de la Cour ne sont obligatoires que pour les parties
en litige et qu'elles ne doivent être considérées que comme un moyen
auxiliaire de détermination des règles de droit. Dans son avis. du
30 mars 1950 (Interprétation des traités de paix, C. I. J. Recueil
1950, p. 71), la Cour a énoncé: « La réponse de la Cour n’a qu'un
caractère consultatif: comme telle, elle ne saurait avoir d'effet
obligatoire » et: « L'avis est donné par la Cour non aux Etats, mais
à l'organe habilité pour le lui demander. » La Cour ne saurait évi-
demment s’écarter d’une décision antérieure, surtout si les procé-
dures subséquentes impliquent en substance les mêmes questions
juridiques. Compte tenu de sa haute mission, la Cour doit attribuer
à ses avis une valeur juridique et une autorité morale mais, lorsqu’au
cours d’une procédure ultérieure il apparaît à l'évidence qu'un avis
rendu précédemment est erroné, elle n’a pas d’autre choix que de
le dire, quelque peu disposée qu’elle puisse être à le faire.

La question dont la Cour avait avant tout à décider en 1950
était de savoir si le Mandat était encore en vigueur; la question de
savoir si l’article 7 était encore applicable n’a pas été soumise
spécifiquement .à l'examen de la-Cour et n’a été qu’un à-côté. Il
semble qu'on y ait prêté très peu d'attention. M. Stein, qui repré-
sentait le défendeur, a affirmé qu’en raison de la dissolution de la
Société des Nations aucun État ne pouvait plus invoquer l’article 7
du Mandat, mais il a apparemment considéré cette assertion comme
une proposition juridique qu'il n’y avait pas lieu de développer
davantage. Dans son avis, la majorité n’en a parlé que dans un
seul passage dont le sens est obscur. En tout cas, il a été prouvé
que les deux articles, à savoir l’article 37 du Statut de la Cour et
l’article 80, paragraphe I, de la Charte, sur lesquels la Cour s’ap-
puyait ne sauraient confirmer sa conclusion. Il est tout à fait

342
AFF. S.-0. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 658

évident que la Cour n'était pas au courant de l'ensemble des faits
ou bien qu’elle n’a pas mesuré leur véritable importance. Un
examen complet de tous les faits pertinents amène inévitablement
à la conclusion que ledit passage de l'avis de 1950 était erroné.
Dans ces conditions, il ne fait aucun doute que le devoir de la Cour
est à présent de rectifier et non pas de perpétuer son erreur.

Je conclus donc qu’on ne saurait invoquer l’article 7 du Mandat
puisqu'il n'existe plus de Membres de la Société des Nations en état
de le faire. Le défendeur n'a jamais été partie à aucun accord aux
termes duquel il aurait accepté qu'après la dissolution de la Société
les anciens Membres de la Société ou les Membres des Nations Unies
fussent substitués, dans l’article 7 de la déclaration de Mandat,
aux Membres de la Société. Il s’ensuit que les demandeurs ne
jouissent pas du locus stand: et que la Cour n’est pas compétente en
la présente affaire.

a
* *

Il est clair que conclure en faveur du défendeur sur l’une quel-
conque des questions soulevées dans les exceptions équivaut neéces-
sairement à conclure à l’incompétence de la Cour en l'espèce, mais,
étant donné l'importance des présentes affaires, je vais brièvement
exposer mon opinion sur certains aspects des autres questions. Je
voudrais dire tout d’abord que je suis entiérement d’accord avec
les opinions du Président Winiarski, de sir Percy Spender et sir
Gerald Fitzmaurice et de M. Morelli.

Les questions dont il est fait état dans les requétes se rapportent
en fait exclusivement aux obligations du défendeur relatives a la
tutelle des populations du Sud-Ouest africain et les demandeurs ne
prétendent pas que leurs propres intéréts ou ceux de leurs ressortis-
sants soient en cause. IL est donc clair que c’est uniquement dans
un souci humanitaire à l’égard desdites populations que les deman-
deurs ont introduit les présentes instances.

Cela souléve la question de savoir si le défendeur a accepté que
les demandeurs soumettent à la Cour des différends se rapportant
exclusivement à l'interprétation ou à l’application des obligations
tutélaires du défendeur et n’affectant pas les droits des demandeurs
ou de leurs ressortissants.

La clause compromissoire de l’article 7 prévoit le renvoi devant
la Cour permanente de Justice internationale de tout « différend »
relatif à l'interprétation ou à l'application des dispositions du
Mandat. Il convient donc de rechercher si les affaires dont on veut
saisir la Cour constituent des « différends » au sens de cette clause.

La première question qui se pose est de savoir si le mot « diffé-
rend » utilisé à l’article 7 signifie « désaccord comprenant toute
divergence d'opinion » ou « désaccord relatif aux intérêts juridiques
des parties ». Les deux acceptions étant recevables, il faut invoquer
maintenant les règles d'interprétation pour déterminer celle qui

343
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 659

doit être retenue, compte tenu des preuves de l'intention qui
peuvent être rapportées. I] est, je crois, incontestable que la seconde
acception doit prévaloir.

Si l’on attribue au mot « différend » le sens de « désaccord compre-
nant toute divergence d’ opinion », on aboutit a des résultats
absurdes. Cela signifierait qu’on entendait autoriser un Etat Membre
a saisir la Cour de controverses doctrinales ou de divergences
d’opinion se rapportant uniquement aux intéréts d’un autre Membre
de la Société des Nations ou méme d’un Etat non membre.

On se rappellera que le projet de déclaration de Mandat soumis
par le Gouvernement britannique au Conseil de la Société des
Nations contenait une disposition prévoyant le renvoi devant la
Cour permanente de Justice internationale des différends s’élevant
entre les Membres de la Société au sujet de l’interprétation ou de
application des dispositions du Mandat. La rédaction a été modi-
fiée sous la forme que nous connaissons parce que les Membres de
la Société des Nations ne pouvaient étre liés sans leur consentement.
Mais on n’entendait pas modifier le sens du terme « différend ». Si,
eu égard a la rédaction du projet original, on attribue au terme
« differend » le sens de «toute divergence d’opinion », il s'ensuit
qu’un Membre de la Société des Nations aurait pu actionner un
autre Membre de la Société à raison d'une divergence d’opinion
relative aux droits d’un Etat tiers.

L’examen des dispositions de l’article 36 du Statut de la Cour
permanente de Justice internationale montre à lévidence qu’en
dehors de sa fonction consultative elle devait être exclusivement
saisie de différends juridiques. Il me semble ne faire aucun doute
que, si un État avait soumis au jugement de la Cour permanente
de Justice internationale un différend ne se rapportant pas aux
droits de cet Etat ou de ses ressortissants, la Cour aurait refusé d’en
connaître. Elle aurait déclaré que son acte constitutif ne l’habilitait
pas à statuer sur des divergences ou des conflits d'opinion n’affectant
pas les droits ou intérêts juridiques du demandeur.

L’acception généralement admise du terme « différend » dans une
clause compromissoire est celle d’un désaccord entre États rela-
tivement à leurs droits.

De l’arrêt de la majorité aussi bien que des opinions minoritaires
dans l'affaire Mavrommatis, C. P. J. I., Série A n° 2, il ressort
clairement que l’existence d’un droit juridique appartenant au
demandeur a été tenue pour indispensable au locus standi. Si le
terme «différend » s’était entendu de n'importe quel désaccord,
sans égard aux droits ou intérêts juridiques du Membre de la Société
des Nations invoquant la disposition, il n’aurait pas été nécessaire
de s'interroger sur les droits du Gouvernement grec.

Il est à mon avis incontestable que le terme « différend » doit
être interprété comme visant un désaccord entre le Mandataire et

344
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 660

un autre Membre de la Société des Nations concernant les intéréts
juridiques de ce dernier.

La question qui se pose ensuite est de savoir si les présentes
instances ont trait à un désaccord relatif aux intérêts juridiques des
demandeurs.

Les demandeurs soutiennent qu’ils ont le droit d’exiger du défen-
deur qu’il se conforme à toutes ses obligations tutélaires, que celles-
ci affectent ou non leurs droits ou ceux de leurs ressortissants.
Cette thése oblige 4 examiner attentivement les dispositions de
l’article 22 du Pacte de la Société des Nations et celles de la décla-
ration de Mandat.

On notera que le paragraphe 2 de l’article 22 du Pacte prévoit
que la tutelle des habitants du territoire intéressé sera exercée par
le Mandataire au nom de la Société des Nations. Il ne prévoit pas
que la tutelle doive être exercée au nom de la Société et de ses
Membres pris individuellement. Le Mandataire est tenu par le para-
graphe 7 de l’article 22 de faire rapport au Conseil de la Société
des Nations. Aucune disposition n’oblige le Mandataire à rendre
compte à un Membre individuel de la Société. Le paragraphe 1 de
l'article 22 prescrit qu’il convient d’incorporer dans le Pacte même
des garanties pour l’accomplissement de la mission sacrée de civili-
sation. Ces garanties ne comprennent pas la surveillance par des
Membres individuels de la Société des Nations.

L'article 22 du Pacte de la Société des Nations, qui impose au
Mandataire d'exercer la tutelle des populations intéressées au nom
de la Société, ne confère manifestement pas aux États pris indivi-
duellement un droit général de surveiller les Mandataires autrement
que par l’exercice de leurs activités de Membres de la Société. Le
fait que les Membres de la Société se préoccupassent du bien-être
et du développement de ces populations ne signifie pas que l’on
entendait octroyer individuellement à chacun le droit d'exiger du
Mandataire qu'il exécutât ses obligations tutélaires. Le fait que les
Membres de la Société fussent autorisés à prendre part aux débats
de la Société ne conférait pas à chacun d’entre eux le droit de
surveiller les Mandats. Le souci humanitaire à l'égard du bien-être
et du développement de ces populations, commun aux Etats
Membres, les a amenés à créer un organe de surveillance et c’est à
cet organe que l’on a reconnu le droit général d’obliger le Manda-
taire à exécuter ses obligations tutélaires.

Il ne fait aucun doute que l’on se proposait d’incorporer dans
l’article 22 toutes les dispositions relatives aux Mandataires, étant
entendu que, selon le paragraphe 8 dudit article, « le degré d’autori-
té, de contrôle ou d'administration à exercer par le Mandataire »
devait faire l’objet d’une convention entre les Membres de la Société
ou, à ce défaut, qu’il devait être expressément statué sur ces points
par le Conseil. Par conséquent, non seulement aucune disposition
ne stipulait que les Membres individuels de la Société pouvaient
exiger du Mandataire qu’il exécutât les obligations inhérentes à sa

345
AFF. S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 661

mission sacrée, mais encore aucune disposition n’autorisait un
organe de la Société ou toute autre institution 4 ajouter une stipu-
lation en ce sens. L’article 22 du Pacte ne pouvait étre modifié,
selon l’article 26 du Pacte, que par les Membres de la Société dont
les représentants composaient le Conseil et par la majorité des
Membres de l’Assemblée. Le Conseil de la Société ne pouvait le
modifier de sa propre initiative. Il était donc seulement habilité à
statuer sur le degré de contrôle, d’autorité ou d’administration à
exercer par le Mandataire mais ne pouvait modifier l’article 22. Le
pouvoir de statuer sur le degré de contrôle, d'autorité ou d’adminis-
tration ne comprenait pas celui d'ajouter aux garanties prévues
par l’article 22, à la fois parce que la compétence que le Conseil
tenait du paragraphe 8 ne s’étendait pas à ce pouvoir et parce que
l'article 22 prévoyait expressément l'application du principe de
lincorporation dans le Pacte des garanties pour l’accomplissement
de la mission. |

Le Conseil de la Société des Nations n’était pas habilité à ajouter
aux garanties prévues par l’article 22 ni à les modifier. Sa seule
tâche était de statuer sur le degré de contrôle, d'autorité ou d’ad-
ministration à exercer par le Mandataire. Il n’était pas habilité à
statuer sur le contrôle auquel le Mandataire devait se prêter.

Si l’on est fondé à dire que le Conseil de la Société des Nations
ne pouvait, d’une part, modifier l’article 22 ni, d’autre part, ajouter
aux garanties pour l’accomplissement de la mission sacrée prévue
par cet article, il s'ensuit que l’article 7 de la déclaration de Mandat
est nul s’il tend à produire ces effets. Car, s’il signifie que chaque
Membre de la Société des Nations était juridiquement fondé à
exiger du Mandataire qu’il exécutât les obligations dérivant de sa
mission sacrée, il faut en conclure que le Conseil n’a pas seulement
excédé les pouvoirs que lui conférait l’article 22, paragraphe 8,
mais qu'il a entendu modifier l’article 22. L'article 7 devrait se voir
attribuer un sens qui le rende valable plutôt qu’un sens qui le rende
nul. Or, il est valable si on l'interprète comme reconnaissant aux
Membres de la Société des Nations la faculté de soumettre à la Cour
permanente de Justice internationale des différends relatifs à leurs
propres droits.

Outre les dispositions exclusivement destinées à favoriser le bien-
être et le développement des habitants des territoires intéressés,
l'article 22 contient des dispositions rédigées en premier lieu dans
l'intérêt des États Membres, par exemple la clause dite de la porte
ouverte en matière d'échanges commerciaux. Il est clair que, même
de celles-ci, les États Membres de la Société des Nations ne se sont
pas vu conférer un droit général d'exiger l'exécution. Chaque État
n’en pouvait exiger l'exécution que dans la mesure où ses intérêts
ou ceux de ses ressortissants étaient en cause. Par exemple, l’État
À, s’ilse voyait accorder par le Mandataire des facilités commerciales
plus étendues qu’un autre État, ne pouvait introduire une instance
en vertu de la clause compromissoire pour demander que ces
facilités fussent réduites et que celles de l’autre État fussent accrues.

346
AFF, S.-O. AFRICAIN (OPIN. DISS. DE M. VAN WYK) 662

Il apparaît évident que la clause compromissoire de l’article 7
n'était pas destinée a imposer au défendeur d’autres obligations
juridiques que celle d'accepter la compétence de la Cour permanente
de Justice internationale à raison d’affaires soumises par des
Membres de la Société des Nations pour garantir le respect des
droits que leur reconnaissaient. les Mandats. En d’autres termes,
l'article 7 prévoyait simplement le règlement des différends dans
lesquels l'État demandeur possédait un intérêt juridique, mais il
ne créait aucun autre droit. Les droits des États Membres dérivaient
de l’article 22 du Pacte de la Société des Nations et du Mandat
dans son ensemble. Comme je l’ai déjà relevé, les fonctions de
surveillance en matière de Mandats étaient expressément réservées
au Conseil de la Société des Nations et l'intention ne peut avoir été
qu’en outre chaque Membre de la Société agirait en qualité de
protecteur des intérêts des populations des territoires intéressés.

J'en conclus donc que le défendeur n’a pas accepté que les
demandeurs l’actionnent à raison de l'interprétation ou de l’applica-
tion des dispositions du Mandat si les droits des demandeurs ou
de leurs ressortissants ne sont pas en cause; et cela fournit une
raison supplémentaire de conclure que la Cour n’a pas compétence
pour trancher les présentes affaires.

(Signé) J. T. van WYK.

347
